                                                                               FILED
                                                                      2020 Aug-10 PM 12:03
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ALABAMA
                     NORTH EASTERN DIVISION

TUCKER OLIVER, SARAH
ARIAUDO, MICHELLE WELCHER,              Case No.: 5:20-cv-00666-MHH
LASHONDA WALTERS-KAYODE,
SCOTT LUCAS, KENNETH
KANSKY, DENESE COSPER, and
DONALD HACKMAN, individually            FIRST AMENDED CLASS
and on behalf of all others similarly   ACTION COMPLAINT
situated,

                       Plaintiffs,
                                        JURY TRIAL DEMANDED
v.

HONDA MOTOR COMPANY
LIMITED, AMERICAN HONDA
MOTOR CO., INC., DENSO
CORPORATION, and DENSO
INTERNATIONAL AMERICA, INC.,

                       Defendants.
                                         TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1

JURISDICTION AND VENUE ..............................................................................12

THE PARTIES .........................................................................................................20

FACTUAL ALLEGATIONS ..................................................................................43

 I.     THE OPERATION OF CLASS VEHICLES’ LOW-PRESSURE FUEL
        PUMP .............................................................................................................44

 II.     THE CLASS VEHICLES SUFFER FROM A FUNDAMENTALLY
         DEFECTIVE FUEL PUMP...........................................................................49

 III. THE FUEL PUMP DEFECT REDUCES ENGINE POWER, CAUSES
      VEHICLE STALLING, AND CAN LEAVE THE CLASS VEHICLES
      COMPLETELY INOPERABLE COMPROMISING CONSUMER
      SAFETY ........................................................................................................54

 IV. DEFENDANTS KNEW ABOUT THE FUEL PUMP DEFECT, BUT
     CONTINUED TO MANUFACTURE, MARKET, AND SELL CLASS
     VEHICLES ....................................................................................................68

 V.      HONDA CONTINUOUSLY TOUTED CLASS VEHICLES AS SAFE
         AND DEPENDABLE, CONCEALING THE FUEL PUMP DEFECT .......73

 VI. DEFENDANTS ADMITTED THE FUEL PUMP DEFECT WAS
     DANGEROUSLY DEFECTIVE, BUT ISSUED INADEQUATE
     RECALLS......................................................................................................91

 VII. APPLICABLE WARRANTIES .................................................................102

 VIII. HONDA RECEIVED NOTICE MULTIPLE TIMES AND WAYS .........104


                                                             i
 IX.       FRAUDULENT OMISSION/CONCEALMENT ALLEGATIONS ......105

 X.        TOLLING OF THE STATUE OF LIMITATIONS ................................108

CLASS ACTION ALLEGATIONS ......................................................................112

CLAIMS FOR RELIEF .........................................................................................120

  A. Claims Brought on Behalf of the Multi-State Classes .................................120

  B. Claims Brought on Behalf of the Statewide Classes ....................................137

  C. Claims Brought on Behalf of the Nationwide Class ....................................253

REQUEST FOR RELIEF ......................................................................................262

JURY TRIAL DEMANDED .................................................................................263




                                                      ii
         Plaintiffs Tucker Oliver, Sarah Ariaudo, Michelle Welcher, Lashonda

Walters-Kayode, Scott Lucas, Kenneth Kansky, Denese Cosper, and Donald

Hackman (collectively “Plaintiffs”) file this First Amended Class Action Complaint

pursuant to Federal Rule Civil Procedure 15(a)(2) 1 on behalf of themselves and all
                                                          0F




others similarly situated against defendants Honda Motor Company Limited and

American Honda Motor Co., Inc. (collectively “Honda”), Denso Corporation and

Denso International America, Inc. (collectively “Denso”). 2 Based on personal
                                                                    1F




knowledge as to matters relating to themselves, and on information and belief based

on the investigation of counsel, including counsels’ review of consumer complaints

available on the database of the National Highway Traffic Safety Administration

(“NHTSA”) and other publicly available information, as to all other matters,

Plaintiffs allege as follows:

                                      INTRODUCTION

         1.     Denso is a $47.6 billion company that claims to be a leading supplier

of advanced automotive technology, systems and components for automakers. It is

one of the largest suppliers of original equipment (“OE”) fuel pumps to vehicle

manufacturers, including to Honda. According to Denso, its fuel “pumps are chosen



1
 Defendants America Honda Motor Co., Inc. and Denso International America, Inc. consented in
writing to the filing of Plaintiffs’ First Amendment Class Action Complaint. Fed. R. Civ. Pro.
15(a)(2).
2
    Honda and Denso are collectively referenced as “Defendants.”

                                                1
as standard equipment by the world’s most demanding OEMs, especially for their

premium vehicles.”

         2.        On April 27, 2020, Denso issued a recall for defective low-pressure fuel

pumps it manufactured between September 1, 2017 and October 6, 2018 (the “Denso

Recall”). The number of potentially affected vehicles across manufacturers is

2,020,000.

         3.        In its Part 573 Safety Recall Report (“Denso’s April 27, 2020 Recall

Report”) 3 filed with NHTSA, Denso admitted its low-pressure fuel pumps contain a
              2F




defective impeller that poses a risk to consumer safety:

                   An impeller in some low pressure fuel pumps may become
                   deformed under certain conditions which could render the
                   fuel pump inoperable. . . . If an impeller deforms to a point
                   that creates sufficient interference with the fuel pump
                   body, the fuel pump becomes inoperative. According to
                   vehicle manufacturer’s system evaluation, an inoperative
                   fuel pump may result in the illumination of the check
                   engine light and/or master warning indicators, rough
                   engine running, engine no start and/or vehicle stall while
                   driving at low speed and, in rare instances, a vehicle stall
                   could occur while driving at higher speeds, increasing the
                   risk of a crash.
         4.        Specifically, Denso stated its low pressure fuel pumps could become

inoperable if “an impeller is manufactured with a lower density, and contains a lower

surface strength or is exposed to production solvent drying for a longer period of


3
    Denso’s April 27, 2020 Recall Report is attached hereto as Exhibit A.


                                                  2
time, higher levels of surface cracking may occur which, when excessive fuel

absorption occurs, may result in impeller deformation.” 4 (“Fuel Pump Defect”).
                                                                  3F




          5.     The fuel pump in an automobile is critically important to the overall

operation of a vehicle because it lifts gasoline from the fuel tank and delivers it to

the engine where it is ignited in the combustion chamber and generates vehicle

propulsion. A fuel pump is expected to last for the life of an automobile or a

minimum of 200,000 miles.

          6.     On June 11, 2020, Denso expanded its recall by submitting a second

Part 573 Safety Recall Report to NHTSA (“Denso’s June 11, 2020 Recall Report”), 5          4F




increasing the number of affected fuel pumps from 2,020,000 to 2,156,057. 6           5F




          7.     The Denso Recall Reports listed various manufactures that “purchased

this defective/noncompliant equipment,” one of which is Honda. 7           6F




          8.     Despite admitting the Fuel Pump Defect, Denso failed to take any

corrective action itself and said “[t]he remedy program, if any, will be determined

by vehicle manufacturers.” 8     7F




4
    Id.
5
    Denso’s June 11, 2020 Recall Report is attached hereto as Exhibit B.
6
  Denso’s April 27, 2020 Recall Report and June 11, 2020 Recall Report are collectively
referenced as the “Denso Recalls.”
7
    See Exhibit A at 3.
8
    Id at 2.


                                                 3
         9.      On May 28, 2020, over a month after the Denso Recall, Honda finally

issued its own recall of its vehicles equipped with the defective low-pressure Denso

fuel pumps. Honda filed its own Part 573 Safety Recall Report (“Honda’s May 28,

2020 Recall Report”) 9 with NHTSA confirming that at least 136,057 of its vehicles
                          8F




are equipped with the defective Denso fuel pumps. Honda’s May 28, 2020 Recall

covers 2018-2019 Acura NSX, 2019 Acura RDX, 2019 Acura RLX and RLX Sport

Hybrid, 2018-2019 Honda Accord, 2018-2019 Honda Civic Hatchback, 2018-2019

Honda Civic Type R, 2019 Honda Fit, 2018-2019 Honda HR-V, and 2019-2020

Honda Insight vehicles manufactured at various times between April 2018 and

September 2019 (“Honda’s 2020 Recalled Vehicles”).

         10.     Honda’s May 28, 2020 Recall Report confirms the existence and

seriousness of the Fuel Pump Defect:

                 Affected vehicles may be equipped with a fuel pump
                 module manufactured with low density impellers. If the
                 surface of the lower density impeller is exposed to
                 production solvent drying for longer periods of time,
                 higher levels of surface cracking may occur. These cracks
                 may lead to excessive fuel absorption, resulting in impeller
                 deformation. Over time, if an impeller deforms to a point
                 that creates sufficient interference with the fuel pump
                 body, the fuel pump becomes inoperative, which may
                 cause illumination of the Malfunction Indicator Lamp in
                 the instrument panel.



9
    Honda’s May 28, 2020 Recall Report is attached hereto as Exhibit C.


                                                 4
          11.    On June 23, 2020, Honda amended its recall by filing a second Part 573

Safety Recall Report with NHTSA (“Honda’s June 23, 2020 Recall Report”), 10                     9F




narrowing the population of Recalled Vehicles from 136,057 to 135,995. The recall

still covers the same model and model year vehicles, but Honda removed 62 vehicles

that “were never available for retail sale nor introduced in the U.S. market.” 11         10F




          12.    On June 24, 2020, Honda filed a third Part 573 Safety Recall Report

with NHTSA (“Honda’s June 24, 2020 Recall Report”), 12 finally identifying July
                                                                    11F




22, 2020 for the date in which it intends to notify consumers of the Fuel Pump Defect

and the potential safety hazards it poses. 13    12F




          13.    Honda claims to have accurately identified the total population of

vehicles equipped with the defective fuel pumps:

                 The recall population was determined based on
                 manufacturing records and supplier part production
                 records. The manufacturing range reflects all possible
                 vehicles that could potentially experience the problem.
                 Vehicles being recalled are equipped with fuel pump
                 modules containing impellers produced during specific
                 periods under specific circumstances (lower density



10
     Honda’s June 23, 2020 Recall Report is attached hereto as Exhibit D.
11
     See Honda’s June 23, 2020 Defect Information Report, attached hereto as Exhibit E.
12
     Honda’s June 24, 2020 Recall Report is attached hereto as Exhibit F.
13
  On July 13, 2020, Honda amended its recall again, but it does not make any material
supplementations. (Honda’s July 13 Recall Report is attached hereto as Exhibit G). Honda’s
May 28, 2020, June 23, 2020, June 24, 2020, and July 13, 2020 Recall Reports are collectively
referenced as “Honda’s 2020 Recall.”


                                                       5
                 impellers exposed to production solvent drying for longer
                 periods of time). 14
                                   13F




          14.    However, Honda’s 2020 Recall fails to include other 2013-2019 Honda

manufactured vehicles equipped with the same defective Denso made low-pressure

fuel pump with a part number prefix 17045 (“Class Vehicles”). The Denso Recall

identifies two possible alternatives for the Fuel Pump Defect: a low density impeller

that either (1) “contains a lower surface strength or [(2)] is exposed to production

solvent drying for a longer period of time . . . .” 15 Honda, however, limited its recall
                                                  14F




only to those vehicles exposed to solvent for an excessive amount of time. As set

forth below, the research and analysis conducted by Plaintiffs’ independent

automotive engineering expert (“Plaintiffs’ Expert”) confirms that the low-density

material of the fuel pump impeller is the root cause of the Fuel Pump Defect. Thus,

Honda’s 2020 Recall improperly excludes impellers that contain a lower surface

strength but that were not exposed to solvent drying for longer periods of time.

Honda has not explained why it limited its recall in this manner despite Denso’s

broader recall.

          15.    Honda’s 2020 Recall also improperly limits the recall by not including

earlier models of the Recalled Vehicles. While Honda’s 2020 Recall includes only




14
     See Exhibit D at 1.
15
     Exhibits A and B (emphasis added).

                                             6
model year 2018-2019 vehicles that suffer from the Fuel Pump Defect, a recall by

another manufacturer over the same Fuel Pump Defect covers model year 2013-2019

vehicles equipped with Denso’s defective fuel pumps.

          16.    In its 2020 Recall, Honda admits it knew about the Fuel Pump Defect

as early as February 2019. Honda knew in 2019 that “it was confirmed that impeller

swelling resulted in fuel pump module failure,” and that the Fuel Pump Defect—a

part which should last approximately 200,000 miles—has resulted in 183 warranty

claims and 68 field reports. Nevertheless, Honda failed to alert consumers to the

existence of the Fuel Pump Defect until May 28, 2020, over a year later. Moreover,

Honda failed to offer a timely remedy, or notify consumers to quit driving their

vehicles until they are repaired.

          17.    Honda’s knowledge of the existence and breadth of the Fuel Pump

Defect goes back further than February 2019.                  On January 29, 2019, Honda

submitted a Part 573 Safety Recall Report (the “Honda’s 2019 Recall Report”) 16 to  15F




NHTSA voluntarily recalling approximately 437,032 Honda and Acura vehicles

manufactured from September 17, 2013 through December 3, 2018 equipped with

the same defective Denso made low-pressure fuel pumps (“Honda’s 2019 Recall”).

Honda admitted there was a dangerous defect in the low-pressure fuel pumps:

                 Sodium particulates contained in low quality fuels can
                 adhere to certain internal components in the fuel pump,
16
     Honda’s 2019 Recall Report is attached hereto as Exhibit H.

                                                 7
             increasing electrical and mechanical resistance and
             reducing fuel pump performance. . . . If a vehicle is
             operated in high ambient temperature, reduced fuel pump
             performance can restrict vehicle acceleration and/or cause
             an engine stall, which increases the risk of a crash.

      18.    Honda’s 2019 Recall covered 437,032 2016-2018 Acura MDX, 2015-

2019 Acura TLX, and 2015-2017 Honda Accord vehicles equipped with defective

Denso made fuel pumps manufactured at various times between 2013 through 2018

(“2019 Recalled Vehicles”). As a remedy, Honda offered a software upgrade

increasing the voltage input for the fuel pump from 10v of power to 13v. However,

this repair served as a band-aid and failed to fix the problem. Rather than replacing

the fuel pumps with ones capable of performing as intended, Honda merely

increased the power output of the fuel pumps so they can force their way through

the mechanical resistance.

      19.    In fact, based on Plaintiffs’ experiences, NHTSA complaints, and

Plaintiffs’ Expert’s research to date, the 2019 Honda Recall is based on the exact

same defect and causal mode of the 2020 Honda Recall—inadequate impeller

material. Indeed, in the 2019 Honda Recall Report, Honda admits the 2019 Honda

Recall was the result of improper material that was porous and would absorb fuel

particles and swell which would create mechanical resistance and cause partial or

complete engine failure.




                                         8
      20.   Honda’s failure to adequately diagnose the defect in Honda’s 2019

Recall and offer an adequate remedy, exposed consumers to a serious safety risk.

Honda’s culpability is compounded by its failure to correct its previous wrong.

Although the root cause of the 2019 Recall is the same as the root cause of the 2020

Recall, Honda did not include the 2019 Recalled Vehicles in its 2020 Recall. Thus,

the owners and lessees of the 2019 Recalled Vehicles will not be able to take

advantage of any remedy offered under Honda’s 2020 Recall.

      21.   Despite admitting in both the 2019 and 2020 Honda Recalls that the

Fuel Pump Defect could occur “while driving, increasing the risk of crash,”

egregiously, Honda did not direct the owners and lessees of the Recalled Vehicles

to immediately cease driving their cars. Honda also did not offer owners and lessees

loaner cars they could drive until an adequate remedy could be implemented. Indeed,

despite announcing its 2020 Recall on May 28, nearly two months ago, Honda has

yet to implement an adequate fix for the Fuel Pump Defect. As a result, hundreds of

thousands of Honda’s customers in the United States are driving Honda and Acura

vehicles that pose a safety risk. In June 2020, Honda Malaysia recalled 55,354




                                         9
vehicles equipped with defective low-pressure fuel pumps. 17 One source states
                                                                       16F




Honda recalled nearly 1.4 million vehicles worldwide due the Fuel Pump Defect. 18            17F




       22.    The Fuel Pump Defect in the Class Vehicles exposes occupants and

others to extreme danger, even death. A vehicle that stalls or suffers engine shutdown

is at heightened risk for collision. A vehicle that stalls or suffers engine shutdown

causes drivers to react to remove themselves from danger, typically by exiting the

road. Drivers stranded on the side of the road experience a heightened risk of danger,

whether it is from other vehicles, remoteness or weather elements.

       23.    Fuel pump failure can also prevent the driver from accelerating at the

necessary and anticipated pace. Diminished acceleration ability creates unexpected

hazards, startling drivers of the Class Vehicles and other drivers in their proximity.

Finally, once a Class Vehicle fuel pump fails, the vehicle becomes totally inoperable

and will not start.

       24.    Despite Honda’s indisputable knowledge of the danger posed by

defective fuel pumps in its vehicles, Honda’s 2019 and 2020 Recalls are woefully

inadequate: (1) they fail to identify and include the full scope of Honda manufactured

vehicles equipped with defective fuel pumps; (2) they fail to offer a timely or


17
  https://autocarmalaysia.com/2020/06/19/honda-global-recall-for-fuel-pump/ (last visited July
22, 2020).
18
  https://www.caranddriver.com/news/a32757538/honda-acura-fuel-pump-
recall/#:~:text=Honda%20has%20issued%20a%20worldwide%20recall%20for%20about,driving
%2C%20the%20automaker%20said.%20In%20the%20U.S%20 (last visited July 22, 2020).

                                              10
effective repair; (3) they fail to warn consumers about the serious safety hazards

posed by the Fuel Pump Defect and recommend customers stop driving their

vehicles until they are repaired; and (4) they fail to offer free loaner vehicles until

Plaintiffs’ and Class members’ vehicles are repaired.

      25.    As described in Section V, throughout the relevant period, Honda’s

marketing of the Class Vehicles was and is replete with assurances about their safety

and dependability. A vehicle that can suddenly stall and lose power during normal

operating conditions is inherently unsafe and not dependable and renders Honda’s

marketing of the Class Vehicles untrue and materially misleading. Plaintiffs and

other Class members have been damaged as a result.

      26.    Despite marketing and selling the Class Vehicles as safe and

dependable, Honda has long known of the Fuel Pump Defect. In Honda’s 2019

Recall Report, it admitted to knowing of the Fuel Pump Defect in January 2016 when

“Honda received the first report of an engine stall.” Its knowledge only grew from

there, amassing to years of research, data gathering, and hundreds—if not

thousands—of Fuel Pump Defect warranty claims. Moreover, under the TREAD

Act, 49 U.S.C. § 30118, Honda is duty-bound to, and does, monitor complaints from

consumers that are posted on NHTSA’s website. As set forth in Section III below,

there were consumer complaints on NHTSA’s website about the Fuel Pump Defect

in Honda’s vehicles that predate Honda’s 2019 Recall by over five years.


                                          11
      27.    Denso is equally culpable because it designed, engineered, tested,

validated, manufactured, and placed into the stream of commerce defective fuel

pumps. As described in Section IV below, Denso knew of the Fuel Pump Defect

since at least 2016 because, in October 2016, Denso filed a patent application

seeking to improve the durability and absorption qualities of the defective fuel pump

impeller. However, at no time did Denso disclose to others what it knew about the

Fuel Pump Defect nor was that information reasonably available to Plaintiffs and the

public.

      28.    With or without a viable remedy for the Fuel Pump Defect, Honda’s

Recalls have decreased the intrinsic and resale value of the Class Vehicles. Plaintiffs

and other Class members have been damaged as a result. Additionally, Class

members must still honor their lease and loan payments (without proration), even

while their vehicles are inoperable and devalued.

      29.    Plaintiffs bring this lawsuit on behalf of themselves and all others

similarly situated who own or lease a Class Vehicle equipped with a defective Denso

fuel pump.

                         JURISDICTION AND VENUE

      30.     Subject matter jurisdiction is proper in this Court pursuant to the Class

Action Fairness Act, 28 U.S.C. § 1332(a) and (d), because Plaintiffs and Class




                                          12
members are citizens of a state different than Defendants’ home states, and the

aggregate amount in controversy exceeds $5,000,000, exclusive of interest and costs.

      31.    Subject matter jurisdiction is also proper in this Court pursuant to 28

U.S.C. § 1331 because Plaintiffs’ Magnuson-Moss Warranty Act claim arises under

federal law, and this Court has supplemental subject matter jurisdiction over

Plaintiffs’ state law claims under 28 U.S.C. § 1367.

      32.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial portion of actions giving rise to these claims occurred in this District,

Honda and Denso have caused harm to Plaintiffs in this District, and Honda and

Denso are residents of this District under 28 U.S.C. § 1391(c)(2) because they are

subject to personal jurisdiction in this District. Venue is also proper in this District

pursuant to 18 U.S.C. § 1965.

      33.    This Court has personal jurisdiction over Honda and Denso pursuant to

Alabama Rule of Civil Procedure 4.2 for the following reasons.

Honda Defendants

      34.     This Court has personal jurisdiction over Honda under Alabama Rule

of Civil Procedure 4.2 because, as described below, Honda, at all relevant times, had

minimum contacts with Alabama, Honda purposefully availed itself to the privilege

of doing business in Alabama, and exercising jurisdiction over Honda does not

offend traditional notions of fair play and substantial justice. As detailed below,


                                          13
Honda, itself and/or through its subsidiaries or agents, transacts business within the

State of Alabama and/or contracts anywhere to supply goods or services in Alabama

while obtaining substantial revenue in Alabama, including by manufacturing,

marketing, and selling the Class Vehicles and other products in Alabama and

providing repair services related to the Recall and the Class Vehicles, and has injured

Plaintiffs and Class members in Alabama.

      35.    Honda, itself and/or through its subsidiaries or agents, operated at all

relevant times approximately 19 Honda branded and six Acura branded dealerships

in Alabama at which agents marketed, sold, and serviced Class Vehicles to Plaintiff

Oliver and other Class members without disclosing material facts, made material

misrepresentations/omissions and/or misleading statements and continue to do so,

which damaged and continues to damage Plaintiffs and Class members in Alabama

and elsewhere, as alleged herein.

      36.    Honda, itself and/or through its subsidiaries or agents, disseminated and

continues to disseminate television, radio, print, social media, and other forms of

promotional and marketing materials from and/or in Alabama, including material

touting its Class Vehicles. Through these various media outlets, Honda, itself and/or

through its subsidiaries or agents, disseminated statements that omitted material

facts, made material misrepresentations and/or misleading statements and continues




                                          14
to do so, which damaged and continues to damage Plaintiffs and Class members in

Alabama and elsewhere, as alleged herein.

         37.     Honda, itself and/or through its subsidiaries or agents, maintains an

interactive website that is accessible in Alabama and from which it solicits business

in Alabama, including by directing consumers to Honda and Acura dealerships in

Alabama and throughout the United States, and markets its brand and sells its

products in Alabama.

         38.     Honda, itself and/or through its subsidiaries or agents, operates a

manufacturing plant in Lincoln, Alabama which employs 4,900 people in a 4.2

million square foot facility that manufactures approximately 340,000 vehicles,

including Class Vehicles, and V6 engines a year. Honda’s presence in Alabama is

so large that it is “Honda’s largest light truck production facility in the world, and

we’re the sole manufacturer of the Passport sport utility vehicle, Odyssey minivan,

Pilot sport utility vehicle, Ridgeline pickup truck and the V-6 engines that power

them.” 19 Honda has spent approximately $2.9 billion in capital investment in
          18F




Alabama, and has made $11 million in philanthropic contributions in Alabama. 20  19F




         39.     Not only does it operate a manufacturing plant and dealerships in

Alabama, but Honda, itself and/or through its subsidiaries or agents, owns real estate


19
     https://www.hondaalabama.com/our-products (last visited July 29, 2020)
20
     https://www.hondaalabama.com/our-company (last visited July 18, 2020).

                                                15
in Alabama. Specifically, Honda owns at least 1,350 acres of land in Lincoln,

Alabama.

      40.    Honda, itself and/or through its subsidiaries or agents, committed

tortious acts within the State of Alabama by advertising the Class Vehicles in an

unfair and deceptive way, and by failing to timely and effectively repair the Fuel

Pump Defect.

      41.    Honda, itself and/or through its subsidiaries or agents, serviced

Plaintiffs’ and other Class members’ Class Vehicles in Alabama and continues to do

so. When Class Vehicles were and are presented for fuel pump diagnoses and repair,

Honda, itself and/or through its subsidiaries or agents, failed or fail to disclose

material facts, made or make material misrepresentations and/or misleading

statements, which damaged and continues to damage Plaintiffs and Class members

in Alabama and elsewhere, as alleged herein.

      42.   Honda also expected or should reasonably have expected that its actions

that caused injury to persons or property within Alabama to have consequences in

Alabama. Honda knew or should have reasonably known that Honda and Acura

vehicles that were defectively designed and/or manufactured outside of Alabama

would be marketed and sold in the State of Alabama and would have consequences

there. Honda also knew its omissions, misrepresentations and misleading statements

about the Class Vehicles would have consequences in Alabama. Honda derives


                                        16
substantial revenue from interstate and international commerce. Ala. Code § 18-9-

5. For the fiscal year ended March 2020, Honda Motor Company Limited had net

revenues of $31 billion. 21  20F




          43.    Honda, itself and/or through its subsidiaries or agents, has sufficient

contacts with the State of Alabama such that exercising jurisdiction over Honda is

reasonable and comports with due process. Thus, this Court has jurisdiction over

Honda under Alabama Rule of Civil Procedure 4.2, which extends to the limits of

the United States Constitution.



Denso Defendants

          44.    This Court has personal jurisdiction over Denso under Alabama Rule

of Civil Procedure 4.2 because, as described below, Denso, at all relevant times, had

minimum contacts with Alabama, purposefully availed itself to the privilege of

doing business in Alabama, and exercising jurisdiction over Denso does not offend

traditional notions of fair play and substantial justice. As detailed below, Denso,

itself and/or through its subsidiaries or agents, transacts business within the State of

Alabama and/or contracts anywhere to supply goods or services in Alabama while

obtaining substantial revenue in Alabama, including by manufacturing, marketing,




21
     https://www.macrotrends.net/stocks/charts/HMC/honda/revenue (last visited July 18, 2020).

                                                17
and selling the defective fuel pump and other products in Alabama, and has injured

Plaintiffs and Class members in Alabama.

          45.     Denso, itself and/or through its subsidiaries, entered into an agreement

with Honda for the sale of its fuel pumps, which it knew, and intended, would be

installed in the Class Vehicles and sold in Alabama.

          46.     Denso, itself and/or through its subsidiaries and/or agents, also

independently sells and distributes its fuel pumps in Alabama to Honda dealerships,

repair shops, and automotive parts stores to be used as service replacement parts.

          47.     Denso, itself and/or through its subsidiaries or agents, maintains an

interactive website that is accessible in Alabama and from which it solicits business

in Alabama, and markets its brand and products in Alabama.

          48.     Denso, itself and/or through its subsidiaries or agents, disseminated

statements that omitted material facts, made material misrepresentations and/or

misleading statements, which damaged Plaintiffs and Class members in Alabama

and elsewhere, as alleged in detail herein.

          49.     Denso has derived substantial revenue from Alabama. On its website,

Denso states it does business at over 31 locations throughout the United States, holds

1,900 U.S. Patents, employs over 23,000 U.S. citizens, and makes $10.9 billion in

annual sales, including from Alabama. 22       21F




22
     https://www.denso.com/us-ca/en/about-us/at-a-glance/ (last visited July 18, 2020).

                                                     18
           50.   Denso, by and through its subsidiaries and/or agents, is registered to do

business in Alabama. Specifically, Denso International America, Inc., Denso

Manufacturing Tennessee, Inc., Denso Manufacturing Athens Tennessee, Inc.,

Denso Manufacturing Michigan, Inc., and Denso Personnel Service America, Inc.,

are all registered to do business in Alabama and have offices in Alabama.

           51.   Denso, itself or through its subsidiaries or agents, owns, uses or

possesses real property situated within Alabama. Denso owns and operates its Denso

Manufacturing Michigan Alabama Plant in Montgomery, Alabama. 23 Specifically,
                                                                          22F




Denso has invested $2.2 million on doing business in Alabama, including

purchasing, staffing, and managing a 103,000 square-foot facility to service Denso’s

North American customers. 24    23F




           52.   Hundreds of thousands of Alabama citizens are operating vehicles

equipped with Denso made fuel pumps, and Denso has derived millions of dollars

in revenue from the sale of its fuel pumps in Alabama.

           53.   Denso, itself and/or through its subsidiaries or agents, purposefully

availed itself of the privileges of doing business in Alabama.




23
  https://www.densomedia-na.com/news/denso-celebrates-alabama-facility-grand-opening/ (last
visited July 23, 2020).
24
     Id.

                                             19
      54.    Denso, itself and/or through its subsidiaries or agents, has sufficient

contacts with the State of Alabama such that exercising jurisdiction over Denso is

reasonable and comports with due process.


                                 THE PARTIES
PLAINTIFFS
  A. Alabama
      55.   Plaintiff Tucker Oliver is a citizen of Alabama and resides in

Huntsville, Alabama.

      56.   Plaintiff Oliver owns a 2016 Honda Accord which he purchased used

from Jerry Damson Honda in Huntsville, Alabama in approximately October 2018.

Plaintiff Oliver’s Accord is a 2019 Recalled Vehicle with a defective Denso Fuel

Pump.

      57.   Prior to purchasing his Honda, Plaintiff Oliver reviewed Honda’s

promotional materials, the Monroney sticker, and sales brochures, and interacted

with at least one sales representative without Honda disclosing the Fuel Pump

Defect.

      58.   Through his exposure and interaction with Honda, Plaintiff Oliver was

aware of Honda’s uniform and pervasive marketing message that its vehicles are

safe and dependable, which was material to his decision to purchase his Class

Vehicle. When he purchased the vehicle, he believed, based on Honda’s marketing

message, that he would be in a safe and dependable vehicle, one that is safer than a

                                        20
vehicle that is not marketed as safe and dependable. At no point before Plaintiff

Oliver purchased his vehicle did Honda disclose to him that his vehicle was not safe

or dependable, or that it was equipped with a defective Denso fuel pump.

      59.    Plaintiff Oliver’s Honda suffers from the Fuel Pump Defect because the

impeller in his vehicle started absorbing fuel and deforming the moment it was

exposed to gasoline.

      60.    The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable danger of death or personal injury to Plaintiff

Oliver, other occupants in his Class Vehicle, and others on the road. At no time did

Honda inform Plaintiff Oliver of the seriousness of the Fuel Pump Defect or

recommend that he discontinue use of his vehicle until there is a repair or a

replacement fuel pump.

      61.    Plaintiff Oliver leased his Class Vehicle with the Fuel Pump Defect as

part of a transaction in which Honda did not disclose material facts related to the

automobile’s essential purpose – safe and dependable transportation. Plaintiff Oliver

did not receive the benefit of his bargain. He leased a vehicle that is of a lesser

standard, grade, and quality than represented, and he did not receive a vehicle that

met ordinary and reasonable consumer expectations regarding safe and reliable

operation. The Fuel Pump Defect has significantly diminished the value of Plaintiff

Oliver’s Class Vehicle.


                                         21
        62.   Had Honda disclosed the Fuel Pump Defect, Plaintiff Oliver would not

have purchased his Class Vehicle, or would have paid less to do so.

        63.   Plaintiff Oliver would purchase a Honda from Honda in the future if

Defendants’ representations about the vehicle, including its safety and durability,

were accurate.

   B. California

        64.   Plaintiff Sarah Ariaudo is a citizen of California and resides in San

Diego, California.

        65.   Plaintiff Ariaudo leases a 2019 Acura RDX which she leased new from

Acura of Escondido in Escondido, California on September 23, 2018. Plaintiff

Ariaudo’s Acura is a 2020 Recalled Vehicle equipped with a defective Denso fuel

pump.

        66.   Prior to leasing her Acura, Plaintiff Ariaudo reviewed Honda’s

promotional materials and interacted with at least one sales representative all without

Honda disclosing the Fuel Pump Defect.

        67.   Through her exposure to Honda’s advertisements, promotional

materials and other public statements, Plaintiff Ariaudo was aware of Honda’s

uniform and pervasive marketing message that its vehicles are safe and dependable,

which was material to her decision to purchase her Class Vehicle. When she leased

the vehicle, she believed, based on Honda’s marketing message, that she would be


                                          22
in a safe and dependable vehicle, one that is safer than a vehicle that is not marketed

as safe and dependable. At no point before Plaintiff Ariaudo purchased her vehicle

did Honda disclose to her that her vehicle was not safe or dependable, or that it was

equipped with a defective fuel pump.

      68.    Plaintiff Ariaudo’s Acura suffers from the Fuel Pump Defect because

the impeller in her vehicle started absorbing fuel and deforming the moment it was

exposed to gasoline.

      69.    Plaintiff Ariaudo’s Class Vehicle has experienced symptoms associated

with the Fuel Pump Defect. On numerous occasions, she reported her Class

Vehicle’s issue to Acura of Escondido in Escondido, California; however, the dealer

has not effectively repaired the defect. Specifically, on May 17, 2019 Plaintiff

Ariaudo presented her vehicle to Acura of Escondido in Escondido California for

service and requested the dealership inspect the vehicle due to Plaintiff’s complaints

of lag and hesitated acceleration. The dealership claimed Plaintiff’s vehicle was

operating as designed. In January 2020, while operating her vehicle under intended

and foreseeable circumstances, Plaintiff Ariaudo’s vehicle again experienced

hesitated acceleration when the accelerator was depressed, at times would not

accelerate at all, and ultimately stalled. On January 7, 2020, Plaintiff Ariaudo again

presented her vehicle to Acura of Escondido with complaints of the Fuel Pump

Defect. The dealership again failed to offer a repair. In fact, the dealership did not


                                          23
diagnose her vehicle with the Fuel Pump Defect until June 5, 2020, after she received

notice of Honda’s 2020 Recall in the mail. Plaintiff Ariaudo was offered a loaner

vehicle while her Acura was being serviced.

      70.    The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable risk of death or personal injury to Plaintiff

Ariaudo, other occupants in her Class Vehicle, and others on the road.

      71.    Plaintiff Ariaudo initially learned of Honda’s 2020 Recall when she

received the Recall notice via mail. The fuel pump in Plaintiff Ariaudo’s vehicle was

replaced on June 5, 2020. Honda did not offer a free follow-up inspection of the

replacement pump or an extended warranty for the part.

      72.    Plaintiff Ariaudo did not receive the benefit of her bargain. She

purchased a vehicle of a lesser standard, grade, and quality than represented, and she

did not receive a vehicle that met ordinary and reasonable consumer expectations

regarding safe and reliable operation. The Fuel Pump Defect has significantly

diminished the intrinsic and resale value of Plaintiff Ariaudo’s Class Vehicle.

Plaintiff Ariaudo’s and all other Class Vehicles are stigmatized as a result of being

equipped with the Fuel Pump Defect and the publicity of Denso’s Recall and

Honda’s 2020 Recall.

      73.    Had Honda disclosed the Fuel Pump Defect, Plaintiff Ariaudo would

not have leased her Class Vehicle, or would have paid less to do so. Specifically,


                                         24
Plaintiff Ariaudo would not have put a down payment of $6,000 on her Class

Vehicle, with intent to purchase at the end of her lease, had she known of the Fuel

Pump Defect.

      74.    Plaintiff Ariaudo would purchase an Acura from Honda in the future if

Defendants’ representations about the vehicle, including its safety and durability,

were accurate.

   C. Illinois

      75.    Plaintiff Michelle Welcher is a citizen of the State of Illinois and resides

in Chicago, Illinois.

      76.    Plaintiff Welcher owns a 2017 Honda Accord which she purchased new

from Mapleton Honda in Chicago, Illinois on August 22, 2017. Plaintiff Welcher’s

Honda Accord is a 2019 Recalled Vehicle and is equipped with a defective Denso

low-pressure fuel pump.

      77.    Prior to purchasing her Honda, Plaintiff Welcher reviewed Honda’s

promotional materials, including Honda’s website, and interacted with at least one

sales representative all without Honda disclosing the Fuel Pump Defect.

      78.    Through her exposure to Honda’s advertisements, promotional

materials and other public statements, Plaintiff Welcher was aware of Honda’s

marketing message that its vehicles are safe and dependable, which was material to

her decision to purchase her Class Vehicle. When she purchased the vehicle, she


                                          25
believed, based on Honda’s uniform and pervasive marketing message, that she

would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

marketed as safe and dependable. At no point before Plaintiff Welcher purchased

her vehicle did Honda disclose to her that her vehicle was not safe or dependable, or

that it was equipped with a defective fuel pump.

      79.    Plaintiff Welcher’s Honda suffers from the Fuel Pump Defect because

the impeller in her vehicle started absorbing fuel and deforming the moment it was

exposed to gasoline.

      80.    The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable risk of death or personal injury to Plaintiff

Welcher, other occupants in her Class Vehicle, and others on the road.

      81.    Plaintiff Welcher was never made aware of the Recall by Honda.

      82.    Plaintiff Welcher did not receive the benefit of her bargain. She

purchased a vehicle of a lesser standard, grade, and quality than represented, and she

did not receive a vehicle that met ordinary and reasonable consumer expectations

regarding safe and reliable operation. The Fuel Pump Defect has significantly

diminished the intrinsic and resale value of Plaintiff Welcher’s Class Vehicle.

Plaintiff Welcher’s and all other Class Vehicles are stigmatized as a result of being

equipped with the Fuel Pump Defect and the publicity of the Denso and Honda

Recalls.


                                          26
      83.    The fuel pump in Plaintiff Welcher’s Class Vehicle was never replaced,

and Plaintiff continues to drive her vehicle to this day.

      84.    Had Honda disclosed the Fuel Pump Defect, Plaintiff Welcher would

not have purchased her Class Vehicle, or would have paid less to do so.

      85.    Plaintiff Welcher would purchase a Honda from Honda in the future if

Defendants’ representations about the vehicle, including its safety and durability,

were accurate.

   D. Louisiana

      86.    Plaintiff Lashonda Walters-Kayode is a citizen of the State of Louisiana

and resides in Keithville, Louisiana.

      87.    Plaintiff Walters-Kayode owns a 2019 Honda CR-V which she

purchased new from Holmes Honda in Shreveport, Louisiana on September 19,

2019. Plaintiff Walters-Kayode’s Honda CR-V is an affected vehicle and is equipped

with a defective Denso low-pressure fuel pump.

      88.    Prior to purchasing her Honda, Plaintiff Walters-Kayode reviewed the

Monroney Sticker on her Class Vehicle, and interacted with at least one sales

representative all without Honda disclosing the Fuel Pump Defect.

      89.    Through her exposure to Honda’s promotional materials, such as the

Monroney sticker, other public statements, and her previous ownership of Honda

vehicles, Plaintiff Walters-Kayode was aware of Honda’s marketing message that


                                          27
its vehicles are safe and dependable, which was material to her decision to purchase

her Class Vehicle. When she purchased the vehicle, she believed, based on Honda’s

uniform and pervasive marketing message, that she would be in a safe and

dependable vehicle, one that is safer than a vehicle that is not marketed as safe and

dependable. At no point before Plaintiff Walters-Kayode purchased her vehicle did

Honda disclose to her that her vehicle was not safe or dependable, or that it was

equipped with a defective fuel pump.

      90.    Plaintiff Walters-Kayode’s Honda suffers from the Fuel Pump Defect

because the impeller in her vehicle started absorbing fuel and deforming the moment

it was exposed to gasoline.

      91.    Plaintiff Walters-Kayode’s Class Vehicle has experienced symptoms

associated with the Fuel Pump Defect. Specifically, in May of 2020, while operating

her vehicle under intended and foreseeable circumstances, Plaintiff Walters-

Kayode’s vehicle experienced hesitated acceleration when the accelerator was

depressed. In addition to the hesitated acceleration, Plaintiff Walters-Kayode

occasionally experiences difficulty in starting her Class Vehicle. Plaintiff Walters-

Kayode’s vehicle exhibits the Fuel Pump Defect most frequently when driving

during the initial 20-30 minutes of operating the vehicle. Plaintiff Walters-Kayode

did not report the experience to her Honda dealer, and no repairs have been made.




                                         28
      92.    The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable risk of death or personal injury to Plaintiff

Walters-Kayode, other occupants in her Class Vehicle, and others on the road.

      93.    Plaintiff Walters-Kayode’s vehicle was left out of both the January 29,

2019 and May 28, 2020 Honda Recalls, and she was never made aware of any recall

by Honda.

      94.    Plaintiff Walters-Kayode did not receive the benefit of her bargain. She

purchased a vehicle of a lesser standard, grade, and quality than represented, and she

did not receive a vehicle that met ordinary and reasonable consumer expectations

regarding safe and reliable operation. The Fuel Pump Defect has significantly

diminished the intrinsic and resale value of Plaintiff Walter-Kayode’s Class Vehicle.

Plaintiff Walters-Kayode’s and all other Class Vehicles are stigmatized as a result

of being equipped with the Fuel Pump Defect and the publicity of the Recall.

      95.    The fuel pump in Plaintiff Walters-Kayode’s Class Vehicle was never

replaced, and Plaintiff continues to drive the vehicle to this day.

      96.    Had Honda disclosed the Fuel Pump Defect, Plaintiff Walters-Kayode

would not have purchased her Class Vehicle, or would have paid less to do so.

      97.    Plaintiff Walters-Kayode would purchase a Honda from Honda in the

future if Defendants’ representations about the vehicle, including its safety and

durability, were accurate.


                                          29
   E. Maryland

      98.    Plaintiff Scott Lucas is a citizen of the State of Maryland and resides in

Forest Hill, Maryland.

      99.    Plaintiff Lucas owns a 2015 Acura TLX which he purchased used from

Heritage Volkswagen and Subaru in Maryland in February 2018. Plaintiff Lucas’s

Acura TLX is a 2019 Recalled Vehicle and is equipped with a defective Denso low-

pressure fuel pump.

      100. Prior to purchasing his Acura Plaintiff Lucas reviewed Honda’s

promotional materials, including Honda’s website.

      101. Through his exposure to Honda’s advertisements, promotional

materials and other public statements, Plaintiff Lucas was aware of Honda’s

marketing message that its vehicles are safe and dependable, which was material to

his decision to purchase his Class Vehicle. When he purchased the vehicle, he

believed, based on Honda’s uniform and pervasive marketing message, that he

would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

marketed as safe and dependable. At no point before Plaintiff Lucas purchased his

vehicle did Honda disclose to him that his vehicle was not safe or dependable, or

that it was equipped with a defective fuel pump.




                                          30
      102. Plaintiff Lucas’s Acura suffers from the Fuel Pump Defect because the

impeller in his vehicle started absorbing fuel and deforming the moment it was

exposed to gasoline.

      103. Plaintiff Lucas’s Class Vehicle has experienced symptoms associated

with the Fuel Pump Defect. Specifically, six months after purchase in 2018, while

operating his vehicle under intended and foreseeable circumstances, Plaintiff

Lucas’s vehicle experienced hesitated acceleration when the accelerator was

depressed, and ultimately stalled. He reported the incident to Frankel Acura of Hunt

Valley in Cockeysville, Maryland who diagnosed his vehicle with the Fuel Pump

Defect and replaced the fuel pump under the Recall. Plaintiff Lucas was offered a

loaner vehicle while his Acura was being repaired.

      104. The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable risk of death or personal injury to Plaintiff

Lucas, other occupants in his Class Vehicle, and others on the road.

      105. Plaintiff Lucas learned of the Honda 2020 Recall when he received the

recall notice via mail, and through his interaction with Frankel Acura.

      106. Plaintiff Lucas did not receive the benefit of his bargain. He purchased

a vehicle of a lesser standard, grade, and quality than represented, and he did not

receive a vehicle that met ordinary and reasonable consumer expectations regarding

safe and reliable operation. The Fuel Pump Defect has significantly diminished the


                                         31
intrinsic and resale value of Plaintiff Lucas’s Class Vehicle. Plaintiff Lucas’s and all

other Class Vehicles are stigmatized as a result of being equipped with the Fuel

Pump Defect and the publicity of the Honda and Denso Recalls.

      107. The Fuel Pump in Plaintiff Lucas’s Class Vehicle was replaced by

Honda on October 3, 2018. Honda did not offer a free follow-up inspection of the

replacement pump or an extended warranty for the part.

      108. Had Honda disclosed the Fuel Pump Defect, Plaintiff Lucas would not

have purchased his Class Vehicle, or would have paid less to do so.

      109. Plaintiff Lucas would purchase an Acura from Honda in the future if

Defendants’ representations about the vehicle, including its safety and durability,

were accurate.

   F. Massachusetts

      110. Plaintiff Kenneth Kansky is citizen of Massachusetts and resides in

Needham, Massachusetts.

      111. Plaintiff Kansky owns a 2015 Honda Accord which he purchased new

from Colonial Honda in Dartmouth, Massachusetts in May 2015. Plaintiff Kanksy’s

Honda Accord is a 2019 Recalled Vehicle and is equipped with a defective Denso

low-pressure fuel pump.




                                          32
      112. Prior to purchasing his Honda, Plaintiff Kansky reviewed Honda’s

promotional materials, including Honda’s website, and interacted with at least one

sales representative all without Honda disclosing the Fuel Pump Defect.

      113. Through his exposure to Honda’s advertisements, promotional

materials and other public statements, Plaintiff Kansky was aware of Honda’s

marketing message that its vehicles are safe and dependable, which was material to

his decision to purchase his Class Vehicle. When he purchased the vehicle, he

believed, based on Honda’s uniform and pervasive marketing message, that he

would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

marketed as safe and dependable. At no point before Plaintiff Kansky purchased his

vehicle did Honda disclose to him that his vehicle was not safe or dependable, or

that it was equipped with a defective fuel pump.

      114. Plaintiff Kansky’s Honda suffers from the Fuel Pump Defect because

the impeller in his vehicle started absorbing fuel and deforming the moment it was

exposed to gasoline.

      115. Plaintiff Kansky’s Class Vehicle has experienced symptoms associated

with the Fuel Pump Defect. Specifically, in December of 2015, while operating his

vehicle under intended and foreseeable circumstances, Plaintiff Kansky’s vehicle

experienced hesitated acceleration when the accelerator was depressed.




                                          33
Additionally, Plaintiff Kansky’s Honda will occasionally not start at all. Plaintiff

Kansky did not report the experience to his Honda dealer, and no repair was made.

      116. The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable risk of death or personal injury to Plaintiff

Kansky, other occupants in his Class Vehicle, and others on the road.

      117. Plaintiff Kansky was never made aware of the recall by Honda. Despite

his vehicle being equipped with a defective low-pressure fuel pump, Boch Honda in

Norwood, Massachusetts informed Plaintiff his vehicle was not included in the

Recall.

      118. Plaintiff Kansky did not receive the benefit of his bargain. He

purchased a vehicle of a lesser standard, grade, and quality than represented, and he

did not receive a vehicle that met ordinary and reasonable consumer expectations

regarding safe and reliable operation. The Fuel Pump Defect has significantly

diminished the intrinsic and resale value of Plaintiff Kansky’s Class Vehicle.

Plaintiff Kansky’s and all other Class Vehicles are stigmatized as a result of being

equipped with the Fuel Pump Defect and the publicity of the Recall.

      119. The fuel pump in Plaintiff Kansky’s Class Vehicle was never replaced.

      120. Had Honda disclosed the Fuel Pump Defect, Plaintiff Kansky would

not have purchased his Class Vehicle, or would have paid less to do so.




                                         34
      121. Plaintiff Kansky would purchase a Honda from Honda in the future if

Defendants’ representations about the vehicle, including its safety and durability,

were accurate.

   G. North Carolina

      122. Plaintiff Denese Cosper is a citizen of the State of North Carolina and

resides in Raleigh, North Carolina.

      123. Plaintiff Cosper owns a 2016 Honda Fit EXL which she purchased new

from Leith Honda in Raleigh, North Carolina in 2016. Plaintiff Cosper’s Honda is a

Class Vehicle and is equipped with a defective Denso fuel pump.

      124. Prior to purchasing her Class Vehicle, Plaintiff Cosper viewed Honda’s

promotional materials, such as Honda’s website, TV ads, and window sticker, and

interacted with at least one sales representative all without Honda disclosing the Fuel

Pump Defect.

      125. Through her exposure to Honda’s advertisements, promotional

materials and other public statements, Plaintiff Cosper was aware of Honda’s

uniform and pervasive marketing message that its vehicles are safe and dependable,

which was material to her decision to purchase her Class Vehicle. When she

purchased the vehicle, she believed, based on Honda’s marketing message, that she

would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

marketed as safe and dependable. At no point before Plaintiff Cosper purchased her


                                          35
vehicle did Honda disclose to her that her vehicle was not safe or dependable, or that

it was equipped with a defective fuel pump.

      126. Plaintiff Cosper’s Honda suffers from the Fuel Pump Defect because

the impeller in her vehicle started absorbing fuel and deforming the moment it was

exposed to gasoline.

      127. Plaintiff Cosper’s Class Vehicle has experienced symptoms associated

with the Fuel Pump Defect. Specifically, on June 10, 2020, Ms. Cosper’s daughter

was operating the vehicle under intended and foreseeable circumstances, when the

vehicle stalled at a stop light and the dash lights illuminated. Plaintiff Cosper’s

daughter was unable to restart the vehicle, and it ultimately had to be pushed off the

road by police officers and towed to a mechanic who diagnosed the fuel pump had

failed. Plaintiff Cosper contacted Leith Honda who notified her a new fuel pump

would not be available for several weeks. Plaintiff Cosper also contacted AutoPark

Honda in Cary, North Carolina for a fuel pump replacement, but Honda was unable

to provide Plaintiff with an estimated delivery date for the fuel pump, thereby

leaving Plaintiff with no remedy. Moreover, Honda did not provide Plaintiff Cosper

with a free loaner vehicle while she waited for repairs.

      128. The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable risk of death or personal injury to Plaintiff

Cosper, other occupants in her Class Vehicle, and others on the road.


                                         36
      129. Plaintiff Cosper was never notified of or included in the Honda Recalls.

      130. Due to Honda’s failure to remedy the Fuel Pump Defect on Plaintiff

Cosper’s Class Vehicle, Plaintiff Cosper was forced to have her vehicle’s fuel pump

replaced with an aftermarket part on July 8, 2020 by a AAA mechanic at her own

expense.

      131. Plaintiff Cosper did not receive the benefit of her bargain. She

purchased a vehicle of a lesser standard, grade, and quality than represented, and she

did not receive a vehicle that met ordinary and reasonable consumer expectations

regarding safe and reliable operation. The Fuel Pump Defect has significantly

diminished the intrinsic and resale value of Plaintiff Cosper’s Class Vehicle. Plaintiff

Cosper’s and all other Class Vehicles are stigmatized as a result of being equipped

with the Fuel Pump Defect and the publicity of the Honda and Denso Recalls.

      132. Had Honda disclosed the Fuel Pump Defect, Plaintiff Cosper would not

have purchased her Class Vehicle, or would have paid less to do so.

      133. Plaintiff Cosper would purchase a Honda from Honda in the future if

Defendants’ representations about the vehicle, including its safety and durability,

were accurate.

   H. Ohio

      134. Plaintiff Donald Hackman is a citizen of the State of Ohio and resides

in Hartville, Ohio.


                                          37
      135. Plaintiff Hackman owns a 2016 Acura TLX which he purchased used

from Serra Acura d/b/a Park Acura in Akron, Ohio in March or April of 2016.

Plaintiff Hackman’s Acura TLX is a 2019 Recalled Vehicle and is equipped with a

defective Denso low-pressure fuel pump.

      136. Prior to purchasing his Acura, Plaintiff Hackman reviewed Honda’s

promotional materials, including Honda’s website, and interacted with at least one

sales representative all without Honda disclosing the Fuel Pump Defect.

      137. Through his exposure to Honda’s advertisements, promotional

materials and other public statements, Plaintiff Hackman was aware of Honda’s

marketing message that its vehicles are safe and dependable, which was material to

his decision to purchase his Class Vehicle. When he purchased the vehicle, he

believed, based on Honda’s uniform and pervasive marketing message, that he

would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

marketed as safe and dependable. At no point before Plaintiff Hackman purchased

his vehicle did Honda disclose to him that his vehicle was not safe or dependable, or

that it was equipped with a defective fuel pump.

      138. Plaintiff Hackman’s Acura suffers from the Fuel Pump Defect because

the impeller in his vehicle started absorbing fuel and deforming the moment it was

exposed to gasoline.




                                          38
      139. Plaintiff Hackman’s Class Vehicle has experienced symptoms

associated with the Fuel Pump Defect. Specifically, in March or April of 2016,

shortly after purchasing his Class Vehicle, while operating his vehicle under

intended and foreseeable circumstances, Plaintiff Hackman’s vehicle experienced

hesitated acceleration when the accelerator was depressed. He reported the incident

to the Acura dealership who failed to diagnose the Fuel Pump Defect and stated

nothing was wrong with the vehicle. The vehicle was not repaired.

      140. The Fuel Pump Defect creates a dangerous condition that gives rise to

a clear, substantial, and unreasonable risk of death or personal injury to Plaintiff

Hackman, other occupants in his Class Vehicle, and others on the road.

      141. Plaintiff Hackman’s vehicle has been recalled for an issue not related

to the Fuel Pump Defect, and he has not been notified by Honda of the Recall.

      142. Plaintiff Hackman did not receive the benefit of his bargain. He

purchased a vehicle of a lesser standard, grade, and quality than represented, and he

did not receive a vehicle that met ordinary and reasonable consumer expectations

regarding safe and reliable operation. The Fuel Pump Defect has significantly

diminished the intrinsic and resale value of Plaintiff Hackman’s Class Vehicle.

Plaintiff Hackman’s and all other Class Vehicles are stigmatized as a result of being

equipped with the Fuel Pump Defect and the publicity of the Denso and Honda

Recalls.


                                         39
      143. Had Honda disclosed the Fuel Pump Defect, Plaintiff Hackman would

not have purchased his Class Vehicle, or would have paid less to do so.

      144. Plaintiff Hackman would purchase an Acura from Honda in the future

if Defendants’ representations about the vehicle, including its safety and durability,

were accurate.

Defendants

   A. Honda Motor Company, Ltd.

      145. Defendant Honda Motor Company Limited (“HML”) is a Japanese

corporation with its principal place of business at 2-1-1, Minami-Aoyama Minato-

Ku, 107-8556 Japan, and the parent company of American Honda Motor Company,

Inc. (“HMA”). HML has substantial control over HMA, and HMA acts for the

benefit of HML.

      146. At all relevant times, HML acted in the United States by itself and

through HMA and its various entities including in Alabama. HML, itself and through

HMA and its various entities, is in the business of designing, engineering, testing,

validating, manufacturing, marketing, and selling Honda and Acura branded

vehicles throughout the United States, including within Alabama.

   B. American Honda Motor Company, Inc.

      147. Defendant HMA, is incorporated in California with its principal place

of business in Torrance, California.


                                         40
      148. HMA is a holding company of sales, manufacturing, engineering, and

research and development strategies of Honda Motor Company Limited in the

United States, and is wholly owned by, Honda Motor Company Limited. HMA is in

the business of designing, engineering, testing, validating, manufacturing,

distributing, marketing, selling, and servicing Honda and Acura branded vehicles in

the United States, including within Alabama.

      149. HMA, through its various entities, designs, manufactures, markets,

distributes and sells Honda automobiles through its hundreds of dealerships in the

United States, including within Alabama.

   C. Acura

      150. Acura is a brand and/or division of HML and/or HMA. HML and HMA

employ engineering, legal, compliance, and regulatory personnel to make decisions

regarding Acura vehicles.     These employees, on behalf of HML and HMA,

ultimately made or ratified the decisions that allowed the subject Acura vehicles to

be fraudulently designed, manufactured, marketed, and sold.

   D. Denso Corporation

      151. Defendant Denso Corporation (“DC”) is a Japanese corporation located

at 1-1, Showa-cho, Karlya, Alchi 448-9661, Japan. DC is the parent company of

Denso International America, Inc. (“DIAM”).




                                        41
          152. DIAM is a wholly owned subsidiary of DC. DIAM acts for the benefit

and at the discretion of DC.

          153. DC, itself, and through DIAM and its various subsidiaries and agents,

designed, engineered, tested, and validated the low pressure fuel pump that is

equipped in Honda vehicles sold/leased in the United States, including in Plaintiffs’

states.

     E. Denso International America, Inc.

          154. DIAM is incorporated in Delaware and has its principal place of

business at 2477 Denso Drive Southfield, Michigan 48033. DIAM is a holding

company of sales, manufacturing, engineering, and research and development

subsidiaries of Denso Corporation located in the United States. DIAM is in the

business of designing, engineering, testing, validating, manufacturing, selling,

among other things, fuel pumps throughout the United States, including within

Alabama.

          155. DIAM is “Denso's North American regional headquarters and parent

company for its North American operations, including design and production

engineering, technical support, sales and finance.” 25  24F




25
  https://www.denso.com/us-ca/en/about-us/company-information/diam/ (last visited July 14,
2020).

                                             42
          156. DIAM, through its various entities and on behalf of DC, designed,

engineered, tested, and validated the low-pressure fuel pump that is equipped in

Honda and Acura Vehicles across the Unites States, including in Plaintiffs’ states.

                                 FACTUAL ALLEGATIONS

          157. Honda manufactures, markets, and sells vehicles all over the United

States, including Alabama.

          158. Honda has branded itself as the maker of safe and dependable vehicles

and has spent millions of dollars on extensive marketing and advertising campaigns

to cement the association of safety and reliability with its Honda and Acura brands,

including the Class Vehicles. Through its investment marketing, Honda sought to

portray itself as the safest vehicle brand on the market.

          159.    In 2019, Honda sold approximately 1,450,785 Honda and Acura

branded vehicles in the United States, including in Alabama. 26               25F




          160. Denso is the world’s second largest Tier1 Original Equipment

Manufacturer (“OEM”), producing parts and products for Honda and other

manufacturers. According to its website, Denso records nearly $10.9 billion in

annual sales in the United States, including in Alabama. 27             26F




26
     https://carsalesbase.com/us-honda/ (last visited July 18, 2020).
27
     https://www.denso.com/us-ca/en/about-us/at-a-glance/ (last visited July 18, 2020).

                                                  43
       161. According to Denso itself, when designing, engineering, testing, and

manufacturing its products, Denso aims to “[c]ontribute to future mobility that is

safer, more comfortable and convenient for everyone.” 28 The defective fuel pumps
                                                            27F




fails to meet Denso’s published standard.

       162. The Defendants collectively designed, engineered, tested, validated,

manufactured and placed in the stream of commerce Class Vehicles equipped with

defective fuel pumps, thereby subjecting Plaintiffs and Class members to an

unreasonable risk of death or injury, and damaging Plaintiffs and Class members as

further detailed below. Nonetheless, Honda marketed and sold the Class Vehicles,

and has, at all times, uniformly branded the Class Vehicles as safe and dependable.

     I. THE OPERATION OF CLASS VEHICLES’ LOW-PRESSURE FUEL
        PUMP

       163. The Class Vehicles are equipped with Denso made low-pressure fuel

pumps (the “Fuel Pump”).

       164. All Class Vehicles are equipped with the same or substantially similar

defective Fuel Pumps.

       165.    Fuel Pumps serve a critical role in the function of combustion engines.

In simple terms, the fuel pump lifts gasoline out of the fuel tank and sends it to the

engine where it is injected into the combustion chamber and ignited, driving the


28
  https://www.denso.com/us-ca/en/about-us/philosophy-and-vision/long-term-policy/ (last
visited July 22, 2020).

                                             44
pistons and creating propulsion. Denso explains the role of the electric fuel pump

as “deliver[ing] fuel from the tank to the engine, under high pressure, depending on

the vehicle application’s specific requirements. The fuel is transported to fuel

injectors, which spray the fuel into the engine cylinders.” 29  28F




       166. The Fuel Pump assembly is mounted inside of the fuel tank. The Fuel

Pump assembly consists of a fuel intake strainer at one end and a fuel output line at

the other. At the heart of the Fuel Pump assembly is an electric motor with a plastic

impeller attached to a rotating shaft. The impeller is a plastic disk that rotates and

draws in fuel and pushes it up through the pump. 30 The impeller is equipped with
                                                        29F




vanes—or blades—that, when spun, creates negative pressure which lifts the

gasoline out of the fuel tank and sends it to the engine. Protruding from the side of

the Fuel Pump assembly is a fuel level float and a fuel level sender. Figure One

illustrates the parts of the Fuel Pump assembly. Figure Two illustrates the internal

components of the Denso Fuel Pump’s electric motor.




29
  https://www.denso-am.eu/products/automotive-aftermarket/ignition/fuel-pumps/ (last visited
July 29, 2020).
30
  https://www.denso-am.co.uk/products/automotive-aftermarket/ems-lambda-sensor/fuel-
pumps/how-they-work/ (last visited July 29, 2020).

                                             45
                              Figure 1 Fuel Pump Assembly Diagram 31              30F




                       Figure 2 Electric Motor Internal Components 32       31F




          167. As the electric motor rotates, the impeller spins generating negative

pressure. The negative pressure pulls fuel into the pump housing where it passes



31
     http://www.agcoauto.com/content/news/p2_articleid/195 (last visited May 11, 2020).
32
     https://aftermarket.denso.com.sg/product_info/?cat_id=194 (last visited July 29, 2020).

                                                 46
through the electric motor assembly and exits through the output, into the fuel line

and forward to the fuel filter. After exiting the fuel filter, the fuel flow is accelerated

via a high-pressure pump which delivers pressurized fuel to injectors mounted in the

engine. Denso describes the operation of its in-take fuel pump as “[w]hen the

impeller of an in-tank [f]uel [p]ump rotates, the blade moves around the impeller,

creating a swirling motion inside the pump to deliver fuel. The fuel then passes

around the motor, forcing the check valve upwards to supply fuel to the fuel pipe.” 33        32F




Figures Three and Four, below, illustrates this sequence.




                                  Figure 3 Fuel Pump Sequence 34   33F




33
     https://www.denso-am.eu/media/966284/dems180001mm-lr.pdf (last visited July 29, 2020).
34
  https://www.autoplusdubai.net/blog/fuel-pumps-common-causes-and-how-to-identify-it/ (last
visited May 11, 2020).

                                              47
                            Figure 4 Impeller Rotation Operation 35     34F




          168. At all times, by design, the Fuel Pump assembly and all its components

are exposed to gasoline within the tank. Fuel pumps are designed to survive the harsh

environment for at least 200,000 miles. 36 Denso claims its fuel pumps “offer more
                                                35F




than triple the lifetime . . . .” 37
                                   36F




35
     https://aftermarket.denso.com.sg/product_info/?cat_id=194 (last visited July 29, 2020)
36
 https://www.autoblog.com/2015/11/24/how-long-does-a-fuel-pump-usually-last/ (last visited
May 11, 2020).
37
     https://densoautoparts.com/fuel-pumps.aspx (last visited July 27, 2020).

                                                      48
                                       Figure 5

II.   THE CLASS VEHICLES SUFFER FROM A FUNDAMENTALLY
      DEFECTIVE FUEL PUMP

      169. As described herein, the Class Vehicles’ Fuel Pumps suffer from a

fundamental defect causing them to prematurely fail. Engines operate within a

narrow and precisely calibrated air fuel mixture range, which means they are very

sensitive to fuel pressure and delivery requirements. Partial, intermittent, or

complete fuel pump failure disturbs the calculated precision and results in engine

stalling or hesitancy.




                                       49
          170.    Based on Honda’s and Denso’s own admissions, and the findings of

Plaintiffs’ Expert to date, the failure results from a defectively designed plastic

impeller in the Fuel Pump.

          171. A manufacturer’s goal in designing and manufacturing a fuel pump

must be to design and create one that operates safely and dependably for the life of

the vehicle. According to the analysis of Plaintiffs’ Expert to date, and by Honda’s

and Denso’s admissions, the Fuel Pump assembly in the Class Vehicles was poorly

designed and/or manufactured.

          172. As Defendants admit, the subject Fuel Pumps contain an impeller that

could deform due to excessive fuel absorption. 38 The Denso Fuel Pump impeller’s
                                                     37F




material is unsuitable for its environment due to its excessive fuel absorption

propensity, which causes swelling and premature and unexpected Fuel Pump

failure. 3938F




          173.    Plaintiffs’ Expert’s research to date indicates that the Denso impeller

uses an unsuitable material for its intended use. The impeller’s material has an

inferior long-term dimensional instability (it deforms, swells and changes shape),

resulting in premature and unexpected failure due to component distortion and the

resultant swelling induced friction.


38
     Compare Exhibits A-B, with Exhibits C-G.
39
     See Exhibits A at 1-2.

                                                50
       174. The Denso impeller’s material has inadequate heat resistance,

potentially resulting in dimensional distortion and loss of structural integrity when

exposed to high temperatures or repeated temperature cycling (i.e., the intended and

repeated temperature changes of operation).

       175. The impeller’s material is also highly porous, which may lead not only

to absorption of gasoline, but also fuel contaminants may become lodged in the

impeller’s pores, leading to Fuel Pump failure.

       176. Plastics absorb liquids, typically. However, the degree of absorption

varies depending on the type of plastic and its environmental conditions. When

plastics absorb liquid, such as gasoline, the plastic pieces’ intended dimensions

change. Therefore, manufacturers like Denso and Honda must adequately design

and validate plastic materials exposed to liquids to ensure that they remain

dimensionally stable. 40 Here, Honda and Denso clearly failed to do that with respect
                        39F




to the Fuel Pumps in the Class Vehicles.

       177. Honda hypothesizes that other factors such as excessive solvent

exposure, gasoline formulas and contaminants can cause or are the source of the Fuel

Pump Defect. But Honda ignores what Denso admits, and Plaintiffs’ Expert’s




40
  See generally https://www.ensingerplastics.com/en-us/shapes/plastic-material-
selection/dimensionally-stable (last visited July 18, 2020).


                                              51
research to date indicates, to be the underlying cause: the impeller’s lower density

material is susceptible to fuel absorption and deformation. 41
                                                            40F




          178. Moreover, according to Plaintiffs’ Expert’s research to date, Denso’s

further hypothesis that lower surface strength of the impeller contributes to the Fuel

Pump Defect is an obvious and expected correlation rather than a separate issue.

Notably, it is typical and expected for a low-density material to exhibit lower surface

strength when compared to a higher density material. It is also expected that low

density materials would have higher porosity and absorption propensity compared

to higher density materials.

          179. Honda and Denso admitted the impeller was poorly designed to the

point that it cannot remain dimensionally stable under its intended conditions.

Specifically, Honda admitted in the May 28, 2020 Recall Report that “if [Denso’s]

impeller deforms to a point that creates sufficient interference with the fuel pump

body, the fuel pump becomes inoperative . . . [this] [f]uel pump inoperability could

prevent an engine from starting or stall an engine while driving, increasing the risk

of a crash.” 42 Moreover, Denso admitted in the Denso Recalls that the impeller
                  41F




“may become deformed” and cause the Fuel Pump to fail and become inoperable. 43      42F




41
     Exhibits A and B.
42
     Exhibit C.
43
     Exhibit A.

                                          52
      180. The Fuel Pump Defect manifests from the moment the Fuel Pump is

installed in the fuel tank and submerged in gasoline. Once exposed to gasoline, the

impeller begins to absorb fuel, swell, and deform.

      181. The Fuel Pump and/or the Fuel Pump impeller was not designed and/or

manufactured with the necessary robustness to operate safely under normal

operating conditions.

      182. At the time the Fuel Pumps were designed, engineered, tested,

validated, manufactured, and placed in the stream of commerce by Defendants,

Defendants were aware of, and had access to, reasonable alternative designs. Such

designs would mitigate or eliminate the Fuel Pump Defect.

      183. For example, Defendants could have mitigated or eliminated the Fuel

Pump Defect by using different designs and/or materials where:

            a.     The impeller was not fuel permeable under intended and

                   foreseeable purposes;

            b.     The impeller would not deform when exposed to operating

                   temperatures under intended and foreseeable purposes;

            c.     The impeller would not prematurely age under intended

                   and foreseeable purposes;

            d.     The impeller would not lose its dimensional stability under

                   intended and foreseeable purposes; and/or


                                        53
                e.     The impeller would not contact the fuel pump body under

                       intended and foreseeable purposes; and/or

                f.           The Fuel Pump would not overheat under intended and

                       foreseeable purposes.

         184. Nevertheless, Defendants designed, engineered, tested, validated,

manufactured, and placed in the stream of commerce Class Vehicles equipped with

the defective Fuel Pumps that cause an unreasonable risk of injury or death to the

Plaintiff, Class members, and others.

III.     THE FUEL PUMP DEFECT REDUCES ENGINE POWER, CAUSES
         VEHICLE STALLING, AND CAN LEAVE THE CLASS VEHICLES
         COMPLETELY INOPERABLE COMPROMISING CONSUMER
         SAFETY

         185. The Fuel Pump Defect in the Class Vehicles exposes occupants and

others to extreme danger, even death. In fact, Honda and Denso tacitly admitted as

much in their respective recalls, stating that the Fuel Pump Defect can “increas[e]

the risk of a crash.” 44
                       43F




         186. The Fuel Pump is an integral component of safe vehicle operation. But

as described herein, the Class Vehicles suffer from a fundamental design flaw that

causes the Fuel Pump to prematurely fail. As Honda admitted in its 2020 Recall, the

deformed impeller comes in contact with the Fuel Pump body, creating excess



44
     Compare Exhibits A-B, with Exhibits C-G.

                                                54
running resistance, causing “illumination of the Malfunction Indicator Lamp in the

instrument panel” and “prevent[ing] an engine from starting or stall an engine while

driving, increasing the risk of a crash.” In the Denso Recalls, Denso admitted the

deformed impeller contacts the Fuel Pump body, creating excess running resistance

and causing reduced engine performance or complete engine failure:

                 If an impeller deforms to a point that creates sufficient
                 interference with the fuel pump body, the fuel pump
                 becomes inoperative. According to vehicle manufacturer’s
                 system evaluation, an inoperative fuel pump may result in
                 the illumination of the check engine light and/or master
                 warning indicators, rough engine running, engine no start
                 and/or vehicle stall while driving at low speed and, in rare
                 instances, a vehicle stall could occur while driving at
                 higher speeds, increasing the risk of a crash. 45
                                                              44F




         187. Engines necessarily require steady gasoline supply to function

properly. The Fuel Pump’s primary purpose is to transfer gasoline from the tank to

the engine. But when the Fuel Pump fails, gasoline is not supplied to the engine,

causing reduced engine power, stalling, and/or engine shutdown.

         188. Compounding the problem, Fuel Pump Defect occurs spontaneously

with no advance warning to the consumer, thereby creating an extremely dangerous

condition for drivers, including those on the road who may be left helpless and

unable to take action to get out of the way of oncoming traffic or reach safety.




45
     See Exhibits A and B.

                                             55
         189. Class members’ complaints set forth below exemplify the real-world

dangers caused by the Fuel Pump Defect.

         190. Vehicle manufacturers like Honda monitor NHTSA and other

databases for consumer complaints as part of their ongoing obligation to uncover

and report potential safety-related defects. Accordingly, Honda knew, or should

have known, of the many complaints lodged with NHTSA and elsewhere about the

specific safety hazard that is the subject of the Recalls.

         191. By way of example, the consumer complaints set forth below

demonstrate the seriousness of the Fuel Pump Defect and further show that Honda

knew or should have known of them as early as 2013, or was reckless in not knowing

of them.

         192. On August 1, 2013, the owner of a 2013 Honda Accord filed the

following complaint with NHTSA:

               THERE IS A HESITATION/JERK/SHUDDER WHEN
               ACCELERATING AT VARIOUS SPEEDS. *TR 46        45F




         193. For example, on February 4, 2014, the owner of a 2013 Honda Accord

filed the following complaint with NHTSA:

               SINCE I FIRST PURCHASED MY 2013 HONDA
               ACCORD, THE HONDA HAS INTERMITTENT
               HESITATIONS AFTER STOPPING AT TRAFFIC
               LIGHTS, STOP SIGNS, PARKING AND SO FORTH.
               FOR INSTANCE, FOR THE SECOND TIME IN THE
46
     NHTSA ID No. 10533047.

                                          56
               LAST FIVE DAYS, I STOPPED, WENT INTO A
               STORE, RETURNED, CRANKED HONDA ACCORD,
               BACKED OUT, AND THE CAR WOULD NOT "GO." 47         46F




         194. On November 7, 2015, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

               MY 2014 HONDA ACCORD COUPE HAS 33,900+
               MILES AND FOR THE PAST YEAR, I HAVE HAD IT
               IN TO FOX HONDA IN GRAND RAPIDS FOUR
               TIMES FOR THE SAME PROBLEM. THE PROBLEM
               IS, THAT IT STUTTERS OFTEN WHEN
               ACCELERATING AND TWICE, THE ENGINE HAS
               STALLED OUT AND HAD TO BE RESTARTED. 48      47F




         195. On December 1, 2014, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

               SIMILAR TO NHTSA COMPLAINTS #10619205,
               #10607907, #10655300, #10630708, AND #10628501.
               DRIVING MY VEHICLE ON INTERSTATE, GOING
               APPROXIMATELY 70 MPH. THE VEHICLE CAME
               TO    A    LARGE      INCLINE    AND    BEGAN
               ACCELERATING, AND ALL OF A SUDDEN, THE
               ENTIRE VEHICLE SHUDDERED VIOLENTLY AND
               LOST    ALL     ACCELERATION,      AND     THE
               MALFUNCTION INDICATOR LAMP CAME ON AND
               WAS BLINKING. IT FELT LIKE THE VEHICLE HAD
               SHIFTED OUT OF GEAR, AND IT COULD NOT GET
               BACK IN GEAR. AFTER OVER 10 MINUTES, I
               RESTARTED THE VEHICLE, AND THE LIGHT DID
               NOT COME BACK ON. ALTHOUGH I COULD FEEL
47
     NHTSA ID No. 10562814.
48
     NHTSA ID No. 10788979.


                                       57
               THAT PUSHING ON THE GAS PEDAL DID NOT
               FEEL THE SAME, AND IT FELT AS IF THE VEHICLE
               WAS HESITATING AND STRUGGLING TO SWITCH
               GEARS UP AND ACCELERATE. 49    48F




         196. On February 14, 2017, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

               TL* THE CONTACT OWNS A 2014 HONDA
               ACCORD. WHILE DRIVING VARIOUS SPEEDS, THE
               VEHICLE HESITATED AND THEN LUNGED
               FORWARD WHEN THE ACCELERATOR PEDAL
               WAS DEPRESSED THE DEALER COULD NOT
               DETERMINE THE CAUSE OF THE FAILURE. THE
               FAILURE RECURRED INTERMITTENTLY. THE
               MANUFACTURER WAS MADE AWARE OF THE
               FAILURE. THE FAILURE MILEAGE WAS 14,000.
               THE VIN WAS NOT AVAILABLE. UPDATED
               05/17/17*LJ 50 49F




         197. On August 3, 2016, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

                TL* THE CONTACT OWNS A 2014 HONDA
               ACCORD. WHILE DRIVING VARIOUS SPEEDS, THE
               VEHICLE   ACCELERATED     INDEPENDENTLY
               WITHOUT WARNING. THE CONTACT MENTIONED
               THAT    THE   VEHICLE    WAS     BRAKING
               INDEPENDENTLY WITHOUT WARNING. IN
               ADDITION, THE STEERING WHEEL STIFFENED
               AND     TURNED     RIGHT    AND     LEFT
               INDEPENDENTLY. THE VEHICLE WAS TAKEN TO
               THE DEALER WHERE THE CAUSE OF THE
               FAILURE WAS UNDETERMINED. THE VEHICLE
49
     NHTSA ID No. 10661422.
50
     NHTSA ID No. 10954427.


                                       58
               WAS NOT REPAIRED. THE MANUFACTURER WAS
               NOTIFIED OF THE FAILURE. THE APPROXIMATE
               FAILURE MILEAGE WAS 18,000. 51     50F




         198. On March 9, 2016, the owner of a 2015 Honda Accord filed the

following complaint with NHTSA:

               WHEN     YOU   PRESSURE   [sic.] ON   THE
               ACCELERATOR PEDAL TO POWER THE VEHICLE
               (LIKE PULLING OUT INTO TRAFFIC OR
               CHANGING LANES IN TRAFFIC, THE CAR STALLS
               AND PUT YOU AT RISK OF GETTING INTO AN
               ACCIDENT. IT HAPPENS SITTING AT A TRAFFIC
               LIGHT OR DRIVING 55 MPH AND TRYING TO
               CHANGE LANES. DOES NOT MATTER IF THE CAR
               IS WARM OR COLD, BUT OCCURS LESS WHEN
               COLD. 52   51F




         199. On July 30, 2016, the owner of a 2013 Honda Civic filed the following

complaint with NHSTA:

               VEHICLE HESITATES UNDER ACCELERATION.
               SOMETIMES ALMOST STALLING. I FEEL THIS IS
               NOT SAFE FOR MY SON AT TIMES. MERGING
               ETC. 53
                    52F




         200. On April 22, 2015, the owner of a 2013 Honda Civic filed the following

complaint with NHTSA:

               WTHILE DRIVING AND SLOWING TO MAKE A
               LEFT TURN AT A FLASHING YELLOW LIGHT
               INTERSECTION AND BEING AN AUTOMATIC

51
     NHTSA ID No. 10892728.
52
     NHTSA ID No. 10854846.
53
     NHTSA ID No. 10891787.

                                          59
               TRANSMISSION, I DRIVE TWO FOOTED, FOR
               QUICKER RESPONSE TIME. UPON STEPPING ON
               ACCELERATOR THE VEHICLE HESITATES FOR 3-
               4 SECONDS BEFORE PICKING UP SPEED. WHEN
               TAKEN TO THE DEALER, I AM TOLD IT IS A 2
               FOOTED DRIVER ISSUE AND NOTHING THEY CAN
               BE DONE. I HAVE LEFT IT 24 HOURS AND BEEN
               TOLD, 'NO PROBLEM FOUND'. 54  53F




         201. On October 19, 2017, the owner of a 2014 Honda Civic filed the

following complaint with NHTSA:

               HESITATION WHEN PRESS ON ACCELERATOR.
               THEY IS VERY DANGEROUS WHEN GETTING OUT
               INTO TRAFFIC AND WHEN YOU PRESS ON
               ACCELERATOR THERE IS A LONG HESITATION. I
               HAVE REPORTED THIS TO HONDA SERVICE
               NUMEROUS TIMES AND THEY SAY THIS IS
               NORMAL AND CAN'T DUPLICATE THE ISSUE. 55      54F




      202.     On November 28, 2014, the owner of a 2014 Honda CR-V filed the

         following complaint with NHTSA:

               CAR HESITATES RANDOMLY FROM DEAD STOP.
               STARTS OFF AT ABOUT 2 MPH AND DOES NOT
               ACCELERATE UNTIL 5 TO 10 SECONDS EVEN
               THOUGH YOU ARE PRESSING ON GAS PEDAL.
               HONDA HAS NO EXPLANATION FOR THE
               RANDOM OCCURRENCE. THIS HAS HAPPENED TO
               ME AT LEAST 20 TIMES. DOES NOT SHOW UP ON
               COMPUTER DIAGNOSTICS. REPLACED 2014 CR-V
               AFTER 10 WEEKS WITH 2015 CR-V. 2015 MODEL
               HAS DIFFERENT ISSUES. NO MORE HONDAS!!!
               TOOK A BIG FINANCIAL HIT ON REPLACING A
54
     NHTSA ID No. 10758502.
55
     NHTSA ID No. 11034722.


                                       60
               2014 CR-V AFTER 10 WEEKS WITH A 2015 CR-V.
               CAR TOO DANGEROUS TO DRIVE. *TR 56    55F




         203. On October 5, 2016, the owner of a 2015 Honda CR-V filed the

following complaint with NHTSA:

               VEHICLE WILL NOT RESPOND WHEN FOOT IS
               PLACED ON THE ACCELERATOR. WHEN
               ATTEMPTING TO MOVE THE CAR FORWARD
               FROM A STOP SIGN OR SIGNAL LIGHT THE
               VEHICLE WILL NOT RESPOND TO THE GAS
               PEDAL FOR UP TO 5 SECONDS. BASICALLY
               THERE IS A DELAY FROM WHEN THE GAS PEDAL
               IS PRESSED UNTIL THE VEHICLE RESPONDS. THIS
               HAS HAPPENED 5 TIMES IN PAST 6 TO 7 WEEKS.
               THIS    ACTION    HAS    HAPPENED    WHEN
               ATTEMPTING TO MOVE FROM A COMPLETE STOP
               OR WHEN THE VEHICLE IS MOVING AT A VERY
               SLOW SPEED. I ESCAPED A NEAR REAR END
               COLLISION WHEN I REMOVED MY FOOT FROM
               THE BRAKE, PRESSED ON THE GAS PEDAL AND
               THE CAR DID NOT RESPOND. 57    56F




         204. On September 5, 2018, the owner of a 2016 Honda CR-V filed the

following complaint with NHTSA:

               HESITATION WHEN TRYING TO ACCELERATE.
               HAPPENS ANYTIME- STEP ON THE GAS AND IT
               TAKES A FEW SECONDS BEFORE THE
               ACCELERATION STARTS. 58  57F




56
     NHTSA ID No. 10661194.
57
     NHTSA ID No. 10779918.
58
     NHTSA ID No. 11124554.

                                      61
         205. On January 17, 2017, the owner of a 2016 Honda CR-V filed the

following complaint with NHTSA:

               TL* THE CONTACT OWNS A 2016 HONDA CR-V.
               WHILE DRIVING VARIOUS SPEEDS, THE
               ACCELERATOR PEDAL WAS DEPRESSED. THE
               VEHICLE FAILED TO RESPOND WITHOUT
               WARNING. THE VEHICLE WAS NOT DIAGNOSED
               OR REPAIRED. THE CONTACT STATED THAT THE
               FAILURE RECURRED SEVERAL TIMES. THE
               MANUFACTURER WAS MADE AWARE OF THE
               FAILURE. THE APPROXIMATE FAILURE MILEAGE
               WAS 4,000. ...UPDATED 02/22/17 *BF 59
                                                  58F




         206. On October 15, 2018, the owner of a 2017 Honda CR-V filed the

following complaint with NHTSA:

               I BOUGHT MY CR-V IN FEB 2017. SINCE 6TH OCT
               2018 I HAVE BEGUN TO NOTICE HESITANCY
               PROBLEMS WITH ACCELERATION AFTER
               COMING TO A COMPLETE STOP AND IN SOME
               CASES THE ENGINE HAS ALSO STALLED. CAR
               WAS NOT IN ECON MODE, BEING DRIVEN ON 'D'
               MODE ON A CITY STREET. FACED SIMILAR ISSUE
               ON A HIGHWAY WHILE IN TRAFFIC. TODAY
               (15TH OCT) IT HAPPENED THRICE BACK TO BACK
               IN A 20 MINUTE DRIVE ON A CITY STREET. 60  59F




         207. On December 10, 2018, the owner of a 2018 Honda CR-V filed the

following complaint with NHTSA:

               I WAS FIRST IN LINE IN THE LEFT LANE ON A
               CROSS OVER TO A ONE WAY STREET THAT GOES

59
     NHTSA ID No. 10945745.
60
     NHTSA ID No. 11140320.

                                      62
               FROM RIGHT TO LEFT. I WAS AT A STOP WAITING
               FOR A TIME I COULD TURN AND TRY TO GET
               OVER 4 LANES OF TRAFFIC. THERE ARE 4 LANES
               ON THE ONE WAY STREET WHICH IS M-59 ALSO
               KNOW AS HALL ROAD AND I WAS GOING TO
               HAVE TO GO FAST AS I WAS GOING TO HAVE TO
               FIRST GET IN THE FAR LEFT LANE AND THEN
               CROSS OVER THE OTHER 3 LANES TO THE RIGHT
               AND EXIT AT A DRIVE TO WHERE I WAS TRYING
               TO GET TO. I KNEW IT WAS GOING TO TAKE
               MAXIMUM ACCELERATION AND A DEFT TOUCH
               TO GET OVER THERE SAFELY. AS I TRIED TO DO
               THIS AND AS I MADE MY FIRST MOVE INTO THE
               LEFT LANE, MY CAR HESITATED AND DID NOT
               GIVE ME THE FULL ACCELERATION I WAS
               EXPECTING. THIS CAUSED ALL THE TIMING I
               NEEDED TO MAKE THIS MANEUVER SAFELY GO
               OUT THE WINDOW AND PUT ME IN A
               PRECARIOUS SITUATION. I HAD TO MAKE IN MY
               OPINION A VERY DANGEROUS MOVEMENT TO
               THE RIGHT TO AVOID A CAR THAT WAS CLOSING
               IN FAST FROM BEHIND BECAUSE I COULD NOT
               GET THE SPEED UP. THIS IS THE FIRST TIME THIS
               HAS HAPPENED ON THIS CAR. I WAS ABLE TO
               GET WHERE I WANTED TO GO BUT NOW HAVE
               NO CONFIDENCE IN THE RELIABILITY OF
               TRYING TO MAKE THIS MANEUVER AGAIN. 61           60F




         208. On July 20, 2020, the owner of a 2017 Honda Pilot filed the following

complaint with NHTSA:

               WHILE DRIVING ON THE STREET, THE
               ENGINE STALL IN THE MIDDLE OF THE ROAD. I
               HAD TO START THE ENGINE AGAIN. IMAGINE IF
               I WERE DRIVING ON THE HIGHWAY AND IT
               HAPPENED LIKE THIS. IT WOULD CAUSE A

61
     NHTSA ID No. 11160559.


                                         63
               MAJOR ACCIDENT. IT HAS BEEN HAPPENED
               TWICE ALREADY. 62   61F




         209. Om July 16, 2020, the owner of a 2016 Honda Pilot filed the following

complaints with NHTSA:

                ENGINE STALLING ON HIGHWAY AND
               FREEWAYS   DURING    STOPS.  EXTREMELY
               DANGEROUS SITUATION ON FREEWAY WHEN
               WE HAD TO STOP DUE TO FRONT TRAFFIC AND
               CAR COMPLETELY STALLED AND COULD NOT
               RESTART THE CAR. ENTIRE FAMILY WAS
               INSIDE. 63
                       62F




         210. On March 27, 2017, the owner of a 2014 Acura MDX filed the

following complaint with NHTSA:

               VEHICLE HESITATES WITH ACCELERATION AND
               DOES NOT MAINTAIN CONSTANT SPEED. WITH
               ACCELERATION, THE VEHICLE HESITATES AND
               THEN LURCHES SUDDENLY. THE VEHICLE FAILS
               TO MAINTAIN A CONSTANT VELOCITY,
               ESPECIALLY GOING UP A SLIGHT GRADE, MOST
               NOTICEABLY AT 35MPH AND 45MPH. 64         63F




         211. On June 22, 2014, the owner of a 2014 Acura MDX filed the following

complaint with NHTSA:

               WHILE TRYING TO ACCELERATE DURING A LEFT
               TURN, THE ENGINE COMPLETELY LOST POWER
               AND THE ACCELERATOR WOULD NOT WORK.
               ALL ENGINE WARNING LIGHTS CAME ON. WE

62
     NHTSA ID No. 11340265.
63
     NHTSA ID No. 11339748.
64
     NHTSA ID No. 10968675.

                                         64
               NEARLY AVOIDED AN ACCIDENT BY COASTING
               INTO THE CENTER LANE. I HAD TO TURN OFF
               THE CAR AND RESTART IN ORDER TO GAIN THE
               ABILITY TO ACCELERATE AGAIN, BUT ALL THE
               WARNING LIGHTS REMAINED ON. DROVE IT TO
               THE DEALER, BUT THEY HAVE YET TO BE ABLE
               TO DETERMINE WHAT THE PROBLEM IS. THIS IS
               THE 3RD TIME THIS HAS HAPPENED - ALL
               DURING THE FIRST 5 MINUTES OF DRIVING
               DURING THE MORNING. THE LAST INCIDENT
               COULD HAVE RESULTED IN A SERIOUS CRASH.
               *TR 65
                   64F




         212. On April 12, 2019, the owner of a 2017 Acura MDX filed the following

complaint with NHTSA:

               DANGEROUS    LOSS    OF   POWER     WHILE
               ACCELERATING ON THE HIGHWAY! THERE
               HAVE BEEN THREE SEPARATE INCIDENCES
               OVER THE LAST 2 YEARS. WHILE I WAS TRYING
               TO ACCELERATE ON THE HIGHWAY, THE CAR
               SEVERELY LOST POWER AND THE "CHECK
               ENGINE" LIGHT STARTED FLASHING. THE CAR
               SEEMED TO OPERATE NORMALLY AFTER
               TURNING OFF AND ON THE ENGINE. THE
               DEALERSHIP CLAIMED THAT THERE WAS NO
               COMPUTER RECORDS OF PROBLEMS AFTER
               EACH INCIDENCE. ACURA JUST ISSUED A
               RECALL OF THE FUEL PUMP ON THIS MODEL
               YEAR MDX. HOWEVER, ACURA AND THE LOCAL
               ACURA DEALERSHIP REFUSED THE REPAIR DUE
               TO THE LACK OF COMPUTER RECORD OF
               FAILURE. 66
                         65F




65
     NHTSA ID No. 10605016.
66
     NHTSA ID No. 11195860.

                                         65
         213. On April 10, 2015, the owner of a 2015 Acura TLX filed the following

complaint with NHTSA:

               TL* THE CONTACT OWNS A 2015 ACURA TLX.
               THE CONTACT STATED THAT WHILE SLOWING
               TO SPEEDS BETWEEN 3-5 MPH, THE VEHICLE
               HESITATED TO ACCELERATE WHEN ENGAGING
               THE ACCELERATOR PEDAL. THE CONTACT
               INDICATED   THAT    THE   FAILURE    WAS
               INTERMITTENT AND OCCURRED ON SEVERAL
               OCCASIONS. THE CAUSE OF THE FAILURE WAS
               NOT DIAGNOSED. THE MANUFACTURER WAS
               NOT NOTIFIED OF THE FAILURE. THE FAILURE
               MILEAGE WAS 200. 67       66F




         214. On November 7, 2019, the owner of a 2016 Acura TLX filed the

following complaint with NHTSA:

               FROM A STOPPED POSITION, MOVING FORWARD
               MY VEHICLE HESITATED AND DECREASED IN
               POWER AND THE GAS PEDAL DID NOT HELP
               MOVING THE VEHICLE FORWARD. THIS
               HAPPENED   IN    THE   MIDDLE   OF  THE
               INTERSECTION FOR SEVERAL SECONDS 10-15
               BEFORE THE VEHICLE STARTED MOVING
               FORWARD AGAIN. 68   67F




         215. On August 6, 2019, the owner of a 2016 Acura TLX filed the following

complaint with NHTSA:

               TL* THE CONTACT OWNS A 2016 ACURA TLX.
               THE CONTACT STATED THAT THE VEHICLE
               SUDDENLY STALLED AND VARIOUS UNKNOWN

67
     NHTSA ID No. 10704864.
68
     NHTSA ID No. 11278642.

                                               66
                 INDICATORS ILLUMINATED. THE VEHICLE WAS
                 TAKEN TO FRESNO ACURA (7250 N PALM AVE,
                 FRESNO, CA 93711, (559) 431-3400) WHERE IT WAS
                 DIAGNOSED THAT THE FUEL PUMP FAILED. THE
                 VEHICLE WAS NOT REPAIRED AND THE
                 MANUFACTURER WAS NOT CONTACTED. THE
                 FAILURE MILEAGE WAS 86,000. 69      68F




          216. As demonstrated above, Class Vehicles suffer from a uniform defect

that causes the Fuel Pump to malfunction and fail prematurely. Compounding the

issue, drivers often are not protected from these safety risks by a warning prior to

Fuel Pump failure. The above complaints are mere examples of the ones lodged with

NHTSA regarding the Fuel Pump Defect. All the complaints above experienced

symptoms associated with the Fuel Pump Defect. 70  69F




          217. Honda knew that the Fuel Pump Defect was present in all Class

Vehicles equipped with the defective Denso Fuel Pump, as demonstrated above, but

it failed to include them in the Recall. Honda’s unconscionable act deprives those

Class members not included in the Recall a free and adequate repair, if one is devised

and implemented.

          218. As demonstrated, the Fuel Pump Defect affects all Class Vehicles, and

not just the vehicles that were part of Honda’s 2019 and 2020 Recalls. Additionally,




69
     NHTSA ID No. 11242131.
70
     See, e.g., Exhibits A and C.

                                          67
the Fuel Pump Defect creates an unreasonable risk of injury or death to Plaintiffs,

Class members, and others.

      219. The Fuel Pump Defect causes Class Vehicles to become dangerous and

inoperable while on the road and therefore they are not fit for their ordinary purpose.

IV.   DEFENDANTS KNEW ABOUT THE FUEL PUMP DEFECT, BUT
      CONTINUED TO MANUFACTURE, MARKET, AND SELL CLASS
      VEHICLES

      220. Honda knew, should have known, or were reckless in not knowing

about the Fuel Pump Defect, but concealed or failed to disclose the defect and

continued to manufacture, market, and sell its popular Class Vehicles – including

the Recalled Vehicles – equipped with the defective Denso Fuel Pump. Specifically,

Honda knew, should have known, or was reckless in not knowing the defective Fuel

Pumps in the Class Vehicles exposed Class members to extreme danger and, in order

to render them safe, the Class Vehicles needed new or enhanced Fuel Pumps that

functioned safely and as intended. Nonetheless, Honda failed to take corrective

action.

      221. In fact, Honda knew, should have known, or were reckless in not

knowing about the Fuel Pump Defect since the pre-release process of designing,

manufacturing, engineering, and testing the Class Vehicles. During these phases,

Honda would have gained comprehensive and exclusive knowledge about the Fuel

Pumps, particularly the basic engineering principles behind the construction and

                                          68
function of the Fuel Pumps such as their impellers’ susceptibility to fuel absorption

and deformation. However, Honda failed to act on that knowledge and instead

installed the defective Fuel Pumps in the Class Vehicles, and Honda subsequently

marketed and sold the vehicles to unsuspecting consumers without disclosing the

safety risk or warning Class members.

      222. Moreover, Honda’s 2019 Recall Report admits that Honda knew of the

Fuel Pump Defect in January 2016, and, for the years that followed, learned of at

least one thousand warranty claims and hundreds of field reports related to the Fuel

Pump Defect. But due to Honda’s treatment of the Fuel Pump Defect and the limited

scope of the Honda Recalls, it is likely and expected there are thousands more

warranty claims and hundreds more field reports related to the Fuel Pump Defect.

      223. Further, as set forth above, the TREAD Act requires automakers like

Honda to be in close contact with NHTSA regarding potential defects, and therefore

Honda should (and does) monitor NHTSA databases for consumer complaints

regarding their automobiles. From its monitoring of the NHTSA databases, Honda

knew or should have known of the many Fuel Pump Defect complaints lodged as

early as 2013, such as those quoted in Section III above. However, Honda failed to

act on that knowledge by taking action, including recalling the vehicles with the Fuel

Pump Defect.




                                         69
      224. Despite Honda’s extensive knowledge, Honda failed to act on that

knowledge by warning Class members. Sacrificing consumer safety for profits,

Honda instead chose to enrich itself by using false and misleading marketing to sell

the Class Vehicles as safe and durable at inflated prices.

      225. Like Honda, Denso knew of the Fuel Pump Defect since long before it

recalled its defective Fuel Pumps on April 27, 2020.            Denso tells customers

“[b]ecause DENSO’s rigorous manufacturing and testing process produces each fuel

pump, you can be sure it meets our high standards for fit and performance.” As part

of its rigorous testing of fuel pumps and its ongoing relationships with manufacturer

customers, Denso knew or should have known about the Fuel Pump Defect months,

if not years, before it initiated a recall on April 27, 2020.

      226. Evidencing its extensive knowledge, Denso knew as early as 2016

about the Fuel Pump Defect. In 2016, Denso filed a patent application with the

United States Patent and Trademark Office to change the chemical composition of

its impeller for greater resistance to swelling. As Denso stated in the application:

             The housing includes an inner wall defining a pump
             chamber into which a fuel flows. The impeller is made of
             resin and housed in the housing. The impeller is positioned
             such that a clearance having a specified dimension is
             secured between the inner wall and the impeller. The
             impeller may be swelled due to the fuel and water
             contained in the fuel, therefore a rotation of the impeller
             may be stopped when the impeller is swelled and comes
             in contact with the housing. Thus, the dimension of the
             clearance is set to prevent the impeller from coming in
                                           70
                 contact with the housing. However, when the dimension
                 of the clearance is too large, an abnormality, e.g., an
                 increase of an output loss of the fuel pump or an increase
                 of a power consumption of the fuel pump, may occur
                 because the fuel leaks through the clearance. Therefore, it
                 is required to find a resin material to suppress a
                 dimensional change of the impeller, which is mounted to
                 the fuel pump, due to the fuel and the water contained in
                 the fuel. The dimensional change will be referred to as a
                 swelling amount hereinafter. 7170F




         227. Denso’s knowledge of the Fuel Pump Defect reasonably predates the

filing of the patent because Denso must have discovered the need for improved

impeller material well before it filed the patent. Specifically, Denso must have

learned of the Fuel Pump Defect since the original design, engineering, testing, and

validation of the Fuel Pump and impeller, but at the very least from continued

product improvement, testing, and validation of the Fuel Pump and impeller.

         228. Alternatively, Denso actively concealed, and continues to conceal, the

Fuel Pump Defect. Denso long knew of the Fuel Pump Defect, but in order to

capitalize its economic gains, it intentionally failed to disclose it to Honda or the

Class Members. The Fuel Pump Defect is a serious safety defect that places Plaintiffs

and Class members at an increased risk for injury or death, as Denso admitted. 72             71F




71
  U.S. Patent Application No. 15767375, Impeller for Fuel Pump, (application date Oct. 26,
2016) (Denso Corporation, et al. applicants), available at
https://patentscope.wipo.int/search/en/detail.jsf?docId=US231859533 (last visited April 19,
2020).
72
     Exhibits A and E.

                                              71
Honda and Class members did not know of the Fuel Pump Defect, and they couldn’t

have discovered it through reasonable diligence. Plaintiff and other Class members

were damaged by Denso’s failure to disclose the Fuel Pump Defect, and had Denso

disclosed it, they would not have purchased their Class Vehicles equipped with the

Fuel Pump, or certainly would have paid less to do so.

      229. Denso could have, but failed to, disclose the Fuel Pump Defect to

Honda. Additionally, Denso could have, but failed to, disclose the Fuel Pump Defect

to Plaintiffs and the Class members by publishing it on its website, issuing a press

release, or issuing an equipment recall, like it ultimately did.

      230. The Defendants, at all material times, regularly met and collaborated,

and continue to meet and collaborate, regarding product quality and trends. Through

these regular discussions, each Defendant knew, should have known, or were

reckless in not knowing what the other knew about the Fuel Pump Defect or the Fuel

Pump in general.

      231. Despite Defendants’ extensive knowledge, they failed to act on that

knowledge by warning Class members. Sacrificing consumer safety for profits,

Defendants instead chose to enrich themselves by using false and misleading

marketing to sell the Fuel Pumps and Class Vehicles as safe and durable at inflated

prices.




                                          72
 V.       HONDA CONTINUOUSLY TOUTED CLASS VEHICLES AS SAFE
          AND DEPENDABLE, CONCEALING THE FUEL PUMP DEFECT

          232. Honda’s overarching marketing message for the Class Vehicles was

and is that the vehicles are safe and dependable and that their engines can be relied

on to perform well. This marketing message is false and misleading given the

propensity of the Fuel Pumps in the Class Vehicles to fail, causing the vehicles’

engines to run rough, stall and become inoperable which, as Honda admits, creates

an unreasonable risk of a crash.

          233. For example, Honda dedicates a page on its website entitled “safety,”

where Honda touts the safety of its vehicles, as the screenshots below indicate: 73
                                                                                 72F




73
     https://www.honda.com/safety (last visited May 10, 2020).

                                                73
       234. Honda’s long term, uniform, and pervasive marketing message goes

back as far as 2010, when Honda similarly dedicated a portion of its website touting

the safety of its vehicles, as the screenshot below indicates: 74 73F




74
 http://web.archive.org/web/20100910233536/http://corporate.honda.com/safety/ (last visited
May 10, 2020).

                                             74
       235. Honda made similar representations on its website throughout the class

period, as the screenshots below indicate: 75 74F




75
   2013: http://web.archive.org/web/20130518073455/http://corporate.honda.com/safety/ (last
visited May 10, 2020); 2015:
http://web.archive.org/web/20150322031420/http://corporate.honda.com/safety/ (last visited
May 10, 2020); 2019:
http://web.archive.org/web/20191231113751/https://www.honda.com/safety (last visited May
10, 2020).

                                             75
76
77
          236. In addition to its general marketing message of safety, Honda made

representations specifically about the safety of the Class Vehicles. For example,

below is a screen shot from a 2013 Honda Accord sales brochure: 76            75F




          237. Below is a screenshot of a 2013 Honda CR-V: 77         76F




76
  https://cdn.dealereprocess.org/cdn/brochures/honda/ca/2013-accord.pdf (last visited May 10,
2020).
77
     https://cdn.dealereprocess.org/cdn/brochures/honda/2013-crv.pdf (last visited May 10, 2020).

                                                 78
       238. Below is a screenshot of a 2013 Acura MDX: 78         77F




78
  https://cdn.dealereprocess.org/cdn/brochures/acura/ca/2013-mdx.pdf (last visited May 10,
2020).

                                              79
       239. Honda made similar representations throughout the class period. For

example, below is a screenshot from a 2015 Honda Accord: 79         78F




79
  https://cdn.dealereprocess.net/cdn/brochures/honda/2015-accord.pdf (last visited May 10,
2020).


                                              80
          240. Below is a screenshot from a 2015 Honda Civic sales brochure: 80            79F




80
     https://cdn.dealereprocess.net/cdn/brochures/honda/2015-civic.pdf (last visited May 10, 2020).

                                                 81
          241. Below is a screenshot from a 2015 Acura MDX sales brochure: 81            80F




81
     https://cdn.dealereprocess.org/cdn/brochures/acura/2015-mdx.pdf (last visited May 10, 2020).

                                                 82
      242. Below is a screenshot of a 2018 Honda Accord sales brochure: 82        81F




82
  https://automobiles.honda.com/-/media/Honda-Automobiles/Vehicles/2018/Accord-
Sedan/brochure/MY18-Accord-Brochure-Model-Site.pdf (last visited May 10, 2020).


                                           83
          243. Below is a screenshot of a 2018 Acura MDX sales brochure: 83            82F




83
     https://cdn.dealereprocess.org/cdn/brochures/acura/2018-mdx.pdf (last visited May 10, 2020).

                                                 84
      244. As demonstrated, Honda employed and continues to employ a long

term and uniform marketing message that its vehicles are of the utmost safety and

dependability.

      245. Despite Honda’s knowledge and uniform and pervasive marketing

message of safety and dependability, nowhere does Honda disclose the Fuel Pump

Defect or the unreasonable risk to safety it poses, as admitted in the Recall Report.

      246. A car with a defective fuel pump that can cause the engine to studder

or stall while the vehicle is in motion, as do the Class Vehicles, and thereby exposes

occupants to an unreasonable risk of injury or death is not a safe car. Thus, Honda’s

marketing of the Class Vehicles as safe and dependable is false and misleading and

omits facts that would be material to consumers such as Class members who

purchased or leased Class Vehicles because they were consistently marketed as

having the utmost safety on the road.

      247. Honda marketed the Class Vehicles as safe and dependable, but failed

to disclose the existence, impact, and danger of the Fuel Pump Defect, despite its

knowledge. Specifically, Honda:

         a. Failed to disclose, at and after the time of purchase, lease,

             service, or thereafter, any and all known material defects of the

             Class Vehicles, including the Fuel Pump Defect, despite its

             knowledge;


                                         85
             b. Failed to disclose, at and after the time of purchase, lease,

                 service, or thereafter, that the Class Vehicles’ Fuel Pumps were

                 defective and not fit for their ordinary purpose, despite its

                 knowledge; and

             c. Failed to disclose and actively concealed the existence and

                 pervasiveness of the Fuel Pump Defect, despite its knowledge.

          248. Honda’s deceptive marketing and willful and knowing failure to

disclose the Fuel Pump Defect damaged, and continues to damage, Plaintiff and

Class members. If Plaintiff and Class members had known of the Fuel Pump Defect

and/or that the Class Vehicles were not safe and durable, they would not have

purchased or leased the Class Vehicles or certainly would have paid less to do so.

          249. Moreover, Denso has also associated itself with safety and quality. On

its website, Denso represented that it is committed to making high-quality products

that contribute to a higher quality of life for all people. 84    83F




84
     https://www.denso.com/global/en/about-us/our-strengths/ (last visited July 18, 2020).

                                                 86
           250. Denso also stated that it focuses on “Meticulous quality control,” and

that “DENSO focuses on safety because cars carry people.” 85  84F




85
     Id.

                                            87
      251. In its corporate brochure, Denso stated that it seeks to create a world

that is accident free, a goal that obviously cannot be reached when it produced the

Fuel Pumps with the Fuel Pump Defect. 86  85F




86
   https://www.denso.com/-/media/global/en/about-us/download/files/DENSO_brochure_en.pdf
(last visited July 18, 2020).

                                                88
          252. Additionally, on its aftermarket website, Denso stated its products are

of high quality, reliable, and valuable. 87   86F




87
     https://densoautoparts.com/why-denso.aspx (last visited July 18, 2020).

                                                    89
          253. Denso made specific remarks about its Fuel Pumps, claiming “not all

fuel pumps are created equal” and that its Fuel Pumps “offer more than triple the

lifetime . . . .” 88
                  87F




          254. Defendants marketed the Class Vehicles and Fuel Pumps as safe,

dependable, and made of high-quality materials and innovation, but failed to disclose

the existence, impact and danger of the Fuel Pump Defect and/or that the Class

Vehicles were not safe or dependable. Specifically, Defendants:

             a. Failed to disclose, at and after the time of purchase, lease, and/or

                 service, any and all known material defects of the Class Vehicles,

                 including the Fuel Pump Defect, despite its knowledge;

             b. Failed to disclose, at and after the time of purchase, lease, and/or

                 service, that the Class Vehicles’ Fuel Pumps were defective and

                 not fit for their ordinary purpose, despite its knowledge; and

             c. Failed to disclose and actively concealed the existence and

                 pervasiveness of the Fuel Pump Defect, despite its knowledge.

          255. Defendants’ deceptive marketing and willful and knowing failure to

disclose the Fuel Pump Defect damaged, and continues to damage, Plaintiffs and

Class members. If Plaintiffs and Class members had known of the Fuel Pump Defect




88
     https://densoautoparts.com/fuel-pumps.aspx (last visited July 27, 2020).

                                                 90
and/or that the Class Vehicles were not safe and durable, they would not have

purchased or leased the Class Vehicles or certainly would have paid less to do so.

VI.       DEFENDANTS ADMITTED THE FUEL PUMP DEFECT WAS
          DANGEROUSLY DEFECTIVE, BUT ISSUED INADEQUATE
          RECALLS

          256. Honda’s 2019 Recall, initiated on January 29, 2019, covered

approximately 437,032 vehicles for a defect in the Denso-made low-pressure Fuel

Pump that can cause mechanical resistance, which can result in hesitated

acceleration or stalling events. 89
                                88F




          257. Honda’s 2019 Recall failed to warn consumers to quit driving their

vehicles or offer them free loaners until their vehicle is repaired. Rather, Honda’s

2019 Recall offered a software upgrade increasing the power input for the Fuel

Pump. Honda’s 2019 Recall repair fails to repair or otherwise remedy the Fuel

Pump Defect, as Honda failed to repair the underlying issue and replace the defective

impeller with an adequate one. Moreover, Honda did not offer a free follow-up

inspection of fuel pump performance or an extended warranty for the part.

          258. Despite the fact Honda’s 2019 Recall blames fuel impurities and Honda

has never made a connection between the 2019 and 2020 Recalls, Plaintiffs’ Expert’s

research and findings to date indicate both recalls suffer from the same root cause—

inadequate impeller material—and will benefit from the same repair. As a result,

89
     Exhibits H.

                                          91
Class members whose vehicles were included in Honda’s 2019 Recall did not

receive a fix that actually remedied the dangerous Fuel Pump Defect in those

vehicles.

          259. Honda’s 2020 Recall, initiated on May 28, 2020 and amended three

times thereafter, covers 135,995 vehicles with admittedly defective Fuel Pumps. 90   89F




Specifically, in connection with Honda’s 2020 Recall, Honda identified as the root

cause a Denso Fuel Pump with a plastic impeller made of unsuitable material which

deforms due to fuel absorption.

          260. Honda’s 2020 Recall fails to offer a timely and effective remedy for the

Fuel Pump Defect. Though Honda says it will replace the defective Fuel Pumps

with improved ones, it fails to provide a timeline for such repairs. Honda has not

submitted to NHTSA or made publicly available documentation showing how the

Fuel Pump is improved. Additionally, though Honda claims it will notify consumers

on July 22, 2020, it does not provide a timeline for when the remedy will be

available. 9190F     Moreover, Honda did not offer a free follow-up inspection any

replacement pumps or an extended warranty for the part.

          261. Additionally, both of Honda’s 2019 and 2020 Recalls fail to include

other Honda manufactured vehicles equipped with the same defective Fuel Pump.


90
     Exhibits C-G.
91
     Exhibits F and G.

                                            92
Honda admitted it limited its search criteria for the Recalled Vehicles to only those

vehicles with impellers potentially affected by excessive exposure to solvent;

however, as alleged in detail herein, Denso and Plaintiffs’ Expert identify low-

density impeller material as the main root cause of the Fuel Pump Defect—not

excessive solvent exposure—and therefore the scope of Honda manufactured

vehicles equipped with defective Fuel Pumps is much greater than Honda has

admitted to.

      262. As a result of Honda’s actions and inactions, owners and lessees of the

Class Vehicles have been and still are unknowingly driving on roads and highways

in potentially ticking time bombs while Honda knowingly exposes its customers,

from whom it made millions of dollars from the sale of the Class Vehicles, to the

risk of grave physical harm or even death. Moreover, Class members omitted from

the Recalls will not benefit from any remedy Honda implements.

      263. Evidencing the overall inadequacy of both Honda’s 2019 and 2020

Recalls are consumer complaints lodged with NHTSA stating their vehicle suffers

from the Fuel Pump Defect but (1) were not included in the Honda Recalls, or (2)

the repair failed to remedy the issue. For example, on June 24, 2019, the owner of

a 2016 Honda Accord filed the following complaint with NHTSA:

               I NEEDED TO CHANGE FUEL PUMP AND MY FUEL
               SYSTEM CLEANED BECAUSE MY CAR WAS
               STALLING    AND   NOT    RESPONDING   TO
               ACCELERATION ON THE ROAD BUT RESPOND
                                         93
               WHEN I DIDN’T EVEN ACCELERATE WHICH WAS
               VERY DANGEROUS. I DID SEE HONDA RECALLED
               V6 MODELS BUT THEY SHOULD RECALL V4
               MODELS TOO AS IT CAN CAUSE SERIOUS
               ACCIDENTS. 92  91F




         264. On July 26, 2019, the owner of a 2015 Honda Accord filed the

following complaint with NHTSA:

               THERE HAS BEEN AN ISSUE RECALLED FOR 2015
               HONDA ACCORDS AND THEIR FUEL PUMP. I WAS
               ALMOST IN A CAR ACCIDENT WHILE IN A MAJOR
               HIGHWAY. WHY CAN’T THINS ISSUE BE FIXED,
               OR WHY ISN’T THERE A RECALL AVAILABLE
               FOR MY VIN? WHEN THERE IS AN
               ACTUAL RECALL ON THIS ISSUE. 93   92F




         265. On January 23, 2019, the owner of a 2015 Honda Accord filed the

following complaint with NHTSA:

               MY 2015 HONDA ACCORD HAD FUEL PRESSURE
               PROBLEM 2 MONTHS AGO. I HAD IT FIXED AT AN
               AUTO REPAIR. REPLACED FUEL PUMP, FUEL
               LINE, THROTTLE GASKETS FOLLOWING BY
               HONDA BULLETIN . IT COSTED ME $1200 FOR
               THIS REPAIR. TODAY, MARCH 20TH, 2019, I
               FOUND OUT HONDA PUBLICED A RECALL ON
               THIS FUEL PUMP ISSUES BUT MY VEHICLE WAS
               NOT ON THE LIST OF RECALL. TODAY MY
               VEHICLE HAD SAME ISSUES. CANNOT START. 94      93F




92
     NHTSA UD No. 11222192.
93
     NHTSA ID No. 11241825.
94
     NHTSA ID No. 11190330.

                                       94
         266. On October 18, 2019, the owner of a 2016 Acura MDX filed the

following complaint with NHTSA:

               MY 2016 MDX HAS A FUEL PUMP FAILURE WHICH
               HAS CAUSED MY MDX TO STALL AND LED TO
               PROBLEMS WITH MY FUEL INJECTORS. THERE IS
               A RECALL BUT MY ACURA DEALER REFUSES TO
               HONOR IT. ON 10/18 MY WIFE WAS DRIVING THE
               CAR ON THE FREE WAY AND IT SLOWED TO A
               STALL. THIS IS A KNOWN ISSUE. I HAVE PASTED
               A URL TO THE RECALL BELOW. THE DEALER
               REFUSED TO FIX MY FUEL INJECTORS OR
               REPLACE MY FUEL PUMP. THE ARE OFFERING A
               FREE FUEL PUMP SOFTWARE UPGRADED BUT
               THEY WANT ME TO PAY TO REPLACE THE FUEL
               PUMP AND            FUEL          INJECTORS.

               HTTPS://WWW.CONSUMERREPORTS.ORG/CAR-
               RECALLS-DEFECTS/HONDA-ACURA-RECALL-
               POTENTIAL-STALLING-ISSUE-ACCORD-MDX-
               TLX/ 95
                    94F




         267. On February 18, 2019, the owner of a 2016 Acura MDX filed the

following complaint with NHTSA:

               2016-2018: NOTICED CAR OCCASIONALLY
               HESITANT LIKE NOT “GETTING” INTO GEAR BUT
               NO STALLING. WIFE DRIVING CAR AND STALLS
               WHILE STOPPED AT A LIGHT. SIMPLY RESTARTS
               CAR         WITH         NO         ISSUE.

               FEBRUARY 2019: WIFE DRIVING CAR AND
               STALLS BUT WHEN RESTARTED, ALL LIGHTS IN
               DASH ARE ON AND CAR WILL ONLY MOVE
               FORWARD AT IDLE SPEED AND THROTTLE
               COMPLETELY NOT RESPONSIVE (E.G., CAN PRESS
95
     NHTSA ID No. 11271772.

                                      95
GAS   PEDAL    TO         FLOOR   WITH   NO
ACCELERATION).

REGAL ACURA (2615 LAKELAND HILLS BLVD
BLDG 2, LAKELAND, FL 33805, (863) 262-4238))
VISIT 1 (MARCH 2019): MATTHEW IN SERVICE.
REGAL SERVICE DOES FULL CHECK AND
REPORTS         “NOTHING          WRONG.”

MARCH 2019:    VEHICLE CONTINUES WITH
HESITANCY           AND         STALLS.

REGAL ACURA VISIT 2 (MARCH 2019): BRING
BACK TO MATTHEW AND THEY REPEAT CHECK
AND FINDING NOTHING WRONG. I INSIST ON
FUEL LINE FLUSH WHICH I PAY FOR.

APRIL 2019: VEHICLE CONTINUES WITH
HESITANCY AND STALLS. I CALL MATTHEW IN
REGAL ACURA SERVICE AND LET HIM KNOW
THAT THERE IS A RECALL (P3W MDX) ON THIS
ISSUE. REGAL ACURA PERFORMS SOFTWARE
UPDATE. VEHICLE CONTINUES TO EXHIBIT
HESITANCY         WHILE         DRIVING.

APRIL 2019: I RECEIVE LETTER FROM ACURA
AUTOMOBILE        DIVISION     OUTLINING
THE RECALL:

1.  SAFETY   CONSEQUENCE    PER RECALL:
“REDUCED FUEL FLOW TO THE ENGINE
COMBINED WITH VEHICLE OPERATION IN HIGH
TEMPERATURE CONDITIONS CAN RESTRICT
VEHICLE ACCELERATION AND/OR CAUSE AN
ENGINE STALL, WHICH INCREASES RISK OF
CRASH.”

2. WHAT WILL ACURA DO? “THE DEALER WILL
UPDATE THE SOFTWARE FOR THE ENGINE
CONTROL UNIT…. IF THE DIAGNOSTIC SCAN
                     96
               CONFIRMS A PREVIOUS OCCURRENCE OF
               ENGINE STALLING, THE FUEL PUMP WILL BE
               REPLACED           FOR           FREE.”

               I HAVE HAD MULTIPLE CALLS WITH REGAL
               ACURA AND ACURA NATIONAL AND THEY WILL
               NOT REPLACE FUEL PUMP NOR WILL THEY LET
               ME PURCHASE A NEW FUEL PUMP BECAUSE
               THERE ARE NONE AVAILABLE DUE TO
               THE RECALL!!! I FEEL THIS CAR IS UNSAFE TO
               DRIVE WITH CURRENT FUEL PUMP AS OUTLINED
               IN THE ATTACHED RECALL LETTER. 96       95F




         268. On June 29, 2018, the owner of a 2017 Acura MDX filed the following

complaint with NHTSA:

               DANGEROUS    LOSS    OF   POWER     WHILE
               ACCELERATING ON THE HIGHWAY! THERE
               HAVE BEEN THREE SEPARATE INCIDENCES
               OVER THE LAST 2 YEARS. WHILE I WAS TRYING
               TO ACCELERATE ON THE HIGHWAY, THE CAR
               SEVERELY LOST POWER AND THE "CHECK
               ENGINE" LIGHT STARTED FLASHING. THE CAR
               SEEMED TO OPERATE NORMALLY AFTER
               TURNING OFF AND ON THE ENGINE. THE
               DEALERSHIP CLAIMED THAT THERE WAS NO
               COMPUTER RECORDS OF PROBLEMS AFTER
               EACH INCIDENCE. ACURA JUST ISSUED
               A RECALL OF THE FUEL PUMP ON THIS MODEL
               YEAR MDX. HOWEVER, ACURA AND THE LOCAL
               ACURA DEALERSHIP REFUSED THE REPAIR DUE
               TO THE LACK OF COMPUTER RECORD OF
               FAILURE. 97
                         96F




96
     NHTSA ID No. 11206946.
97
     NHTSA ID No. 11195860.

                                        97
         269. On February 27, 2019, the owner of a 2015 Acura TLX filed the

following complaint with NHTSA:

               THE CAR NEARLY STALLS, ROLLED BACK 3-4
               FEET PRIOR TO RESTARTING AFTER THE IDLE
               STOP HAD IN- GAUGED. THE TRANSMISSION
               SHIFTS FROM 1-4 LIKE SOMEONE WHO NEVER
               DROVE WITH A CLUTCH, EVEN THOUGH IT IS AN
               AUTOMATIC. IT HESITATES AND NEARLY
               STALLS WHEN DOING SLOW MANEUVERING IN
               AND AROUND PARKING LOTS AND SLOW
               TRAFFIC. I HAVE NEARLY HAD ACCIDENTS DUE
               TO    THE     HESITATION    IN   TRAFFIC.

               WHEN USING CRUISE CONTROL OUT ON THE
               EXPRESSWAY, THE CAR WILL NOT MAINTAIN
               ITS SET SPEED ON A DOWNHILL GRADE, IT GETS
               JERKY AND INCREASES SPEED AS MUCH AS 10-12
               MPH     UNLESS    I  RIDE   THE    BRAKE.

               I HAVE HAD IT BACK TO THE DEALER TWICE
               NOW, THE FIRST TIME THEY DID ALL THE
               UPDATES ON THE COMPUTER AND FUEL
               PUMP...ITS JUST AS BAD IF NOT WORSE.

               THE CAR IS NOT SAFE AND SHOULD HAVE A
               COMPLETE RECALL!!!

               THE NEXT QUESTIONS ASK FOR A SPECIFIC TIME
               AND DATE...THIS IS ONGOING AND HAS BEEN
               HAPPENING SINCE I PURCHASED THE CAR IN
               JANUARY. 9897F




         270. On July 2, 2020, the owner of a 2019 Honda Accord filed the following

complaint with NHTSA, expressly complaining about the dangerous lack of a recall


98
     NHTSA ID No. 11197366.

                                         98
remedy, and stating the owner has been waiting nearly a month for any update from

Honda concerning replacement parts and estimated time of fix:

                HELLO, MY VEHICLE HAD TO BE TOWED INTO
                THE DEALER JUNE 12TH , MY FUEL PUMP DID
                FAIL , AND UNFORTUNATELY IS NOT FALLING
                UNDER THE RECALL NOTICE , I AM STILL
                WAITING TO THIS DAY JULY 2ND FOR AN ETA OR
                ANY TYPE OF UPDATES ON PARTS ON THIS
                VEHICLE FOR THE FUEL PUMP AND ALSO I
                WOULD LOVE TO KNOW OR UNDERSTAND HOW
                MY FUEL PUMP JUST RANDOMLY GOES OUT BUT
                ISNT FALLING UNDER THIS RECALL , PLEASE ID
                LOVE SOME ANSWERS OR SOME HELP. 99         98F




         271. On March 6, 2019, the owner of a 2019 Honda Pilot filed the following

complaint with NHTSA, expressly complaining about the dangerous lack of remedy

for his vehicle that exhibits the Fuel Pump Defect:

                I PURCHASED A NEW 2019 HONDA PILOT EX-L IN
                DECEMBER, 2018. I WAS RECENTLY EXITING AN
                OFF RAMP FROM AN INTERSTATE AND WHEN I
                PRESSED THE ACCELERATOR TO MERGE INTO
                TRAFFIC     THE     VEHICLE     HESITATED
                SIGNIFICANTLY AND THE CHECK ENGINE LIGHT
                STARTED FLASHING. I THEN CONTINUED A FEW
                MILES WHICH I HAD REMAINING TO MY HOUSE
                AND THE VEHICLE WOULD ACCELERATE VERY
                POORLY AND THE ENGINE WOULD SHAKE
                UNDER ACCELERATION. THE MANUAL STATES
                THAT A FLASHING LIGHT IS AN ENGINE MISFIRE.
                I STARTED THE VEHICLE ON MONDAY MORNING
                TO TAKE IT TO THE LOCAL HONDA DEALER AND
                IT DROVE NORMALLY DOWN TO THE DEALER.
                AFTER CHECKING THE ENGINE COMPUTER THEY
99
     NHTSA Complaint ID No. 11337203 (emphasis added).

                                           99
                COULD FIND NO FAULT CODES FOR THE CHECK
                ENGINE LIGHT FLASHING THE DAY BEFORE.
                THEY GAVE ME BACK THE VEHICLE AND SAID
                THERE WAS NOTHING THEY COULD DO AT THIS
                TIME. I FEEL THAT THIS IS A VERY SERIOUS
                PROBLEM AND IT APPEARS THAT A FEW OTHER
                COMPLAINTS HAVE BEEN FILED FOR THIS SAME
                ISSUE. HAVING A VEHICLE THAT LOSES A
                SIGNIFICANT AMOUNT OF POWER CAN BE A
                SERIOUS SAFETY ISSUE AND I HIGHLY SUGGEST
                THAT HONDA LOOK INTO THIS MATTER
                CAREFULLY. THIS SHOULD NOT HAPPEN TO A
                BRAND NEW VEHICLE WITH 2,200 MILES OR ANY
                VEHICLE FOR THAT MATTER. 100       99F




         272. On June 19, 2020, the owner of a 2019 Acura RDX filed the following

complaint with NHTSA expressly complaining about the dangerous lack of a recall

remedy for his vehicle, and stating that his vehicle was already outside of warranty

by 1200 miles on the odometer:

                DRIVING FOR 15 MINUTES ENGINE STOPPED
                WHILE GOING UP A VERY BUSY BRIDGE ON I-10 -
                STARTED SHAKING AND FLASHING NO BRAKES
                NO STEERING CONTACT DEALER. COASTED TO
                CONSTRUCTION AREA ON TOP OF BRIDGE AS TO
                NOT BE HIT BY 18 WHEELERS. THE VEHICLE WAS
                OUT OF WARRANTY BY 1200 MILES ... THAT’S
                RIDICULOUS. 101 100F




100
      NHTSA Complaint ID No. 11184653 (emphasis added).
101
      NHTSA Complaint ID No. 11329712 (emphasis added).

                                           100
         273. On July 16, 2020, the owner of a 2019 Honda HR-V filed the following

complaint with NHTSA specifically complaining about the danger of driving his

vehicle due to the vehicle consistently stalling:

                CAR LOOSES ACCELERATION AT HIGH RATES OF
                SPEED WHILE DRIVING ON HIGHWAY. ON AT
                LEAST 4 OCCASIONS EVEN WITH MY FOOT ON
                THE GAS PEDAL IT JUST SLOWS TO UNSAFE
                LEVELS WHILE ATTEMPTING TO ENTER ON THE
                HIGHWAY. THIS PASSED SATURDAY WHILE IN
                THE FAST LANE IT JUST SLOWED TO 30 MPH
                WITH CARS SLAMMING ON BRAKES BEHIND AND
                TO THE RIGHT OF ME. 102   101F




         274. These complaints filed with NHTSA are mere examples of the vast

number of consumers experiencing the Fuel Pump Defect and left without an

adequate recall remedy. Omission of these variants of Class Vehicles from the

Recall is improper, as Honda had ample knowledge the unreasonably dangerous Fuel

Pump Defect also exists within these vehicles.

         275. Therefore, Honda’s Recalls are inadequate and unconscionable. It fails

to promptly alert Class members to the admittedly dangerous Fuel Pump Defect and

provide them with a safe alternative, which inevitably will lead to more Fuel Pump

failures, and possibly injury or death. In the First Recall, it failed to accurately

diagnose and repair the Fuel Pump Defect, which inevitably will lead to more Fuel

Pump failures, and possibly injury or death. Moreover, both the Recalls are also


102
      NHTSA Complaint ID No. 11339712 (emphasis added).

                                                 101
 inadequate in scope, omitting hybrid versions and other models equipped with the

 same defective Fuel Pump. These actions are deceitful, unconscionable, and expose

 Class members to injury and death. In addition to these dangers, Honda’s actions

 have deprived purchasers and lessees of the Class Vehicles of the benefit of their

 bargain.

       276. Moreover, even though Denso’s Recall is broader than Honda’s, it too

 fails to include all defective low-pressure Fuel Pumps. Denso states the affected

 population of Fuel Pumps was manufactured between September 1, 2017 and

 October 6, 2018. However, reports of faulty Fuel Pumps and problems associated

 with inoperative Fuel Pumps, such as vehicles stalling while driving, have been

 made by owners and lessees to NHTSA dating back to 2015, or earlier. Additionally,

 at least one other manufacturer that uses Denso’s Fuel Pumps has recalled vehicles

 made as early as 2013 for the same Fuel Pump Defect involving Denso low pressure

 Fuel Pumps that were made with a lower density. Denso’s failure to timely,

 reasonably, and adequately identify the scope of the affected Fuel Pumps is unfair

 and unconscionable and exposes Plaintiffs and Class members to extreme injury or

 even death.

VII.   APPLICABLE WARRANTIES
       277. Honda sold and leased the Class Vehicles with written express

 warranties.



                                        102
            278. For the Honda branded Class Vehicles, Honda offered a written express

basic warranty covering Honda brand vehicles for 36 months or 36,000 miles

covering all components (except normal wear and tear). 103 Honda also offered a five
                                                               102F




year or 60,000-mile powertrain warranty, which covers the Fuel Pump. 104         103F




            279. For the Acura branded Class Vehicles, Honda offered a written express

Limited Warranty of four years or 50,000 miles. Honda also offered a Powertrain

Warranty of six-years or 70,000. 105 104F




            280. Honda provides these warranties to buyers and lessees after the

purchase/lease of the Class Vehicles is completed; buyers and lessees have no pre-

sale/lease knowledge or ability to bargain as to the terms of the warranties.

            281. However, Honda admitted a breach of these warranties in the Recall

Report when it reported it did not have a repair or remedy for the defective Fuel

Pump. Class members complained to dealers about the Fuel Pump Defect but did

not receive an adequate repair, breaching the express and implied warranties

provided by Honda.




103
   https://automobiles.honda.com/accord-sedan# (last visited July 22, 2020) (applies to Honda
branded vehicles).
104
      Id.
105
  https://owners.acura.com/Documentum/Warranty/Handbooks/2018_Acura_Warranty_Basebo
ok_BWL06581_v1__FINAL_.pdf (last visited July 22, 2020) (applies to all Acura branded
vehicles).

                                             103
VIII.   HONDA RECEIVED NOTICE MULTIPLE TIMES AND WAYS
        282. As alleged herein, the Fuel Pump Defect is a serious safety defect that

 Honda has failed to repair, thus rendering the satisfaction of notice requirement

 futile. For example, several Plaintiffs have presented their vehicle for repair or

 inquired into the Recall repair only to be turned away and left waiting.

        283. In addition to other forms of notice alleged herein, Honda has notice of

 the Fuel Pump Defect by way of the numerous complaints filed against it directly

 and through its dealers, as well as complaints submitted to NHTSA and other fora,

 which, upon information and belief, it monitors. Honda also has notice of the Fuel

 Pump Defect from the thousands of warranty claims it admitted to receiving in

 relation to the Fuel Pump Defect.

        284. Moreover, as alleged in more detail herein, Honda had notice when

 Plaintiffs presented their vehicles to Honda for repair but were subsequently denied.

        285. Finally, considering the allegations Plaintiffs set forth herein and

 Honda’s inability to remedy the Fuel Pump Defect, the remedies available under any

 informal settlement procedure would be inadequate, and any requirement that

 Plaintiffs and the Class members resort to an informal dispute resolution procedure

 and/or afford Honda a reasonable opportunity to cure its breach of warranties (when

 it is currently unable to do so) is excused and thus deemed satisfied.




                                          104
IX.   FRAUDULENT OMISSION/CONCEALMENT ALLEGATIONS
      286. Absent discovery, Plaintiff is unaware of, and unable through

reasonable investigation to obtain, the true names and identities of those individuals

at Honda and Denso responsible for making false and misleading statements

regarding the Class Vehicles. Honda and Denso necessarily are in possession of all

of this information. Plaintiffs’ claims arise out of Defendants’ fraudulent

omission/concealment of the Fuel Pump Defect, despite their representations about

the quality, safety, and comfort of the Class Vehicles.

      287. Plaintiffs allege that at all relevant times, including specifically at the

time they and Class members purchased their Class Vehicle, Defendants knew, or

were reckless in not knowing, of the Fuel Pump Defect; Defendants had a duty to

disclose the Fuel Pump Defect based upon their exclusive knowledge; and

Defendants never disclosed the Fuel Pump Defect to Plaintiffs or the public at any

time or place in any manner other than a halfhearted, inadequate recall of a subset

of the Class Vehicles.

      288. Plaintiffs make the following specific concealment/omission-based

allegations with as much specificity as possible absent access to the information

necessarily available only to Defendants:

      a.     Who: Defendants actively concealed and omitted the Fuel Pump

             Defect from Plaintiffs and Class members while simultaneously

             touting the safety and dependability of the Class Vehicles, as
                                         105
     alleged herein. Plaintiffs are unaware of, and therefore unable to

     identify, the true names and identities of those specific

     individuals at Defendants responsible for such decisions.

b.   What: Defendants knew, or were reckless or negligent in not

     knowing, that the Class Vehicles contain the Fuel Pump Defect,

     as alleged herein. Defendants concealed and omitted the Fuel

     Pump Defect while making representations about the safety,

     dependability, and other attributes of the Class Vehicles, as

     alleged herein.

c.   When: Defendants concealed and omitted material information

     regarding the Fuel Pump Defect at all times while making

     representations about the safety and dependability of the Class

     Vehicles on an ongoing basis, and continuing to this day, as

     alleged herein. Defendants still have not disclosed the truth about

     the full scope of the Fuel Pump Defect in the Class Vehicles to

     anyone outside of their respective entities. Defendants have

     never taken any action to inform consumers about the true nature

     of the Fuel Pump Defect in Class Vehicles. And when consumers

     brought their vehicles to Honda complaining of the Fuel Pump




                                 106
     failures, Honda denied any knowledge of or repair for the Fuel

     Pump Defect.

d.   Where: Defendants concealed and omitted material information

     regarding the true nature of the Fuel Pump Defect in every

     communication they had with Plaintiffs and Class members and

     made representations about the quality, safety, and comfort of the

     Class Vehicles. Plaintiffs are aware of no document,

     communication, or other place or thing, in which Defendants

     disclosed the truth about the full scope of the Fuel Pump Defect

     in the Class Vehicles to anyone outside of their respective

     entities. Such information is not adequately disclosed in any sales

     documents, displays, advertisements, warranties, owner’s

     manuals, or on Defendants’ websites.         There are channels

     through which Defendants could have disclosed the Fuel Pump

     Defect, including but not limited to, (1) point of sale

     communications; (2) the owner’s manual; and/or (3) direct

     communication to Class members through means such as state

     vehicle registry lists.

e.   How: Defendants concealed and omitted the Fuel Pump Defect

     from Plaintiffs and Class members and made representations


                                 107
            about the quality, safety, dependability, and comfort of the Class

            Vehicles. Defendants actively concealed and omitted the truth

            about the existence, scope, and nature of the Fuel Pump Defect

            from Plaintiffs and Class members at all times, even though it

            knew about the Fuel Pump Defect and knew that information

            about the Fuel Pump Defect would be important to a reasonable

            consumer, and Defendants promised in its marketing materials

            that Class Vehicles have qualities that they do not have.

       f.   Why:    Defendants actively concealed and omitted material

            information about the Fuel Pump Defect in the Class Vehicles

            for the purpose of inducing Plaintiffs and Class members to

            purchase and/or lease Class Vehicles, rather than purchasing or

            leasing competitors’ vehicles, and made representations about

            the quality, safety, durability, and comfort of the Class Vehicles.

            Had Defendants disclosed the truth, for example in its

            advertisements or other materials or communications, Plaintiffs

            and Class members (all reasonable consumers) would have been

            aware of it, and would not have bought or leased the Class

            Vehicles or would not have paid as much for them.

X.      TOLLING OF THE STATUE OF LIMITATIONS
     A. Continuing Act Tolling
                                        108
      289. Beginning in 2013, Honda continuously marketed and sold Class

Vehicles with the defective Fuel Pumps to unsuspecting customers.               Honda

continuously represented the Class Vehicles as safe and dependable despite their

propensity to lose fuel pressure, hesitate under acceleration and/or experience engine

shutdown. Denso, the manufacturer of the defective Fuel Pumps, continuously

marketed and sold the Fuel Pumps as safe and dependable despite knowing their

impellers could deform due to excessive fuel absorption. By making these false

representations, and failing to disclose the existence of the Fuel Pump Defect in the

Class Vehicles and thereby exposing occupants to risk of injury and death,

Defendants engaged in a continuing wrong sufficient to render inapplicable any

statute of limitations that Honda might seek to apply.

      290. Pursuant to the TREAD Act, 49 U.S.C. § 30118, automobile

manufacturers are required to report information regarding customer complaints and

warranty claims to NHTSA, and federal law imposes criminal penalties against

manufacturers who fail to disclose known safety defects. Honda owed a continuing

duty to Plaintiffs and Class members to disclose to any risks to life and limb that its

products pose. It continually breached that duty.

      291. Honda breached its duties to consumers by knowingly selling Class

Vehicles with the defective Fuel Pumps on an ongoing basis.




                                         109
      292. Honda’s knowledge of the Fuel Pump Defect is evidenced by numerous

NHTSA complaints by consumers, many of whom reported contacting Honda

directly about the defective Fuel Pump. Other NHTSA complainants reported taking

their vehicles to Honda’s dealers, who are agents of Honda and, on information and

belief, report consumer complaints back to Honda.

      293. Thus, Defendants had continuing knowledge of the Fuel Pump Defect

and the dangers it posed, yet continued to market and sell their products. Plaintiffs’

and other Class members’ claims are not time barred.

      B.     Fraudulent Concealment Tolling

      294. Honda had a duty to disclose to Plaintiffs and the Class members the

true quality and nature of the Class Vehicles, that the Class Vehicles had a uniform

defect; and that the Fuel Pump Defect requires repairs, poses a safety risk, and

reduces the intrinsic and resale value of the affected vehicles.

      295. This duty arose, inter alia, under the TREAD Act, 49 U.S.C. § 30118.

      296. Denso also had a duty to disclose to Plaintiffs and the Class members

the true quality and nature of the Fuel Pumps, that the Fuel Pumps in the Class

Vehicles are defective, and that the Fuel Pump Defect poses a safety risk.

      297. Honda knew, or was reckless or negligent in not knowing, that the Class

Vehicles contain the Fuel Pump Defect, as alleged herein. Honda concealed and




                                         110
omitted the Fuel Pump Defect while making representations about the safety,

dependability, and other attributes of the Class Vehicles, as alleged herein.

      298. Defendants knew, or were reckless or negligent in not knowing, that the

Class Vehicles contain the Fuel Pump Defect, as alleged herein.

      299. Defendants together concealed and omitted to disclose the Fuel Pump

Defect while making representations about the safety, dependability, and other

attributes of the Class Vehicles, as alleged herein.

      300. Despite their knowledge of the Fuel Pump Defect, Defendants failed to

disclose and concealed this material information from Plaintiffs and other Class

members, and instead continued to market the Class Vehicles as safe and durable.

      301. The purpose of Defendants’ concealment of the Defective Fuel Pump

was to prevent Plaintiffs and other Class members from seeking redress.

      302. Plaintiffs and the other Class members justifiably relied on Defendants

to disclose the existence of dangerous defects, including the Fuel Pump Defect, in

the Class Vehicles that they purchased or leased, because that defect was not

discoverable by Plaintiffs and the other Class members through reasonable efforts.

      303. Any applicable statute of limitations has been tolled by Defendants’

knowledge, active concealment, and denial of the facts alleged herein, which

behavior was ongoing.

      C.     Discovery Rule Tolling


                                         111
      304. Through the exercise of reasonable diligence, Plaintiffs and other Class

members could not have discovered prior to Denso’s Recall on April 27, 2020 and

Honda’s May 28, 2020 Recall that Defendants were concealing and misrepresenting

the existence of the Fuel Pump Defect, which is installed in the Class Vehicles, and

the risks it posed.

      305. Plaintiffs and the other Class members could not have reasonably

discovered, and could not have known of facts that would have caused a reasonable

person to suspect, that Defendants failed to disclose material information within their

knowledge about a dangerous defect to consumers worldwide.

                        CLASS ACTION ALLEGATIONS

      306. Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(2), and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of themselves and all

others similarly situated.

      307. Plaintiffs seek to represent a class (“Nationwide Class”) defined as:

             All current and former owners or lessees of a Class
             Vehicle (as defined herein) that was purchased or leased
             in the fifty States, the District of Columbia, Puerto Rico,
             and all other United States territories and/or possessions.

      308. Plaintiff Oliver (“Plaintiff”) also seeks to represent a Multi-State

Consumer Protection class comprised of states’ consumer protection statutes that do

not require reliance, but require scienter (“Multi-State Consumer Protection Class

One”), defined as:
                                         112
             All current and former owners or lessees of a Class
             Vehicle (as defined herein) that was purchased or leased
             in Alabama, Colorado, Connecticut, Minnesota, West
             Virginia, New Jersey, New Mexico, South Dakota, and
             Utah.

      309. Plaintiff Welcher (“Plaintiff”) seeks to represent a Multi-State

Consumer Protection class comprised of states’ consumer protection statutes that do

not require either reliance or scienter (“Multi-State Consumer Protection Class

Two”), defined as:

             All current and former owners or lessees of a Class
             Vehicle (as defined herein) that was purchased or leased
             in Illinois, Arkansas, Delaware, Florida, Hawaii, Idaho,
             Kansas, Kentucky, Louisiana, Maine, Massachusetts,
             Missouri, Montana, Nebraska, New York, Ohio,
             Oklahoma, Oregon, Rhode Island, South Carolina,
             Tennessee, Vermont, Washington, West Virginia, and
             Wisconsin.

      310. Plaintiff Oliver also seeks to represent a Multi-State Strict Liability

class comprised of states that recognize applicable exceptions to the economic loss

doctrine (“Multi-State Strict Liability Class”), defined as:

             All current or former owners or lessees of a Class Vehicle
             (as defined herein) that was purchased or leased in
             Alabama, Alaska, Arkansas, California, Colorado,
             Georgia, Illinois, Iowa, Kansas, Louisiana, Maryland,
             Massachusetts, Michigan, Montana, New Hampshire,
             New Jersey, Ohio, Oregon, Rhode Island, Utah, Virginia,
             Washington, and West Virginia.




                                         113
      311. Plaintiff Oliver also seeks to represent a Multi-State Negligent Recall

class comprised of states that recognize applicable exceptions to the economic loss

doctrine (“Multi-State Negligent Recall Class”), defined as:

             All current or former owners or lessees of a Class Vehicle
             (as defined herein) that was purchased or leased in
             Alabama, Alaska, Arkansas, California, Colorado,
             Georgia, Illinois, Iowa, Kansas, Louisiana, Maryland,
             Massachusetts, Michigan, Montana, New Hampshire,
             New Jersey, Ohio, Oregon, Rhode Island, Utah, Virginia,
             Washington, and West Virginia.

      312. In addition, and in the alternative to the above, Plaintiffs seek to

represent individual Statewide classes.

      313. Plaintiff Tucker seeks to represent an Alabama statewide class (the

“Alabama Class”) defined as follows:

             All current and former owners and lessees of a Class
             Vehicle (as defined herein) that was purchased or leased
             in the State of Alabama.

      314. Plaintiff Sarah Ariaudo seeks to represent a California statewide class

(the “California Class”) defined as follows:

             All current and former owners and lessees of a Class
             Vehicle (as defined herein) that was purchased or leased
             in the State of California.

      315. Plaintiff Michelle Welcher seeks to represent an Illinois statewide class

(the “Illinois Class”) defined as follows:




                                          114
            All current and former owners and lessees of a Class
            Vehicle (as defined herein) that was purchased or leased
            in the State of Illinois.

      316. Plaintiff Lashonda Walters-Kayode seeks to represent a Louisiana

statewide class (the “Louisiana Class”) defined as follows:

            All current and former owners and lessees of a Class
            Vehicle (as defined herein) that was purchased or leased
            in the State of Louisiana.

      317. Plaintiff Scott Lucas seeks to represent a Maryland statewide class (the

“Maryland Class”) defined as follows:

            All current and former owners and lessees of a Class
            Vehicle (as defined herein) that was purchased or leased
            in the State of Maryland.

      318. Plaintiff Kenneth Kansky seeks to represent a Massachusetts statewide

class (the “Massachusetts Class”) defined as follows:

            All current and former owners and lessees of a Class
            Vehicle (as defined herein) that was purchased or leased
            in the State of Massachusetts.

      319. Plaintiff Denese Cosper seeks to represent a North Carolina statewide

class (the “North Carolina Class”) defined as follows:

            All current and former owners and lessees of a Class
            Vehicle (as defined herein) that was purchased or leased
            in the State of North Carolina.

      320. Plaintiff Donald Hackman seeks to represent an Ohio statewide class

(the “Ohio Class”) defined as follows:


                                         115
              All current and former owners and lessees of a Class
              Vehicle (as defined herein) that was purchased or leased
              in the State of Ohio.

       321. Excluded from the Statewide Classes, Multi-State Classes and

Nationwide Classes (together, “Classes”) are Defendants and any of their members,

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

the judicial officers, and their immediate family members; and Court staff assigned

to this case. Plaintiffs reserve the right to modify or amend definitions of the Classes,

and to add additional classes and sub-classes, as appropriate, during the course of

this litigation.

       322. This action has been brought and may properly be maintained on behalf

of the Classes proposed herein under the criteria of Rule 23 of the Federal Rules of

Civil Procedure.

       323. Numerosity – Federal Rule of Civil Procedure 23(a)(1).                   The

members of the Classes are so numerous and geographically dispersed that

individual joinder of all class members is impracticable. While Plaintiffs are

informed and believe that there are not less than at least approximately 200,000

members of the Classes, the precise number of Class Vehicles is unknown to

Plaintiffs, but may be ascertained from Honda’s books and records. Nationwide,

Multi-State and Statewide Class members may be notified of the pendency of this




                                          116
action by recognized, Court-approved notice dissemination methods, which may

include U.S. mail, electronic mail, Internet postings, and/or published notice.

      324. Commonality and Predominance – Federal Rules of Civil

Procedure 23(a)(2) and 23(b)(3). This action involves common questions of law

and fact, which predominate over any questions affecting individual members of the

Classes, including, without limitation:

         a. whether Defendants engaged in the conduct alleged herein;

         b. whether Defendants’ alleged conduct violates applicable law;

         c. whether     Defendants    designed,   manufactured,    advertised,

             marketed, distributed, leased, sold, or otherwise placed the Class

             Vehicles into the stream of commerce in the United States;

         d. whether Defendants made false or misleading statements about

             the quality, safety and characteristics of the Class Vehicles

             and/or the Fuel Pumps;

         e. whether the Class Vehicles contain the Fuel Pump Defect;

         f. whether Defendants had actual or implied knowledge about the

             Fuel Pump Defect;

         g. whether Defendants failed to disclose the Fuel Pump Defect to

             Plaintiffs and the other members of the Classes;




                                          117
         h. whether Defendants’ omissions and concealment regarding the

            quality, safety and characteristics of the Class Vehicles and/or

            the Fuel Pumps were likely to deceive members of the Multi-

            State Consumer and Statewide Classes in violation of the state

            consumer protection statutes alleged herein;

         i. whether Honda breached its express warranties with respect to

            the Class Vehicles;

         j. whether Honda breached its implied warranties with respect to

            the Class Vehicles;

         k. whether the members of the Classes overpaid for their Class

            Vehicles as a result of the defect alleged herein;

         l. whether the members of the Classes are entitled to damages,

            restitution,   disgorgement,   statutory   damages,   exemplary

            damages, equitable relief, and/or other relief; and

         m. the amount and nature of relief to be awarded to Plaintiffs and

            the other members of the Classes.

      325. Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s

claims are typical of the claims of the other members of the Classes because

Plaintiffs and the members of the Classes purchased or leased Class Vehicles that

contain defective Fuel Pumps, as described herein. Neither Plaintiffs nor the other


                                        118
members of the Classes would have purchased the Class Vehicles, or would not have

paid as much as they did for the Class Vehicles, had they known of the Fuel Pump

Defect. Plaintiffs and the other members of the Classes suffered damages as a direct

proximate result of the same wrongful practices in which Defendants engaged.

Plaintiffs’ claims arise from the same practices and course of conduct that give rise

to the claims of the other members of the Classes.

      326. Adequacy of Representation – Federal Rule of Civil Procedure

23(a)(4). Plaintiffs are adequate Class representative because their interests do not

conflict with the interests of the other members of the Classes that they seek to

represent. Plaintiffs have retained counsel competent and experienced in complex

class action litigation, including automotive litigation, and Plaintiffs intend to

prosecute this action vigorously. The interests of the members of the Classes will

be fairly and adequately protected by Plaintiffs and their counsel.

      327. Declaratory and Injunctive Relief – Federal Rule of Civil

Procedure 23(b)(2). Defendants have acted or refused to act on grounds generally

applicable to Plaintiffs and the other members of the Classes, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with

respect to the Nationwide, Multi-State and Statewide Class members as a whole.

      328. Superiority – Federal Rule of Civil Procedure 23(b)(3). A class

action is superior to any other available means for the fair and efficient adjudication


                                         119
of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered

by Plaintiffs and the others members of the Classes are relatively small compared to

the burden and expense that would be required to individually litigate their claims

against Defendants, so it would be impracticable for the other members of the

Classes to individually seek redress for Defendants’ wrongful conduct. Even if these

Class members could afford individual litigation, the court system could not.

Individual litigation creates a potential for inconsistent or contradictory judgments,

and increases the delay and expense to all parties and the court system. By contrast,

the class action device, as intended by Congress, presents far fewer management

difficulties, and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

                              CLAIMS FOR RELIEF

   A. Claims Brought on Behalf of the Multi-State Classes

                                  COUNT 1
 VIOLATIONS OF ALABAMA’S DECEPTIVE TRADE PRACTICES ACT
    ALA. CODE §§ 8-19-1 ET SEQ., AND MATERIALLY IDENTICAL
                            STATE STATUTES
          (On behalf of the Multi-State Consumer Protection Class)
                            (As to all Defendants)

      329. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.



                                          120
      330. Plaintiff brings this claim on behalf of the other members of the Multi-

State Consumer Protection Class (the “Class,” for purposes of this Count),

      331. The foregoing acts, conduct and omission of Defendants constitute

unfair, unconscionable, deceptive, or unlawful acts or business practices in violation

of at least the following state consumer protection statutes:

          a. Ala. Code §§ 8-19-1 et seq.

          b. Colo. Rev. Stat. §§ 6-1-101 et seq.

          c. Conn. Gen. Stat. §§ 42-110a et seq.

          d. Minn. Stat. §§ 8.31 et seq. and Minn. Stat. §§ 325F.68 et seq.

          e. Nev. Rev. Stat. §§ 598.0903 et seq.

          f. N.J. Stat. Ann. §§ 56:8-1 et seq.

          g. N.M. Stat. §§ 57-12-1 et seq.

          h. S.D. Codified Laws §§ 37-24-1 et seq.

          i. Utah Code Ann. §§ 13-11-1 et seq.

      332. The Alabama Deceptive Trade Practices Act, Ala. Code. § 8-19-5,

prohibits “[e]ngaging in . . . unconscionable, false, or deceptive act[s] or practice[s]

in business, commerce, or trade.”

      333. By the conduct described in detail above and incorporated herein,

Defendants engaged in deceptive trade practices.




                                          121
      334. Defendants’ omissions regarding the Fuel Pump Defect, described

above, which causes the Fuel Pump to prematurely fail, are material facts that a

reasonable person would have considered in deciding whether or not to purchase (or

to pay the same price for) the Class Vehicles.

      335. Defendants intended for Plaintiff and the other Class members to rely

on the omissions regarding the Fuel Pump Defect.

      336. Plaintiff and the other Class members justifiably acted or relied to their

detriment upon Defendants’ omissions of fact concerning the above-described Fuel

Pump Defect, as evidenced by Plaintiff and the other Class members’ purchases of

Class Vehicles.

      337. Had Defendants disclosed all material information regarding the Fuel

Pump Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.

      338. Defendants’ omissions have deceived Plaintiff, and those same

business practices have deceived or are likely to deceive members of the consuming

public and the other members of the Class.

      339. Honda was provided notice of the Fuel Pump Defect, as alleged in detail

herein. Honda has not remedied its violation.




                                        122
      340. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. Customers that have presented their vehicles for warranty repair

due to Fuel Pump failure have been denied adequate repairs.

      341. As a direct and proximate result of Defendants’ deceptive trade

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members who purchased or leased the

Class Vehicles would not have purchased or leased the Class Vehicles, or,

alternatively, would have paid less for them had the truth about the Fuel Pump Defect

been disclosed. Plaintiff and the other Class members also suffered diminished value

of their vehicles. Plaintiff and the other Class members are entitled to recover actual

damages, attorneys’ fees and costs, and all other relief allowed under Ala. Code. §§

8-19-1, et seq.

                                COUNT 2
VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
 BUSINESS PRACTICES ACT, 815 ILL. COMP. STAT. 505/1, ET SEQ.,
       AND MATERIALLY IDENTICAL STATE STATUTES
      (On behalf of the Multi-State Consumer Protection Class Two)
                         (As to all Defendants)

      342. Plaintiff Michelle Welcher (“Plaintiff” for purposes of this Count)

incorporates by reference the allegations set forth in the preceding paragraphs as

though fully set forth herein.



                                         123
      343. Plaintiff brings this cause of action on behalf of Multi-State Consumer

Protection Class Two (“Class” for purposes of this Count).

      344. The foregoing acts, conduct and omission of Defendants constitute

unfair, unconscionable, deceptive, or unlawful acts or business in violation of at

least the following state consumer protection statutes:

         a. Illinois 815 Ill. Comp. Stat. 505/1 through 505/12

         b. Arkansas Ark. Code Ann. §§ 4-88-1-1 through 4-88-207

         c. Delaware Del. Code Ann. Title 6, §§ 2511 through 2527, §§ 2580

             through 2584

         d. Florida Fla. Stat. §§ 501.201 through 501.213

         e. Hawaii Haw. Rev. Stat. §§ 480-1 through 480-24

         f. Idaho Code Ann. §§ 48-601 through 48-619

         g. Kansas Kan. Stat. Ann. §§ 50-623 through 50-640, and §§ 50-

             675(a) through 50-679(a)

         h. Kentucky Ky. Rev. Stat. Ann. §§ 367.110 through 367.990

         i. Louisiana La. Rev. Stat. Ann. §§ 51:1401 through 51:1420

         j. Maine Me. Rev. Stat. Ann. tit. 5, §§ 205A through 214

         k. Massachusetts Mass. Gen. Laws Ann. Ch. 93A, §§ 1 through 11

         l. Missouri Mo. Rev. Stat. §§ 407.010 through 407.307

         m. Montana Mont. Code Ann. §§ 30-14-101 through 30-14-157


                                        124
          n. Nebraska Neb. Rev. Stat. §§ 59-1601 through 59-1623

          o. New York N.Y Gen. Bus. Law §§ 349, 350

          p. Ohio Rev. Code Ann. §§ 1345.01 through 1345.13

          q. Oklahoma Okla. Stat. tit. 15, §§ 751 through 763

          r. Oregon Or. Rev. Stat. §§ 646.605 through 646.656

          s. Rhode Island R.I. Gen. Laws §§ 6-13.1-1 through 6-13.1-27

          t. South Carolina S.C. Code Ann. §§ 39-5-10 through 39-5-160

          u. Tennessee Tenn. Code Ann. §§ 47-18-101 through 47-18-125

          v. Vermont Vt. Stat. Ann. tit. 9, §§ 2451 through 2480(g)

          w. Washington Wash. Rev. Code §§ 19.86.010 through 19.86.920

          x. West Virginia W. Va. Code §§ 46A-6-101 through 46A-6-110

          y. Wisconsin Wis. Stat. § 100.18, §§ 100.20 through 100.264

      345. The Illinois Consumer Fraud and Deceptive Business Practices Act

prohibits unfair or deceptive acts or practices in connection with any trade or

commerce, including, among other things, “the use or employment of any deception,

fraud, false pretense, false promise, misrepresentation or the concealment,

suppression or omission of any material fact … whether any person has in fact been

misled, deceived, or damaged thereby.” The Act also prohibits suppliers from

representing that their goods are of a particular quality or grade they are not.




                                         125
      346. The conduct of Defendants, as set forth herein, constitutes unfair or

deceptive acts or practices in violation of 815 Ill. Comp. Stat. 505/2. The prohibited

conduct includes, but is not limited to, their manufacture and sale of Class Vehicles,

failure to disclose and remedy the Fuel Pump Defect in Class Vehicles, and

misrepresentations and/or omissions regarding the safety and reliability of Class

Vehicles.

      347. Defendants’ actions as set forth above occurred in the conduct of trade

or commerce.

      348. Defendants have successor liability for the deceptive or unfair acts or

practices of Defendants.

      349. Defendants’ actions impact the public interest because Plaintiff and the

other Illinois Class members were injured in exactly the same way as hundreds of

thousands of others purchasing and/or leasing Class Vehicles as a result of

Defendants’ generalized course of deception.

      350. All of the wrongful conduct alleged herein occurred, and continues to

occur, in the conduct of Defendants’ business.

      351. Plaintiff and the other Illinois Class members suffered ascertainable

loss as a result of Defendants’ conduct. Plaintiff and the other Illinois Class members

were injured and suffered economic damages as a result of such conduct.




                                         126
      352.   Plaintiff and the other Illinois Class members overpaid for their Class

Vehicles and did not receive the benefit of their bargain, and Class Vehicles have

suffered a diminution in value as a result of the conduct described herein.

      353.   Defendants knew that Class Vehicles suffered from an inherent defect,

were defectively designed or manufactured, and were not suitable for their intended

use. The Fuel Pump Defect is in each Class Vehicle at purchase or lease but may

have not been discovered by putative class members until months, or years, after the

purchase. Indeed, Defendants knew, or should have known, well in advance of the

Recall that Class Vehicles contained the Fuel Pump Defect which presents a

substantial danger of bodily injury or death.

      354.   Defendants were under a duty to Plaintiff and the other Illinois Class

members to disclose the defective nature of Class Vehicles and/or associated repair

costs because Defendants were in a superior position to know the true state of facts

about the Fuel Pump Defect in Class Vehicles and Plaintiff and the other Illinois

Class members could not reasonably have been expected to learn or discover that

their vehicles had a dangerous safety defect until it manifested.

      355.   In failing to disclose the defective nature of the Class Vehicles prior to

January 29, 2019, Defendants knowingly and intentionally concealed material facts

and breached their duty by not doing so.




                                         127
      356.       A reasonable consumer would have considered the facts Defendants

concealed or did not disclose to Plaintiff and the other Illinois Class members to be

material in deciding whether to purchase or lease Class Vehicles or pay less for them.

Had Plaintiff and the other Illinois Class members known of the defective nature of

Class Vehicles, they would not have purchased or leased said vehicles or would have

paid less for them.

      357.       Plaintiff and the other Illinois Class members are reasonable

consumers who do not expect their vehicles to suddenly accelerate, decelerate, or

stall without warning and while underway.

      358.       As a result of Defendants’ conduct, Plaintiff and the other Illinois Class

members were harmed and suffered actual damages in that Class Vehicles

experienced and will continue to experience the Fuel Pump Defect and the resultant

effects therefrom.

      359.       As a direct and proximate result of Defendants’ unfair or deceptive acts

or practices, Plaintiff and the other Illinois Class members suffered and will continue

to suffer actual damages. Had Defendants disclosed the true nature and/or danger in

their vehicles, Plaintiff and the other Illinois Class members would not have been

misled into purchasing or leasing Class Vehicles or would have paid significantly

less to do so.

      360.       Defendants had notice of their conduct as alleged herein.


                                            128
      361.    Defendants are liable to Plaintiff and the other Illinois Class members

for damages in amounts to be proven at trial, including attorneys’ fees recoverable

pursuant to 815 Ill. Comp. Stat. 505/1, et seq.

      362.    Plaintiff and the other Illinois Class members also seek punitive

damages against Defendants because their conduct was wanton, willful and

malicious.

      363.    Pursuant to 815 Ill. Comp. Stat. 505/7, Plaintiff requests that this Court

enter an order enjoining Defendants from continuing their unfair and/or deceptive

practices as alleged herein.

                                  COUNT 3
    VIOLATIONS OF THE ILLINOIS UNIFORM DECEPTIVE TRADE
     PRACTICES ACT, 815 ILL. COMP. STAT. 510/1, ET SEQ., AND
            MATERIALLY IDENTICAL STATE STATUTES
        (On behalf of the Multi-State Consumer Protection Class Two)
                           (As to all Defendants)

      364. Plaintiff Michelle Welcher (“Plaintiff” for purposes of this Count)

incorporates by reference the allegations set forth in the preceding paragraphs as

though fully set forth herein.

      365. Plaintiff brings this cause of action on behalf of the Multi-State

Consumer Protection Class Two (“Class” for purposes of this Count).

      366. The foregoing acts, conduct and omission of Defendants constitute

unfair, unconscionable, deceptive, or unlawful acts or business under the same

States’ consumer protection statutes as set forth in Paragraph 337, above.
                                         129
      367. The Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp.

Stat. 510/2(a) sets forth that:

      368. A person engages in a deceptive trade practice when, in the course of

his or her business, vocation, or occupation, the person: … causes likelihood of

confusion or of misunderstanding as to the source, sponsorship, approval, or

certification of goods or services; … represents that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

they do not have or that a person has a sponsorship, approval, status, affiliation, or

connection that he or she does not have; … represents that goods or services are of

a particular standard, quality, or grade or that goods are a particular style or model,

if they are of another; … advertises goods or services with intent not to sell them as

advertised; … [or] engages in any other conduct which similarly creates a likelihood

of confusion or misunderstanding.

      369. As described above, Class Vehicles sold or leased to Plaintiff and the

other Illinois Class members were not of the particular standard, quality, grade or

characteristic represented by Defendants.

      370. Defendants have successor liability for the deceptive or unfair acts or

practices of Defendants.

      371. Defendants had notice of their conduct as alleged herein.




                                         130
      372. Plaintiff and the other Illinois Class members are persons damaged as

a result of Defendants’ conduct alleged above. 815 Ill. Comp. Stat. 510/3 provides

that the Court may enter injunctive relief to prevent Defendants from continuing to

engage in the deceptive conduct alleged, and to assess costs and attorneys’ fees

against Defendants upon finding that they willfully engaged in a deceptive trade

practice.

                                     COUNT 4
                        STRICT PRODUCT LIABILITY
             (On Behalf of the Multi-State Strict Product Liability Class)
                               (As to all Defendants)

      373. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      374. Plaintiff brings this claim on behalf of other members of the Multi-State

Strict Product Liability Class (the “Class,” for purposes of this Count).

      375. By placing an unreasonably dangerous product in the streak of

commerce, Defendants are strictly liable in at least the following states:

            a. Alabama

            b. Alaska

            c. Arkansas

            d. California

            e. Colorado

            f. Georgia
                                          131
         g. Illinois

         h. Iowa

         i. Kansas

         j. Louisiana

         k. Maryland

         l. Massachusetts

         m. Michigan

         n. Montana

         o. New Hampshire

         p. New Jersey

         q. Ohio

         r. Oregon

         s. Rhode Island

         t. Utah

         u. Virginia

         v. Washington

         w. West Virginia

      376. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.


                                      132
      377. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      378. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.

      379. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      380. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.

      381. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.


                                         133
      382. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      383. The Fuel Pump Defect causes damage to property other than the

product, as explained in more detail above.

      384. As a direct and proximate result of Defendants’ actions as described

herein, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                                   COUNT 5
                  NEGLIGENT RECALL/UNDERTAKING
               (On Behalf of the Multi-State Negligent Recall Class)
                                  (As to Honda)

      385. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      386. Plaintiff brings this Count individually and on behalf of the other

members of the Multi-State Negligent Recall Class (the “Class,” for purposes of this

Count).

      387. By not acting prudent, Honda is liable for breaching a duty of care in

the following states:

          a. Alabama

          b. Alaska

          c. Arkansas
                                          134
d. California

e. Colorado

f. Georgia

g. Illinois

h. Iowa

i. Kansas

j. Louisiana

k. Maryland

l. Massachusetts

m. Michigan

n. Montana

o. New Hampshire

p. New Jersey

q. Ohio

r. Oregon

s. Rhode Island

t. Utah

u. Virginia

v. Washington

w. West Virginia


                   135
      388. Prior to the events that made the basis of this action, Honda designed,

engineered, tested, validated, manufactured, marketed, and placed the Class

Vehicles in the stream of commerce.

      389. On January 29, 2019 and again on May 28, 2020, Honda initiated a

voluntary recall of the Recalled Vehicles. Honda’s recall was voluntary and not

initiated by NHTSA.

      390. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

      391. As described above, among other things, Honda breached its duty by

conducting the Recall negligently and/or wantonly by, among other things, failing

to adequately diagnose and remedy the Fuel Pump Defect and notify Plaintiff and

the Class to stop driving their Class Vehicles. Honda’s failure to do so continues to

expose Plaintiff and the Class to the risk of injury and death.

      392. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.

      393. The Fuel Pump Defect damages property other than the Fuel Pump.

      394. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determined at trial.




                                         136
   B. Claims Brought on Behalf of the Statewide Classes

              i. ALABAMA CLASS
                               COUNT 6
 VIOLATIONS OF ALABAMA’S DECEPTIVE TRADE PRACTICES ACT
                   ALA. CODE §§ 8-19-1 ET SEQ.
           (Individually and on behalf of the Alabama Class)
                         (As to all Defendants)

      395. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      396. Plaintiff brings this claim individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).

      397. The Alabama Deceptive Trade Practices Act, Ala. Code. § 8-19-5,

prohibits “[e]ngaging in . . . unconscionable, false, or deceptive act[s] or practice[s]

in business, commerce, or trade.”

      398. By the conduct described in detail above and incorporated herein,

Defendants engaged in deceptive trade practices.

      399. Defendants’ omissions regarding the Fuel Pump Defect, described

above, which causes the Fuel Pump to prematurely fail, are material facts that a

reasonable person would have considered in deciding whether or not to purchase (or

to pay the same price for) the Class Vehicles.

      400. Defendants intended for Plaintiff and the other Class members to rely

on the omissions regarding the Fuel Pump Defect.


                                          137
      401. Plaintiff and the other Class members justifiably acted or relied to their

detriment upon Defendants’ omissions of fact concerning the above-described Fuel

Pump Defect, as evidenced by Plaintiff and the other Class members’ purchases of

Class Vehicles.

      402. Had Defendants disclosed all material information regarding the Fuel

Pump Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.

      403. Defendants’ omissions have deceived Plaintiff, and those same

business practices have deceived or are likely to deceive members of the consuming

public and the other members of the Class.

      404. Honda was provided notice of the Fuel Pump Defect as alleged in detail

herein. Honda has not remedied its breach.

      405. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. Customers that have presented their vehicles for warranty repair

due to Fuel Pump failure have been denied adequate repairs.

      406. As a direct and proximate result of Defendants’ deceptive trade

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members who purchased or leased the


                                        138
Class Vehicles would not have purchased or leased the Class Vehicles, or,

alternatively, would have paid less for them had the truth about the Fuel Pump Defect

been disclosed. Plaintiff and the other Class members also suffered diminished value

of their vehicles. Plaintiff and the other Class members are entitled to recover actual

damages, attorneys’ fees and costs, and all other relief allowed under Ala. Code. §§

8-19-1, et seq.

                                      COUNT 7
                         STRICT PRODUCT LIABILITY
                  (Individually and on behalf of the Alabama Class)
                                (As to all Defendants)

      407. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      408. Plaintiff brings this claim individually and on behalf of other members

of the Alabama Class (the “Class,” for purposes of this Count).

      409. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

      410. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      411. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel
                                          139
Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.

      412. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      413. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.

      414. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      415. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      416. The Fuel Pump Defect causes damage to property other than the

product, as explained in more detail above.


                                         140
      417. As a direct and proximate result of Defendants’ actions as described

herein, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                                     COUNT 8
                      BREACH OF EXPRESS WARRANTY
                      ALA. CODE §§ 7-2-313 AND 7-2A-210
                  (Individually and on behalf of the Alabama Class)
                                    (As to Honda)

      418. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      419. Plaintiff brings this claim individually and on behalf of the other

members of the Alabama Class (the “Class” for purposes of this Count).

      420. Honda is a merchant with respect to the Class Vehicles.

      421. In its written express warranties, Honda expressly warranted that it

would repair or replace defective parts free of charge if the defects became apparent

during the warranty period.

      422. Honda’s written express warranties formed the basis of the bargain that

was reached when Plaintiff and the other Class members purchased or leased their

Class Vehicles.

      423. Honda breached its express warranty to repair defective parts in the

Class Vehicles. Honda admittedly has not repaired the Class Vehicles’ Fuel Pump

Defect.


                                          141
      424. Honda was provided notice of the Fuel Pump Defect as alleged in detail

herein. Honda has not remedied its breach.

      425. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. Customers that have presented their vehicles for warranty repair

due to Fuel Pump failure have been denied adequate repairs.

      426. The written express warranties fail in their essential purpose because

the contractual remedy is insufficient to make Plaintiff and the other Class members

whole and because Honda has failed and/or has refused to adequately provide the

promised remedies within a reasonable time.

      427. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited remedy of repair, and Plaintiff, individually and on behalf of

the other Class members, seeks all remedies as allowed by law.

      428. Also, as alleged in more detail herein, at the time that Honda warranted

and sold the Class Vehicles it knew that the Class Vehicles did not conform to the

warranty and were inherently defective, and Honda improperly concealed material

facts regarding its Class Vehicles. Plaintiff and the other Class members were

therefore induced to purchase or lease the Honda Vehicles under false pretenses.




                                        142
      429. As a direct and proximate result of Honda’s breach of its express

warranty, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                               COUNT 9
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                ALA. CODE §§ 7-2-314 AND 7-2A-314
            (Individually and on behalf of the Alabama Class)
                              (As to Honda)

      430. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      431. Plaintiff brings this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).

      432. Honda is a merchant with respect to motor vehicles under Ala. Code §

§ 7-2-104 and 7-2A-103.

      433. Pursuant to Ala. Code §§ 7-2-314 and 7-2A-212, a warranty that the

Class Vehicles were in merchantable condition was implied by law, and the Class

Vehicles were bought and sold subject to an implied warranty of merchantability.

      434. The Class Vehicles do not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were

defective and not in merchantable condition, would not pass without objection in the

trade, and were not fit for the ordinary purpose for which vehicles were used.




                                          143
Specifically, the Class Vehicles suffer from the Fuel Pump Defect which causes the

Class Vehicles’ Fuel Pump to prematurely fail.

      435. Honda was provided notice of the Fuel Pump Defect as alleged in detail

herein. Honda has not remedied its breach.

      436. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. As stated above, customers that have presented their vehicles for

warranty repair due to Fuel Pump failure have been denied adequate repair.

      437. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and Honda’s breach of the warranty of

merchantability.

      438. As a direct and proximate result of Honda’s breach of the warranty of

merchantability, Plaintiff and the other Class members have been damaged in an

amount to be proven at trial.

                                      COUNT 10
                     NEGLIGENT RECALL/UNDERTAKING
                   (Individually and on behalf of the Alabama Class)
                                     (As to Honda)

      439. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      440. Plaintiff brings this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).
                                          144
      441. Prior to the events that made the basis of this action, Honda designed,

engineered, tested, validated, manufactured, marketed, and placed the Class

Vehicles in the stream of commerce.

      442. On January 29, 2019, and again on May 28, 2020, Honda initiated a

voluntary recall of the Recalled Vehicles. Honda’s recall was voluntary and not

initiated by NHTSA.

      443. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

      444. As described above, among other things, Honda breached its duty by

conducting the Recall negligently and/or wantonly by, among other things, failing

to adequately diagnose and remedy the Fuel Pump Defect and notify Plaintiff and

the Class to stop driving their Class Vehicles. Honda’s failure to do so continues to

expose Plaintiff and the Class to the risk of injury and death.

      445. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.

      446. The Fuel Pump Defect damages property other than the Fuel Pump.

      447. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determined at trial.

                                COUNT 11
                           FRAUDULENT OMISSION
                                         145
                 (Individually and on behalf of the Alabama Class)
                               (As to all Defendants)

      448. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      449. Plaintiff brings this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).

      450. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when they marketed and sold the Class Vehicles to Plaintiff and the other

members of the Class.

      451. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty

to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      452. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles.

      453. For the reasons set forth above, the Fuel Pump Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.




                                          146
         454. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

         455. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not have purchased the

Class Vehicles or would have paid less for the Class Vehicles.

         456. Through its omissions regarding the Fuel Pump Defect within the Class

Vehicles, Defendants intended to induce, and did induce, Plaintiff and the other

members of the Class to purchase a Class Vehicle that they otherwise would not

have purchased, or pay more for a Class Vehicle than they otherwise would have

paid.

         457. As a direct and proximate result of Defendants’ omissions, Plaintiff and

the other members of the Class either overpaid for the Class Vehicles or would not

have purchased the Class Vehicles at all if the Fuel Pump Defect had been disclosed

to them, and, therefore, have incurred damages in an amount to be determined at

trial.

               ii. CALIFORNIA CLASS

                                   COUNT 12
         VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT,
                     CAL. CIV. CODE §§ 1750, ET SEQ.
               (Individually and on behalf of the California Class)
                              (As to all Defendants)


                                          147
      458. Plaintiff Ariaudo (“Plaintiff” for purposes of this Count) incorporate by

reference the allegations set forth in the preceding paragraphs as though fully set

forth herein.

      459. Plaintiff brings this cause of action on behalf of herself and on behalf

the California Class (“Class” for purposes of this Count).

      460. Defendants are “persons” as defined by California Civil Code §

1761(c).

      461. Plaintiff and the California Class members are “consumers” within the

meaning of California Civil Code § 1761(d) because they purchased Class Vehicles

for personal, family, or household use.

      462. The sale of the Class Vehicles to Plaintiff and the putative Class

members is a “transaction” as defined by California Civil Code § 1761(e).

      463. Defendants’ acts and practices, which were intended to result, and

which did result, in the sale of the Class Vehicles, violate § 1770 of the Consumers

Legal Remedies Act (“CLRA”) for at least the following reasons:

           a. Defendants represented that the Class Vehicles have characteristics,

                uses or benefits which they do not have;

           b. Defendants advertised their goods with intent to not sell them as

                advertised;




                                          148
         c. Defendants represented that their products are of a particular standard,

             quality, or grade when they are not; and

         d. Defendants represented that their goods have been supplied in

             accordance with a previous representation when they have not.

      464. By failing to disclose and concealing the defective nature of the Class

Vehicles from Plaintiffs and the prospective class members, Defendants violated

California Civil Code § 1761(a), as they represented that the Class Vehicles had

characteristics and benefits that they do not have, and represented that the Class

Vehicles and their engine components were of a particular standard, quality, or grade

when they were of another. See Cal. Civ. Code §§ 1770(a)(5), (7), (9), and (16).

      465. Defendants’ unfair and deceptive acts or practices occurred repeatedly

in Defendants’ trade or business, were capable of deceiving a substantial portion of

the purchasing public and imposed a serious safety risk on the public.

      466. Defendants knew that the Class Vehicles suffered from an inherent

defect, were defectively designed or manufactured, and were not suitable for their

intended use. The Fuel Pump Defect is in each of the Class Vehicles at purchase or

lease but may have not been discovered by putative class members until months, or

years, after the purchase. Indeed, Defendants knew, or should have known, well in

advance of the Recall that the Class Vehicles contained the Fuel Pump Defect which

presents a substantial danger of bodily injury or death.


                                         149
      467.    As a result of their reliance on Defendants’ omissions and/or

misrepresentations, owners and/or lessees of the Class Vehicles suffered an

ascertainable loss of money, property, and/or value of their Class Vehicles.

Additionally, as a result of the Fuel Pump Defect, Plaintiff and the California Class

members were harmed and suffered actual damages in that the Class Vehicles are

substantially certain to fail before their expected useful life has run.

      468.    Defendants were under a duty to Plaintiff and the California Class

members to disclose the defective nature of the Class Vehicles and/or associated

repair costs because Defendants were in a superior position to know the true state of

facts about the Fuel Pump Defect in the Class Vehicles and Plaintiff and California

Class members could not reasonably have been expected to learn or discover that

their vehicles had a dangerous safety defect until it manifested.

      469.    In failing to disclose the defective nature of the Class Vehicles prior to

January 2019, Defendants knowingly and intentionally concealed material facts and

breached their duty not to do so.

      470.    A reasonable consumer would have considered the facts Defendants

concealed or did not disclose to Plaintiff and the California Class members to be

material in deciding whether to purchase or lease the Class Vehicles or pay less for

them. Had Plaintiff and the California Class members known of the defective nature




                                          150
of the Class Vehicles, they would not have purchased or leased said vehicles or

would have paid less for them.

        471.   Plaintiff and the California Class members are reasonable consumers

who do not expect their vehicles to suddenly accelerate, decelerate, or stall without

warning and while underway. This is the reasonable and objective consumer

expectation relating to consumer automobiles.

        472.   As a result of Defendants’ conduct, Plaintiff and the California Class

members were harmed and suffered actual damages in that the Class Vehicles

experienced and will continue to experience the Fuel Pump Defect and the resultant

effects therefrom.

        473.   As a direct and proximate result of Defendants’ unfair or deceptive acts

or practices, Plaintiff and California Class members suffered and will continue to

suffer actual damages. Had Defendants disclosed the true nature and/or danger in

their vehicles, Plaintiff and members of the California Class would not have been

misled into purchasing the Class Vehicles or would have paid significantly less for

them.

        474.   Plaintiff, on behalf of herself and all other similarly situated California

consumers, and as appropriate, on behalf of the general public of the State of

California, seek injunctive relief prohibiting Defendants from continuing these

unlawful practices pursuant to California Civil Code § 1782(a)(2), and such other


                                           151
equitable relief, including restitution of either (1) the full purchase or lease price paid

by customers who purchased a Class Vehicle, or (2) a Case portion of the purchase

or lease price paid by customers who purchased or leased a Class Vehicle reflecting

the difference in value as compared to a vehicle without the defect.

       475.   Plaintiff only seeks injunctive relief for purposes of this Count,

therefore notice is not required.



                                     COUNT 13
                         STRICT PRODUCT LIABILITY
                 (Individually and on Behalf of the California Class)
                                (As to all Defendants)

       476. Plaintiff Ariaudo (“Plaintiff” for purposes of this Count) incorporates

by reference each allegation as if fully set forth herein.

       477. Plaintiff brings this claim individually and on behalf of other members

of the California Class (the “Class,” for purposes of this Count).

       478. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

       479. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

       480. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or
                                           152
materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.

      481. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      482. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.

      483. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      484. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.




                                         153
      485. The Fuel Pump Defect causes damage to property other than the

product, as explained in more detail above.

      486. As a direct and proximate result of Defendants’ actions as described

herein, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                              COUNT 14
VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
                CAL. CIV. CODE §§ 1790, ET SEQ.
          (Individually and on Behalf of the California Class)
                             (As to Honda)

      487. Plaintiff Ariaudo (“Plaintiff” for purposes of this Count) incorporate by

reference the allegations set forth in the preceding paragraphs as though fully set

forth herein.

      488. Plaintiff brings this cause of action on behalf of herself and on behalf

of a California Class (“Class” for purposes of this Count).

      489. Plaintiff is a buyer as Civil Code section 1791, subdivision (b), defines

the term “buyer.”

      490. The Class Vehicles are consumer goods, as Civil Code section 1791,

subdivision (a), defines the term “consumer good.” The Class Vehicles are new

motor vehicles, as Civil Code section 1793.22, subdivision (e)(2), defines the term

“new motor vehicle.”




                                        154
      491. Honda was, at all times relevant hereto, the manufacturer, distributor,

warrantor, lessor, and/or seller of the Class Vehicles. Honda knew or had reason to

know of the specific use for which the Class Vehicles were purchased or leased.

      492. Plaintiffs leased Class Vehicles from Honda and Honda provided

Plaintiff and California Class members with a standard express written warranty

covering the Class Vehicles which states, in part, that:

      Honda: Basic Coverage is 36 months/36,000 miles, whichever occurs
      first, from the date of first use and covers all components other than
      normal wear and maintenance items. This warranty covers repairs and
      adjustments needed to correct defects in materials or workmanship or
      any part supplied by Honda, subject to exceptions.

      Powertrain Coverage is 60 months/60,000 miles, whichever occurs
      first, from the date of first use and includes engine,
      transmission/transaxle, front-wheel-drive system and rear-wheel drive
      system.

      Acura: The Basic Warranty coverage is for 48 months or 50,000 miles,
      whichever occurs first.

      The Powertrain Warranty is for 72 months or 70,000 miles, whichever
      occurs first. Except for the situations listed on the Basic Warranty page,
      this warranty covers repairs needed to fix defects in materials or
      workmanship of any component listed below:

      ENGINE

      Cylinder block and head and all internal parts, timing belt and cover,
      flywheel, oil pan, water pump, fuel pump, engine mounts, engine
      control computer, seals and gaskets …




                                         155
      493. Honda is unable to conform Class Vehicles to its express warranty as it

has no fix for the Fuel Pump Defect. Honda is only prepared to temporarily replace

Plaintiffs’ Class Vehicles with ones of inferior quality while insisting that they

continue to make full lease payments on Class Vehicles they cannot safely operate

and ones that cannot be made to conform to Honda’s express warranty.

      494. Plaintiff and the California Class members were harmed because they

purchased or leased the Class Vehicles and paid the full purchase or lease price of

those vehicles but were unable to use such Class Vehicles due to the Fuel Pump

Defect. Temporary loaner vehicles to be provided to Plaintiff and California Class

members are not of the same quality as the Class Vehicles purchased or leased and

Plaintiff and the Class members suffered substantial economic injury and other harm

as they were deprived of the benefit of the bargain that they struck with Honda.

      495. Honda’s failure to equip the Class Vehicles with an appropriate and

reliable fuel pump, and failure to repair the Fuel Pump Defect such that the Class

Vehicles conform to the express warranty, is a substantial factor in Plaintiff’s and

California Class members’ harm.

      496.   Honda is unable to conform the Class Vehicles to the express

warranties despite being afforded a reasonable opportunity to do so. Honda will not

replace the Class Vehicles or refund the purchase price and/or lease payments.




                                        156
Rather, Honda insists that Plaintiff and California Class members continue making

payments on inoperable Class Vehicles.

      497.    Since being informed of the defect in the Class Vehicles, neither

Plaintiff nor Class members have been able to safely drive their Class Vehicles as

the Fuel Pump Defect is likely to cause death or serious injury if it fails while the

Class Vehicles are being operated.

      498.    Under the Song-Beverly Consumer Warranty Act, all express

warranties are accompanied by the implied warranty of merchantability, which may

not be disclaimed by the manufacturer or retail seller.

      499.    Honda provided Plaintiff and the California Class Members with an

implied warranty that the Class Vehicles and their components and parts are

merchantable and fit for the ordinary purposes for which they are sold. However, the

Class Vehicles are not fit for their ordinary purpose of providing reasonably reliable

and safe transportation because, among other things, the Class Vehicles suffered

from an inherent defect at the time of sale and thereafter are not fit for their particular

purpose of providing safe and reliable transportation.

      500.    Honda impliedly warranted that the Class Vehicles were of

merchantable quality and fit for such use. This implied warranty included, among

other things: (1) a warranty that the Class Vehicles that were manufactured, supplied,

distributed, and/or sold by Defendants were safe and reliable for providing


                                           157
transportation; and (2) a warranty that the Class Vehicles would be fit for their

intended use while they were being operated.

      501.   Contrary to the applicable implied warranties, the Class Vehicles at the

time of sale and thereafter were not fit for their ordinary and intended purpose of

providing Plaintiff and the California Class members with reliable, durable, and safe

transportation. Instead, the Class Vehicles are defective.

      502.   Honda’s breach of express and implied warranties was willful and has

deprived Plaintiff and the California Class members of the benefit of their bargain.

      503.   Honda has had multiple reasonable opportunities to cure the breach,

but either cannot or will not do so due to conditions reasonably within its control.

Pursuant to the Song-Beverly Consumer Warranty Act, if the manufacturer is unable

to conform a new motor vehicle to the express warranty, then the manufacturer shall

promptly replace the vehicle with one that conforms to the express warranty or

reimburse the buyer. Honda has done neither despite being informed that the Class

Vehicles are defective and do not conform to applicable warranties.

      504.   Honda’s breach of express and implied warranties was willful and has

deprived Plaintiff and the California Class members of the benefit of their bargain.

      505.   Honda had notice of its breach as alleged herein.

      506.   As a direct and proximate cause of Honda’s breach of express and

implied warranties, Plaintiff and the California Class members sustained damages


                                         158
and other losses in an amount to be determined at trial. Defendants’ conduct

damaged Plaintiff and the California Class members, who are entitled to recover

under section 1794 of the act, including civil penalties, actual damages,

consequential damages, specific performance, diminution in value, costs, attorneys’

fees, and/or other such relief the Court deems appropriate.

                                 COUNT 15
            VIOLATION OF THE FALSE ADVERTISING LAW
           CALIFORNIA BUS. & PROF. CODE §§ 17500, ET SEQ.
              (Individually and on behalf of the California Class)
                                (As to Honda)

      507. Plaintiff Ariaudo (“Plaintiff” for purposes of this Count) incorporates

by reference the allegations set forth in the preceding paragraphs as though fully set

forth herein.

      508. Plaintiff brings this cause of action on behalf of herself and on behalf

California Class (“Class” for purposes of this Count).

      509. Honda has benefitted from intentionally selling and leasing at an unjust

profit defective Class Vehicles at artificially inflated prices due to the concealment

of the Fuel Pump Defect, and Plaintiffs and other California Class members overpaid

for their Class Vehicles.

      510. Honda publicly disseminated advertising and promotional material that

was designed and intended to convey to the public that the Class Vehicles were safe,

reliable, and operated as consumers would expect the Class Vehicles to operate.


                                         159
      511. Honda was aware, or should have been aware, of the Fuel Pump Defect

at the time Plaintiff and California Class members purchased or leased the Class

Vehicles.

      512. However, Honda negligently or intentionally made representations in

its advertisements, and, due to issues it was aware of, did not sell the Class Vehicles

that conformed to the representations and promises in the publicly disseminated

advertisements.

      513. Honda unjustly received and retained benefits from Plaintiff and the

other California Class members.

      514. It is inequitable and unconscionable for Honda to retain these benefits.

      515. Because Honda wrongfully concealed their misconduct, Plaintiff and

California Class members were not aware of the facts concerning the Class Vehicles

and did not benefit from Defendants’ misconduct.

      516.    Honda knowingly accepted the unjust benefits of its wrongful conduct.

      517.    Honda had notice of conduct as alleged herein.

      518.    As a result of Honda’s misconduct, Plaintiff and California Class

members suffered an injury-in-fact and lost money and/or property in an amount to

be proven at trial.

                                   COUNT 16
             VIOLATION OF THE UNFAIR COMPETITION LAW
                     CAL. CIV. CODE §§ 17200, ET SEQ.
                (Individually and on behalf of the California Class)
                                         160
                                (As to all Defendants)

      519. Plaintiff Ariaudo (“Plaintiff” for purposes of this Count) incorporates

by reference the allegations set forth in the preceding paragraphs as though fully set

forth herein.

      520. Plaintiff brings this cause of action on behalf of herself and on behalf

the California Class (“Class” for purposes of this Count).

      521. As a result of their reliance on Defendants’ omissions and/or

misrepresentations, owners and lessees of the Class Vehicles suffered an

ascertainable loss of money, property, and/or value in connection with the purchase

or lease of their Class Vehicles. Additionally, as a result of the Fuel Pump Defect,

Plaintiff and members of the California Class were harmed and suffered actual

damages in that the Class Vehicles are substantially certain to fail before their

expected useful life has run.

      522. California Business & Professions Code § 17200 prohibits acts of

“unfair competition,” including any “unlawful, unfair or fraudulent business act or

practice” and “unfair, deceptive, untrue or misleading advertising.”

      523. Plaintiff and members of the California Class are reasonable consumers

who do not expect their vehicles to suffer from sudden acceleration, deceleration,

and stalling without warning.




                                         161
      524. Defendants knew the Class Vehicles suffered from inherent defects,

were defectively designed or manufactured, would fail prematurely, and were not

suitable for their intended use.

      525. In failing to disclose the Fuel Pump Defect, Defendants’ knowingly or

intentionally concealed material facts and breached their duty not to do so.

      526. Defendants were under a duty to Plaintiff and members of the

California Class to disclose the Fuel Pump Defect because Defendants were in a

superior position to know the true state of facts about the safety defect and Plaintiff

and members of the California Class could not reasonably have been expected to

learn or discover that the Class Vehicles had a dangerous safety defect until it

manifested.

      527. A reasonable consumer would have considered the facts Defendants

concealed or did not disclose to Plaintiff and members of the California Class to be

important in deciding whether to purchase or lease the Class Vehicles or pay less for

them. Had Plaintiff and members of the California Class known of the Fuel Pump

Defect in the Class Vehicles, they would not have purchased or leased the vehicles

or would have paid less for them.

      528.    Defendants continued to conceal the defective nature of the Class

Vehicles even after consumers began to report problems. Defendants continue to

cover up and conceal the true nature of the Fuel Pump Defect.


                                         162
      529. Defendants’ acts, conduct, and practices were fraudulent, in that they

constituted business practices and acts that were likely to deceive reasonable

members of the public. Defendants’ acts, conduct, and practices were fraudulent

because they are immoral, unethical, oppressive, unscrupulous, and/or are

substantially injurious to consumers.

      530.   Defendants’ acts, conduct, and practices were unfair in that they

constituted business practices and acts the utility of which does not outweigh the

harm to consumers. Defendants’ business acts and practices were further unfair in

that they offend established public policy, are immoral, unethical, oppressive,

unscrupulous, and substantially injurious to consumers.

      531.   A business practice is unlawful if it is forbidden by any law.

Defendants’ acts, conduct, and practices were unlawful, in that they constituted:

         a. Violations of the California Consumers Legal Remedies Act;
         b. Violations of the Song-Beverly Consumer Warranty Act;
         c. Violations of the False Advertising Law;
         d. Violations of Magnuson-Moss Consumer Warranty Act; and
         e. Violations of the express and implied warranty provisions of California
             Commercial Code sections 2313 and 2314.
      532.   By its conduct, Defendants have engaged in unfair competition and

unlawful, unfair, and fraudulent business practices.




                                        163
         533.   Defendants’ unfair or deceptive acts or practices occurred repeatedly

in Defendants’ trade or business and were capable of deceiving a substantial portion

of the purchasing public.

         534.   As a direct and proximate result of Defendants’ unfair and deceptive

practices, Plaintiff and members of the California Class have suffered and will

continue to suffer actual damages.

         535.   Defendants had notice of their conduct as alleged herein.

         536.   Defendants have been unjustly enriched and should be required to

make restitution to Plaintiffs and members of the California Class pursuant to §§

17203 and 17204 of the California Business & Professions Code. Plaintiff and

members of the Classes also seek injunctive relief as deemed appropriate by the

Court.

                                      COUNT 17
                     NEGLIGENT RECALL/UNDERTAKING
                  (Individually and on Behalf of the California Class)
                                     (As to Honda)

         537. Plaintiff Ariaudo (“Plaintiff” for purposes of this Count) incorporates

by reference the allegations set forth in the preceding paragraphs as though fully set

forth herein.

         538. Plaintiff brings this cause of action on behalf of herself and on behalf a

California Class (“Class” for purposes of this Count).



                                           164
      539. Prior to the events made the basis of this action, Honda designed,

engineered, manufactured, marketed, and placed the Class Vehicles in the stream of

commerce.

      540. On January 29, 2019 Honda initiated a voluntary recall of the Recalled

Vehicles. Honda’s recall was voluntary and not initiated by NHTSA. The Recall was

expanded and amended in the May 28, 2020 Second Recall, and three times

thereafter.

      541. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

      542. As described above, Honda breached its duty by conducting the Recall

negligently and/or wantonly by, among other things, failing to notify Plaintiff and

the Class of the Fuel Pump Defect, failing to direct Class members to stop driving

their Class Vehicles, and failing to offer Class members a free loaner vehicle of

comparable make, model, or value as their Class Vehicles until Honda is able to

devise a remedy that is safe and dependable (if ever) and implement it in each Class

Vehicle. Honda’s failure to do so continues to expose Plaintiff and the Class to the

risk of injury and death.

      543. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.


                                        165
      544. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determined at trial.

                                    COUNT 18
                          FRAUDULENT OMISSION
                (Individually and on Behalf of the California Class)
                               (As to all Defendants)

      545. Plaintiff Ariaudo (“Plaintiff” for purposes of this Count) incorporates

by reference each allegation as if set forth fully herein.

      546. Plaintiff brings this claim individually and on behalf of the California

Class (“Class” for purposes of this Count).

      547. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when the Class Vehicles were marketed and sold to Plaintiff and the other

members of the Class.

      548. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty

to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      549. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles.




                                          166
      550. For the reasons set forth above, the Fuel Pump Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      551. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

      552. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not purchased or leased the

Class Vehicles or would have paid less for the Class Vehicles.

      553. Through their omissions regarding the Fuel Pump Defect within the

Class Vehicles, Defendants intended to induce, and did induce, Plaintiff and the

other members of the Class to either purchase or lease a Class Vehicle that they

otherwise would not have purchased or leased, or pay more for a Class Vehicle than

they otherwise would have paid.

      554. As a direct and proximate result of Defendants’ omissions, Plaintiff and

the other members of the Class either overpaid for the Class Vehicles or would not

have purchased or leased the Class Vehicles at all if the Fuel Pump Defect had been

disclosed to them, and, therefore, have incurred damages in an amount to be

determined at trial.

            iii. ILLINOIS CLASS


                                         167
                              COUNT 19
VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
  BUSINESS PRACTICES ACT, 815 ILL. COMP. STAT. 505/1, ET SEQ.
            (Individually and on Behalf of the Illinois Class)
                         (As to all Defendants)

      555. Plaintiff Michelle Welcher (“Plaintiff” for purposes of this Count)

incorporates by reference the allegations set forth in the preceding paragraphs as

though fully set forth herein.

      556. Plaintiff brings this cause of action on behalf of herself and on behalf

of the Illinois Class (“Class” for purposes of this Count).

      557. The Illinois Consumer Fraud and Deceptive Business Practices Act

prohibits unfair or deceptive acts or practices in connection with any trade or

commerce, including, among other things, “the use or employment of any deception,

fraud, false pretense, false promise, misrepresentation or the concealment,

suppression or omission of any material fact … whether any person has in fact been

misled, deceived, or damaged thereby.” The Act also prohibits suppliers from

representing that their goods are of a particular quality or grade they are not.

      558. The conduct of Defendants, as set forth herein, constitutes unfair or

deceptive acts or practices in violation of 815 Ill. Comp. Stat. 505/2. The prohibited

conduct includes, but is not limited to, their manufacture and sale of Class Vehicles,

failure to disclose and remedy the Fuel Pump Defect in Class Vehicles, and




                                         168
misrepresentations and/or omissions regarding the safety and reliability of Class

Vehicles.

      559. Defendants’ actions as set forth above occurred in the conduct of trade

or commerce.

      560. Defendants have successor liability for the deceptive or unfair acts or

practices of Defendants.

      561. Defendants’ actions impact the public interest because Plaintiff and the

other Illinois Class members were injured in exactly the same way as hundreds of

thousands of others purchasing and/or leasing Class Vehicles as a result of

Defendants’ generalized course of deception.

      562. All of the wrongful conduct alleged herein occurred, and continues to

occur, in the conduct of Defendants’ business.

      563. Plaintiff and the other Illinois Class members suffered ascertainable

loss as a result of Defendants’ conduct. Plaintiff and the other Illinois Class members

were injured and suffered economic damages as a result of such conduct.

      564.    Plaintiff and the other Illinois Class members overpaid for their Class

Vehicles and did not receive the benefit of their bargain, and Class Vehicles have

suffered a diminution in value as a result of the conduct described herein.

      565.    Defendants knew that Class Vehicles suffered from an inherent defect,

were defectively designed or manufactured, and were not suitable for their intended


                                         169
use. The Fuel Pump Defect is in each of lass Vehicles at purchase or lease but may

have not been discovered by putative class members until months, or years, after the

purchase. Indeed, Defendants knew, or should have known, well in advance of the

Recall that Class Vehicles contained the Fuel Pump Defect which presents a

substantial danger of bodily injury or death.

      566.   Defendants were under a duty to Plaintiff and the other Illinois Class

members to disclose the defective nature of Class Vehicles and/or associated repair

costs because Defendants were in a superior position to know the true state of facts

about the Fuel Pump Defect in Class Vehicle and Plaintiff and the other Illinois Class

members could not reasonably have been expected to learn or discover that their

vehicles had a dangerous safety defect until it manifested.

      567.   In failing to disclose the defective nature of the Class Vehicles prior to

January 29, 2019, Defendants knowingly and intentionally concealed material facts

and breached their duty not to do so.

      568.   A reasonable consumer would have considered the facts Defendants

concealed or did not disclose to Plaintiff and the other Illinois Class members to be

material in deciding whether to purchase or lease Class Vehicles or pay less for them.

Had Plaintiff and the other Illinois Class members known of the defective nature of

Class Vehicles, they would not have purchased or leased said vehicles or would have

paid less for them.


                                         170
      569.       Plaintiff and the other Illinois Class members are reasonable

consumers who do not expect their vehicles to suddenly accelerate, decelerate, or

stall without warning and while underway.

      570.       As a result of Defendants’ conduct, Plaintiff and the other Illinois Class

members were harmed and suffered actual damages in that Class Vehicles

experienced and will continue to experience the Fuel Pump Defect and the resultant

effects therefrom.

      571.       As a direct and proximate result of Defendants’ unfair or deceptive acts

or practices, Plaintiff and the other Illinois Class members suffered and will continue

to suffer actual damages. Had Defendants disclosed the true nature and/or danger in

its vehicles, Plaintiff and the other Illinois Class members would not have been

misled into purchasing or leasing Class Vehicles or would have paid significantly

less to do so.

      572.       Defendants had notice of their conduct as alleged herein.

      573.       Defendants are liable to Plaintiff and the other Illinois Class members

for damages in amounts to be proven at trial, including attorneys’ fees recoverable

pursuant to 815 Ill. Comp. Stat. 505/1, et seq.

      574.       Plaintiff and the other Illinois Class members also seek punitive

damages against Defendants because their conduct was wanton, willful and

malicious.


                                            171
      575.    Pursuant to 815 Ill. Comp. Stat. 505/7, Plaintiff request that this Court

enter an order enjoining Defendants from continuing its unfair and/or deceptive

practices as alleged herein.

                                    COUNT 20
                        STRICT PRODUCT LIABILITY
                  (Individually and on Behalf of the Illinois Class)
                               (As to all Defendants)

      576. Plaintiff Welcher (“Plaintiff” for purposes of this Count) incorporates

by reference each allegation as if fully set forth herein.

      577. Plaintiff brings this claim individually and on behalf of other members

of the Illinois Class (the “Class,” for purposes of this Count).

      578. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

      579. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      580. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.



                                          172
      581. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      582. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.

      583. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      584. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      585. The Fuel Pump Defect causes damage to property other than the

product, as explained in more detail above.




                                         173
      586. As a direct and proximate result of Defendants’ actions as described

herein, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

      587.

                               COUNT 21
     VIOLATION OF THE ILLINOIS UNIFORM DECEPTIVE TRADE
                           PRACTICES ACT,
                815 ILL. COMP. STAT. 510/1, ET SEQ.
             (Individually and on Behalf of the Illinois Class)
                         (Against all Defendants)

      588. Plaintiff Michelle Welcher (“Plaintiff” for purposes of this Count)

incorporates by reference the allegations set forth in the preceding paragraphs as

though fully set forth herein.

      589. Plaintiff brings this cause of action on behalf of herself and on behalf

of the Illinois Class (“Class” for purposes of this Count).

      590. The Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp.

Stat. 510/2(a) sets forth that:

             A person engages in a deceptive trade practice when, in
             the course of his or her business, vocation, or occupation,
             the person: … causes likelihood of confusion or of
             misunderstanding as to the source, sponsorship, approval,
             or certification of goods or services; … represents that
             goods or services have sponsorship, approval,
             characteristics, ingredients, uses, benefits, or quantities
             that they do not have or that a person has a sponsorship,
             approval, status, affiliation, or connection that he or she
             does not have; … represents that goods or services are of
             a particular standard, quality, or grade or that goods are a
                                         174
            particular style or model, if they are of another; …
            advertises goods or services with intent not to sell them as
            advertised; … [or] engages in any other conduct which
            similarly creates a likelihood of confusion or
            misunderstanding.

      591. As described above, Class Vehicles sold or leased to Plaintiff and the

other Illinois Class members were not of the particular standard, quality, grade or

characteristic represented by Defendants.

      592. Defendants have successor liability for the deceptive or unfair acts or

practices of Defendants.

      593. Defendants had notice of their conduct as alleged herein.

      594. Plaintiff and the other Illinois Class members are persons damaged as

a result of Defendants’ conduct alleged above. 815 Ill. Comp. Stat. 510/3 provides

that the Court may enter injunctive relief to prevent Defendants from continuing to

engage in the deceptive conduct alleged, and to assess costs and attorneys’ fees

against Defendants upon finding that it willfully engaged in a deceptive trade

practice.

                                   COUNT 22
                    BREACH OF EXPRESS WARRANTY
                        810 ILL. COMP. STAT. 5/2-213
                 (Individually and on Behalf of the Illinois Class)
                                 (Against Honda)




                                        175
      595. Plaintiff Michelle Welcher (“Plaintiff” for purposes of this Count)

incorporates by reference the allegations set forth in the preceding paragraphs as

though fully set forth herein.

      596. Plaintiff brings this cause of action on behalf of herself and on behalf

of the Illinois Class (“Class” for purposes of this Count).

      597. Honda was, at all times relevant hereto, the manufacturer, distributor,

warrantor, seller, and/or lessor of Class Vehicles. Honda knew or had reason to know

of the specific use for which the Class Vehicles were purchased or leased.

      598. Honda was, at all times relevant hereto, a merchant with respect to

motor vehicles.

      599. Plaintiff purchased a Class Vehicle from Honda and Honda provided

Plaintiff and other Illinois Class members with a standard express written warranty

covering the Class Vehicles which states, in part, that:

      Honda: Basic Coverage is 36 months/36,000 miles, whichever occurs first,
      from the date of first use and covers all components other than normal wear
      and maintenance items. This warranty covers repairs and adjustments needed
      to correct defects in materials or workmanship or any part supplied by Honda,
      subject to exceptions.

      Powertrain Coverage is 60 months/60,000 miles, whichever occurs first, from
      the date of first use and includes engine, transmission/transaxle, front-wheel-
      drive system and rear-wheel drive system.

      Acura: The Basic Warranty coverage is for 48 months or 50,000 miles,
      whichever occurs first.



                                         176
      The Powertrain Warranty is for 72 months or 70,000 miles, whichever occurs
      first. Except for the situations listed on the Basic Warranty page, this warranty
      covers repairs needed to fix defects in materials or workmanship of any
      component listed below:

      ENGINE

      Cylinder block and head and all internal parts, timing belt and cover, flywheel,
      oil pan, water pump, fuel pump, engine mounts, engine control computer,
      seals and gaskets …

      600. “Express warranties by the seller are created as follows: (a) Any

affirmation of fact or promise made by the seller to the buyer which relates to the

goods and becomes part of the basis of the bargain creates an express warranty that

the goods shall conform to the affirmation or promise.” 810 ILCS 5/2-313.

      601. Honda made the above warranties in advertisements and in uniform

statements to the public and consumers of Class Vehicles. These affirmations and

promises were part of the basis of the bargain between Honda, on the one hand, and

Plaintiff and the other Illinois Class members, on the other.

      602. Honda is unable to conform Class Vehicles to its express warranty as it

has no fix for the Fuel Pump Defect. Honda is only prepared to temporarily replace

Plaintiff’s Class Vehicles with ones of inferior quality while insisting that she

continue to make full lease payments on Class Vehicles she cannot safely operate

and ones that cannot be made to conform to Honda’s express warranty.

      603. Plaintiff and the other Illinois Class members were harmed because

they purchased or leased the Class Vehicles and paid the full purchase or lease price
                                         177
of those vehicles but were unable to use such Class Vehicles due to the Fuel Pump

Defect. Temporary loaner vehicles to be provided to Plaintiff and the other Illinois

Class members are not of the same quality as the Class Vehicles purchased or leased

and Plaintiff and the other Illinois Class members suffered substantial economic

injury and other harm as they were deprived of the benefit of the bargain that they

struck with Honda.

      604.   Honda’s failure to equip the Class Vehicles with an appropriate and

reliable fuel pump, and failure to repair the Fuel Pump Defect such that Class

Vehicles conform to the express warranty, is a substantial factor in Plaintiff’s and

the other Illinois Class members’ harm. At the time that Honda warranted and sold

and/or leased Class Vehicles, it knew that they did not conform to the express

warranties and were inherently defective, and Honda wrongfully misrepresented

and/or concealed material facts regarding Class Vehicles from Plaintiffs and the

other Illinois Class members.

      605.   Honda is unable to conform the Class Vehicles to the express

warranties despite being afforded a reasonable opportunity to do so. Honda will not

replace Class Vehicles or refund the purchase price and/or lease payments. Rather,

Honda insists that Plaintiffs and the other Illinois Class members continue making

payments on inoperable Class Vehicles.




                                        178
      606.    Since being informed of the Fuel Pump Defect in the Class Vehicles,

neither Plaintiff nor the other Illinois Class members have been able to safely drive

their Class Vehicles as the Fuel Pump Defect is likely to cause death or serious injury

if it fails while the Class Vehicles are being operated.

      607.    At all times relevant to this action, Honda falsely represented the safety

characteristics of Class Vehicles in breach of its express warranties.

      608.    Honda had notice of its breach as alleged herein.

      609.    As a direct and proximate cause of Honda’s breach of express

warranties, Plaintiff and the other Illinois Class members sustained damages and

other losses in an amount to be determined at trial.

                                    COUNT 23
                     BREACH OF IMPLIED WARRANTY
                  (Individually and on Behalf of the Illinois Class)
                                  (Against Honda)

      610. Plaintiff Michelle Welcher (“Plaintiff” for purposes of this Count)

incorporates by reference the allegations set forth in the preceding paragraphs as

though fully set forth herein.

      611. Plaintiff brings this cause of action on behalf of herself and on behalf

of the Illinois Class (“Class” for purposes of this Count).

      612. Class Vehicles are “goods” within the meaning of 810 ILCS 5/2-314(2).

      613. Honda is a “merchant” within the meaning of 810 ILCS 5/2-314(1) with

respect to Class Vehicles.
                                         179
      614. A warranty that goods shall be merchantable and fit for ordinary

purposes for which such goods are used is implied in a contract for their sale if the

seller is a merchant of goods of that kind.

      615. Honda was, at all times relevant hereto, the manufacturer, distributor,

warrantor, seller, and/or lessor of Class Vehicles. Honda knew or had reason to know

of the specific use for which Class Vehicles were purchased or leased.

      616. Honda provided Plaintiff and the other Illinois Class members with an

implied warranty that Class Vehicles and their components and parts are

merchantable and fit for the ordinary purposes for which they are sold.

      617. Class Vehicles, however, are not fit for their ordinary purpose of

providing reasonably reliable and safe transportation because, among other things,

they suffered from an inherent defect at the time of sale and thereafter are not fit for

their particular purpose of providing safe and reliable transportation.

      618. Honda impliedly warranted that Class Vehicles were of merchantable

quality and fit for such use. This implied warranty included, among other things, a

warranty that Class Vehicles: (1) manufactured, supplied, distributed, and/or sold by

Hondas were safe and reliable for providing transportation; and (2) would be fit for

their intended use while they were being operated.

      619. Contrary to the applicable implied warranties, the Class Vehicles at the

time of sale and thereafter were not fit for their ordinary and intended purpose of


                                          180
providing Plaintiff and the other Illinois Class members with reliable, durable, and

safe transportation. Instead, Class Vehicles are defective.

      620. Honda’s breach of implied warranties was willful and has deprived

Plaintiff and the other Illinois Class members of the benefit of their bargain.

      621. Honda has had multiple reasonable opportunities to cure the breach, but

either cannot or will not do so due to conditions reasonably within its control.

      622. Honda has received timely notice of the breach.

      623.    As a direct and proximate cause of Honda’s breach of implied

warranties, Plaintiff and the other Illinois Class members sustained damages and

other losses in an amount to be determined at trial.

                                    COUNT 24
                    NEGLIGENT RECALL/UNDERTAKING
                  (Individually and on Behalf of the Illinois Class)
                                  (Against Honda)

      624. Plaintiff Michelle Welcher (“Plaintiff” for purposes of this Count)

incorporates by reference the allegations contained in the preceding paragraphs as

though fully set forth herein.

      625. Plaintiff brings this cause of action on behalf of herself and on behalf

of the Illinois Class (“Class” for purposes of this Count).

      626. Honda owed a duty to Plaintiff and the other Illinois Class members to

provide a vehicle that conformed to its publicly disseminated representations,



                                         181
warranties, and promotional information given to Plaintiff and the other Illinois

Class members at the time of their respective transactions.

      627. Honda harmed Plaintiff and the other Illinois Class members by

negligently designing, testing, engineering, and incorporating the Fuel Pump into

Class Vehicles.

      628. Honda’s negligence was a substantial and necessary factor in causing

Plaintiff and the other Illinois Class members harm, and it was foreseeable by Honda

that Plaintiff and the other Illinois Class members would be harmed by negligently

designing, testing, engineering, and incorporating the Fuel Pump into Class

Vehicles.

      629. On January 29, 2019, Honda initiated a voluntary recall of the Recalled

Vehicles. Honda’s recall was voluntary and not initiated by NHTSA. The Recall was

expanded and amended in the May 28, 2020 Second Recall.

      630. As described above, Honda breached its duty by conducting the Recall

negligently and/or wantonly by, among other things, failing to notify Plaintiff and

the other members of the Classes of the Fuel Pump Defect, failing to direct Plaintiff

and the other Illinois Class members to stop driving their Class Vehicles, and failing

to offer Plaintiff and the other Illinois Class members free loaner vehicles of

comparable value to their Class Vehicles until Honda is able to devise a repair that

works (if ever) and implement it in each Class Vehicle. Honda’s failure to do so


                                         182
continues to expose Plaintiff and the other Illinois Class members to the risk of injury

and death.

        631. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.

        632. As a direct and proximate result of Honda’s negligence, Plaintiff and

the other Illinois Class members have been damaged in an amount to be determined

at trial.

                                    COUNT 25
                           FRAUDULENT OMISSION
                  (Individually and on Behalf of the Illinois Class)
                               (As to all Defendants)

        633. Plaintiff Michelle Welcher (“Plaintiff,” for purposes of this Count)

incorporates by reference all preceding allegations as if fully set forth herein.

        634. Plaintiff brings this Count individually and on behalf of the other

members of the Illinois Class (the “Class,” for purposes of this Count).

        635. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when it marketed and sold the Class Vehicles to Plaintiff and the other

members of the Class.

        636. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty
                                          183
to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      637. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles.

      638. For the reasons set forth above, the Fuel Pump Defect comprises

material information with respect to the sale or lease of the Class Vehicles.

      639. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

      640. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

      641. Through its omissions regarding the Fuel Pump Defect, Defendants

intended to induce, and did induce, Plaintiff and the other members of the Class to

either purchase a Class Vehicle that they otherwise would not have purchased, or

pay more for a Class Vehicle than they otherwise would have paid.

      642. As a direct and proximate result of Defendants’ omissions, Plaintiff and

the other members of the Class either overpaid for the Class Vehicles or would not

have purchased the Class Vehicles at all if the Fuel Pump Defect had been disclosed




                                         184
to them, and, therefore, have incurred damages in an amount to be determined at

trial.

              iv. LOUISIANA CLASS

                                COUNT 26
     VIOLATION OF LOUISIANA UNFAIR TRADE PRACTICES AND
                  CONSUMER PROTECTION LAW
              LA. REV. STAT. ANN. §§ 51:1401 ET SEQ.
            (Individually and on behalf of the Louisiana Class)
                           (As to all Defendants)

         643. Plaintiff Walters-Kayode (“Plaintiff” for purposes of this Count)

incorporates by reference each allegation as if set forth fully herein.

         644. This Count is brought on behalf of Plaintiff and the Louisiana Class

(“Class” for the purposes of this Count) for violation of Louisiana’s Unfair Trade

Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§ 51:1401, et. seq.

(“UTPA”), which prohibits, “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.” La. Rev. Stat.

Ann. § 51:1405(A).

         645. The foregoing acts, conduct and omission of Defendants constitute

unfair, unconscionable, deceptive, or unlawful acts or business practices in violation

of Louisiana’s UTPA.

         646. Defendants’ design, engineering, testing, manufacture, distribution,

marketing, advertising, labeling, and sale of the Class Vehicles constitutes

“commerce” as defined by La. Rev. Stat. Ann. § 51:1402(10).
                                         185
      647. Defendants’ conduct violates UTPA because Defendants engaged in

the deceptive acts and practices described above and those acts and/or omissions

possessed the tendency or capacity to mislead, or created the likelihood of deception

in the minds of consumers and the public at large and did so deceive them with

respect to the true qualities and characteristics of the Class Vehicles.

      648. Defendants’ deceptive conduct and its false and misleading statements

about Class Vehicle and Fuel Pump safety and dependability and omissions

regarding the Fuel Pump Defect, which causes the Fuel Pumps to prematurely fail,

are facts that a reasonable person would have considered material in deciding

whether or not to purchase or lease (or how much they were willing to pay to

purchase or lease) the Class Vehicles.

      649. Defendants’ acts and practices are unfair because they offend the public

policy of the state of Louisiana and are immoral, unethical, oppressive,

unscrupulous, and substantially injurious to consumers.

      650. Defendants’ acts and practices described above were directed at

Plaintiff and the public at large and were likely to mislead a reasonable consumer

acting reasonably under the circumstances, including Plaintiffs and members of the

Class who justifiably acted or relied to their detriment upon Defendants’

misrepresentations and omissions of fact, as evidenced by Plaintiff and the other

Class members’ leasing and purchasing of Class Vehicles.


                                         186
      651. Had Defendants disclosed all material information regarding the Fuel

Pump Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.

      652. Defendants’ unfair and deceptive acts and practices, and/or

misrepresentations and omissions, have deceived Plaintiff, and those same business

practices have deceived or are likely to deceive members of the consuming public

and the other members of the Class.

      653.       Honda also engaged in unfair and deceptive conduct by issuing a

defective Recall that provides no remedy for the Fuel Pump Defect, does not notify

Class members about the Fuel Pump Defect, does not instruct consumers to stop

driving the dangerous Class Vehicles, does not notify consumers and offer them free

loaner vehicles of comparable make, model, or value as their own Class Vehicles to

enable them to cease driving their dangerous Class Vehicles until a remedy is

available and can be implemented.

      654. Denso also engaged in unfair and deceptive conduct by manufacturing

and placing in the stream of commerce a Fuel Pump it knew, or should have known,

was materially defective and posed substantial risk to the drivers and passengers of

the Class Vehicles and other motorists.




                                          187
      655.    As a direct and proximate result of Defendants’ deceptive commercial

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members would not have purchased or

leased the Class Vehicles or would have paid less for them had Defendants disclosed

the truth about the Fuel Pump Defect. Plaintiff and the other Class members also

suffered diminished value of their vehicles and other losses.

      656.    As a direct and proximate result of Defendants’ unfair and deceptive

commercial practices, Plaintiff and the other Class members were harmed by

Honda’s inadequate Recall, described above, including Defendants’ failure to notify

them of the Fuel Pump Defect, failure to direct them to stop driving their Class

Vehicles, and failure to offer Class members a free loaner vehicle of comparable

make, model, or value as their Class Vehicles until Defendants are able to devise a

remedy that that is safe and dependable (if ever) and implement it in each Class

Vehicle. Defendants’ failure to do so continues to expose Plaintiff and the Class to

the risk of serious injury and death.

      657.    La. Rev. Stat. Ann. § 51:1409(A) provides that “[i]f the court finds the

unfair or deceptive method, act, or practice was knowingly used, after being put on

notice by the attorney general, the court shall award three times the actual damages

sustained.” La. Rev. Stat. Ann. § 51:1409(A) further provides that, “[i]n the event




                                         188
that damages are awarded under this Section, the court shall award to the person

bringing such action reasonable attorney fees and costs.”

      658.   Defendants’ violation of UDTPA was willful and Defendants refusal

to conform the vehicles to the warranties, and to reimburse consumers for their

reasonable losses which result from Defendant’s acts and omissions is unwarranted.

Defendants knowingly and willfully marketed the Class Vehicles as safe and

dependable all the while knowing they were not; admit in the Recall Reports the fact

of the Fuel Pump Defect, the approximate 1000 warranty claims and more than 170

field reports it received about the Fuel Pump Defect, and that the Fuel Pump Defect

poses a serious risk of injury rendering the Class Vehicles unsafe; and the facts of

the defect Recall are incontrovertible. Defendants, through their willful and knowing

deceptive acts and practices, as detailed above, have willfully and knowingly

exposed Plaintiff and the Class to the risk of serious injury and death, and continue

to do so by virtue of having issued the deficient Recall.

      659.   Defendants had notice of their conduct as alleged herein.

      660.   As a direct and proximate result of Defendants’ conduct in violation of

UTPA, Plaintiff and the members of the Class have been injured in an amount to be

proven at trial and are entitled to treble damages under La. Rev. Stat. Ann.§ 51:1409.

Because Defendants’ violation of UTPA was willful and they unreasonably refused

to conform the Class Vehicles to the warranties and reimburse Class Vehicle owners


                                         189
and lessees for their pecuniary losses Plaintiff and members of the Class are further

entitled to attorney’s fees under La. Rev. Stat. Ann. § 51:1409. Plaintiff and

members of the Class respectfully request any additional restitution applicable under

La. Rev. Stat. Ann. §§ 51:1401, et seq.

                               COUNT 27
                BREACH OF EXPRESS WARRANTY
LA. CIVIL CODE CH. 7, ART. 2744, ET SEQ.; LA. STAT. ANN. §§ 51:1941
                                 ET SEQ.
            (Individually and on behalf of the Louisiana Class)
                             (Against Honda)

      661. Plaintiff Walters-Kayode (“Plaintiff” for purposes of this Count)

incorporates by reference each allegation as if fully set forth herein.

      662. Plaintiff brings this claim individually and on behalf of the other

members of the Louisiana Class (the “Class” for purposes of this Count).

      663. Honda is a merchant with respect to the Class Vehicles.

      664. In its written express warranties, Honda expressly warranted that it

would repair or replace defective parts free of charge if the defects became apparent

during the warranty period.

      665. Honda’s written express warranties formed the basis of the bargain that

was reached when Plaintiff and the other Class members purchased or leased their

Class Vehicles.




                                          190
      666. Honda breached its express warranty to repair defective parts in the

Class Vehicles. Honda admittedly has not repaired the Class Vehicles’ Fuel Pump

Defect.

      667. Honda knew that it was unable to provide adequate remedy under the

warranty. Honda was provided notice of the Fuel Pump Defect through numerous

complaints filed against it directly and through its dealers, as well as its own internal

engineering knowledge. Honda has not remedied its breach.

      668. Further, Honda has refused to provide an adequate warranty repair for

the Fuel Pump Defect, thus rendering the satisfaction of any notice requirement

futile. Customers that have presented their vehicles for warranty repair due to Fuel

Pump failure have been denied adequate repairs.

      669. The written express warranties fail in their essential purpose because

the contractual remedy is insufficient to make Plaintiff and the other Class members

whole and because Honda has failed and/or has refused to adequately provide

effective remedies within a reasonable time.

      670.    Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited remedy of repair, and Plaintiff, individually and on behalf of

the other Class members, seeks all remedies as allowed by law.

      671.    Also, as alleged in more detail herein, at the time that Honda warranted

and sold the Class Vehicles it knew that the Class Vehicles did not conform to the


                                          191
warranty and were inherently defective, and Honda improperly concealed material

facts regarding its Class Vehicles. Plaintiff and the other Class members were

therefore induced to purchase or lease the Honda Vehicles under false pretenses.

      672.    Honda had notice of its breach as alleged herein.

      673.    As a direct and proximate result of Honda’s breach of its express

warranty, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                              COUNT 28
     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY/
         WARRANTY AGAINST REDHIBITORY DEFECTS
              LA. CIVIL CODE ART. 2520, 2524, 2475.
           (Individually and on behalf of the Louisiana Class)
                            (Against Honda)

      674. Plaintiff Walters-Kayode (“Plaintiff” for purposes of this Count)

incorporates and references each allegation as if fully set forth herein.

      675. Plaintiff Walters-Kayode brings this Count individually and on behalf

of the Louisiana Class.

      676. The Honda Defendants were at all times “merchants” with respect to

motor vehicles. Honda manufactured and sold the defective Class Vehicles to

Plaintiff and the other Class members.

      677. A warranty that the Honda Class Vehicles were in merchantable

condition and fit for their ordinary and intended purpose for which vehicles are used

is implied by law.
                                         192
      678. The Class Vehicles are defective because they have a defective Fuel

Pump, which may result in Fuel Pumps failing prematurely, leading to an

unreasonable likelihood of serious bodily injury or death to vehicle occupants.

      679. These defects existed at the time the Class Vehicles left the control of

Honda.

      680. Based upon these defects, Honda has failed to meet the expectations of

a reasonable consumer. The Class Vehicles have failed in their ordinary, intended

use, because they suffer from the Fuel Pump Defect, causing Fuel Pumps to

potentially fail to deploy in a crash event, leading to an unreasonable likelihood of

serious bodily injury or death to vehicle occupants.

      681. Honda had notice of its breach as alleged herein.

      682. The above-described defects in the Class Vehicles were the direct and

proximate cause of economic damages to Plaintiff and the other Class members.

                                     COUNT 29
                           FRAUDULENT OMISSION
                 (Individually and on behalf of the Louisiana Class)
                                (As to all Defendants)


      683. Plaintiff Walters-Kayode (“Plaintiff,” for purposes of this Count)

incorporates by reference all preceding allegations as if fully set forth herein.

      684. Plaintiff brings this Count individually and on behalf of the other

members of the Louisiana Class (the “Class,” for purposes of this Count).


                                         193
      685. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when it marketed and sold the Class Vehicles to Plaintiff and the other

Class members.

      686. Having been aware of the Fuel Pump Defect, and having known that

Plaintiff and the other Class members could not have reasonably been expected to

know of this defect, Defendants had a duty to disclose the Fuel Pump Defect to

Plaintiff and the other Class members in connection with the sale or lease of the

Class Vehicles.

      687. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other Class members in connection with the sale or lease of the Class Vehicles.

      688. For the reasons set forth above, the Fuel Pump Defect in the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      689. In purchasing or leasing the Class Vehicles, Plaintiff and the other Class

members reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles. Had Plaintiff and the other Class members known of

the Fuel Pump Defect in the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

      690. Through their omissions regarding the Fuel Pump Defect in the Class

Vehicles, Defendants intended to induce, and did induce, Plaintiff and the other


                                         194
Class members to purchase or lease a Class Vehicle that they otherwise would not

have purchased, or to pay more for a Class Vehicle than they otherwise would have

paid.

        691. As a direct and proximate result of Defendants’ omissions, Plaintiff and

the other Class members either paid too much for the Class Vehicles or would not

have purchased the Class Vehicles if the Fuel Pump Defect had been disclosed to

them, and, therefore, have incurred damages in an amount to be determined at trial.

                                     COUNT 30
                    NEGLIGENT RECALL/UNDERTAKING
                  (Individually and on behalf of the Louisiana class)
                                    (As to Honda)

        692. Plaintiff Walters-Kayode (“Plaintiff,” for purposes of this Count)

incorporates by reference all preceding allegations as if fully set forth herein.

        693. Plaintiff brings this Count individually and on behalf of the other

members of the Louisiana Class (the “Class,” for purposes of this Count).

        694. Prior to the events made the basis of this action, Honda designed,

engineered, manufactured, marketed, and placed the Class Vehicles in the stream of

commerce.

        695. On January 29, 2019 Honda initiated a voluntary recall of the Recalled

Vehicles. Honda’s recall was voluntary and not initiated by NHTSA. Honda initiated

a Second Recall on May 28, 2020 Second Recall.



                                         195
         696. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

         697. As described above, Honda breached its duty by conducting the Recall

negligently and/or wantonly by, among other things, failing to notify Plaintiff and

the Class of the Fuel Pump Defect, failing to direct Class members to stop driving

their Class Vehicles, and failing to offer Class members a free loaner vehicles of

comparable make, model, or value as their Class Vehicles until Honda is able to

devise a repair that works (if ever) and implement it in each Class Vehicle. Honda’s

failure to do so continues to expose Plaintiff and the Class to the risk of injury and

death.

         698. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.

         699. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determine at trial.

                                      COUNT 31
                          STRICT PRODUCT LIABILITY
                  (Individually and on behalf of the Louisiana Class)
                                 (As to all Defendants)

         700. Plaintiff Walters-Kayode (“Plaintiff” for purposes of this Count)

incorporates by reference each allegation as if fully set forth herein.



                                         196
      701. Plaintiff brings this claim individually and on behalf of other members

of the Louisiana Class (the “Class,” for purposes of this Count).

      702. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

      703. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      704. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.

      705. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      706. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.


                                         197
      707. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      708. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      709. As a result of Defendants’ actions as described herein, Plaintiff and the

other Class members have been damaged in an amount to be determined at trial.

            v. MARYLAND CLASS

                              COUNT 32
 VIOLATIONS OF THE MARYLAND CONSUMER PROTECTION ACT
         MD. CODE ANN., COM. LAW §§ 13-101, ET SEQ.
          (Individually and on behalf of the Statewide Class)
                         (As to all Defendants)

      710. Plaintiff Scott Lucas (“Plaintiff” for purposes of this Count)

incorporates by reference each paragraph as if fully set forth herein.

      711. Plaintiff brings this claim individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count).

      712. The Maryland Consumer Protection Act (“MCPA”) prohibits “any

[f]alse, falsely disparaging, or misleading oral or written statement, visual


                                         198
description, or other representation of any kind which has the capacity, tendency, or

effect of deceiving or misleading consumers.” Md. Code Ann., Com. Law § 13-

301(1). The MCPA also prohibits any “[d]eception, fraud, false pretense, false

premise, misrepresentation, or knowing concealment, suppression, or omission of

any material fact with the intent that a consumer rely on the same in connection with

. . . [t]he promotion or sale of any consumer goods.” Md. Code Ann., Com. Law §

13-301(9),(9)(i).

      713. Plaintiff and the Maryland Class are “consumers” within the meaning

of the MCPA. Md. Code Ann., Com. Law § 13-101(c).

      714. Each Defendant is a “person” as used in the MCPA. Md. Code Ann.,

Com. Law § 13-101(h).

      715. The Class Vehicles are “consumer good[s]” within the meaning of the

MCPA. Md. Code Ann., Com. Law § 13-101(d).

      716. By the conduct described in detail above and incorporated herein,

Defendants engaged in deceptive trade practices.

      717. Plaintiff notified Honda of the Fuel Pump Defect in the Class Vehicles

when he brought his Class Vehicle into a dealer after experiencing problems as a

result of the Defect. Honda was also provided notice of the Fuel Pump Defect

through numerous complaints filed against it directly and through its dealers, as well

as its own internal engineering knowledge.


                                         199
      718. Defendants’ omissions regarding the Fuel Pump Defect, described

above, which causes the Fuel Pump to prematurely fail, are material facts that a

reasonable person would have considered in deciding whether or not to purchase (or

to pay the same price for) the Class Vehicles.

      719.       Defendants intended for Plaintiff and the other Class members to rely

on the omissions regarding the Fuel Pump Defect.

      720.       Plaintiff and the other Class members justifiably acted or relied to their

detriment upon Defendants’ omissions of fact concerning the above-described Fuel

Pump Defect, as evidenced by Plaintiff and the other Class members’ purchases of

Class Vehicles.

      721.       Had Defendants disclosed all material information regarding the Fuel

Pump Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.

      722.       Defendants’ omissions have deceived Plaintiff, and those same

business practices have deceived or are likely to deceive members of the consuming

public and the other members of the Class.

      723.       Defendants’ actions impact the public interest because Plaintiff and the

Class have been injured in exactly the same way as hundreds of thousands of other

consumers by Defendants’ deceptive acts and practices as described herein.


                                            200
      724.    As a direct and proximate result of Defendants’ deceptive trade

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members who purchased or leased the

Class Vehicles would not have purchased or leased the Class Vehicles, or,

alternatively, would have paid less for them had the truth about the Fuel Pump Defect

been disclosed. Plaintiff and the other Class members also suffered diminished value

of their vehicles.

      725.    Defendants had notice of their conduct as alleged herein.

      726.    Pursuant to Md. Code Ann., Com. Law § 13-408, Plaintiff and the

Maryland Class seek actual damages, attorneys’ fees, and any other just and proper

relief available under the MCPA, Md. Code Ann., Com. Law § 13-301, et seq.

                                     COUNT 33
                         STRICT PRODUCT LIABILITY
                 (Individually and on Behalf of the Maryland Class)
                                (As to all Defendants)

      727. Plaintiff Lucas (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      728. Plaintiff brings this claim individually and on behalf of other members

of the Maryland Class (the “Class,” for purposes of this Count).

      729. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.
                                          201
       730. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonably dangerous Fuel Pump.

       731. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.

       732. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

       733. The Fuel Pump Defect causes the Class Vehicles to malfunction. The

Fuel Pump Defect also causes the Class Vehicles to be sold in a condition not

contemplated by the ultimate consumer which is dangerous to an extent beyond that

which would be anticipated by the ordinary consumer with ordinary knowledge as

to their characteristics.

       734. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.


                                         202
      735. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      736.    Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      737.    As a result of Defendants’ actions as described herein, Plaintiff and the

other Class members have been damaged in an amount to be determined at trial.

                                    COUNT 34
                     BREACH OF EXPRESS WARRANTY
                     MD. CODE ANN., COM. LAW § 2-313
                 (Individually and on behalf of the Statewide Class)
                                   (As to Honda)

      738. Plaintiff Lucas (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      739. Plaintiff brings this claim individually and on behalf of the other

members of the Maryland Class (the “Class” for purposes of this Count).

      740. Honda is a merchant with respect to the Class Vehicles.




                                          203
      741. In its written express warranties, Honda expressly warranted that it

would repair or replace defective parts free of charge if the defects became apparent

during the warranty period.

      742. Honda’s written express warranties formed the basis of the bargain that

was reached when Plaintiff and the other Class members purchased or leased their

Class Vehicles.

      743. Honda breached its express warranty to repair defective parts in the

Class Vehicles. Honda admittedly has not repaired the Class Vehicles’ Fuel Pump

Defect.

      744. Plaintiff notified Honda of the Fuel Pump Defect in the Class Vehicles

when he brought it in to a dealer after his Class Vehicle failed due to the Fuel Pump

Defect in 2018. Honda knew that it was unable to provide adequate remedy under

the warranty. Honda was also provided notice of the Fuel Pump Defect through

numerous complaints filed against it directly and through its dealers, as well as its

own internal engineering knowledge. Honda has not remedied its breach.

      745. Further, Honda has refused to provide an adequate warranty repair for

the Fuel Pump Defect, thus rendering the satisfaction of any notice requirement

futile. As stated above, customers that have presented their vehicles for warranty

repair due to Fuel Pump failure have been denied adequate repairs.




                                        204
      746. The written express warranties fail in their essential purpose because

the contractual remedy is insufficient to make Plaintiff and the other Class members

whole and because Honda has failed and/or has refused to adequately provide

effective remedies within a reasonable time.

      747.    Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited remedy of repair, and Plaintiff, individually and on behalf of

the other Class members, seeks all remedies as allowed by law.

      748.    Also, as alleged in more detail herein, at the time that Honda warranted

and sold the Class Vehicles it knew that the Class Vehicles did not conform to the

warranty and were inherently defective, and Honda improperly concealed material

facts regarding its Class Vehicles. Plaintiff and the other Class members were

therefore induced to purchase or lease the Honda Vehicles under false pretenses.

      749.    Honda had notice of its breach as alleged herein.

      750.    As a direct and proximate result of Honda’s breach of its express

warranty, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                              COUNT 35
     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
               MD. CODE ANN., COM. LAW §§ 2-314
           (Individually and on behalf of the Statewide Class)
                             (As to Honda)




                                         205
      751. Plaintiff Lucas (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      752. Plaintiff brings this Count individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count).

      753. Honda is a “merchant” and each Class Vehicle is a “good” as defined

in Maryland’s Commercial Law governing the implied warranty of merchantability.

Md. Code, Com. Law §§ 2-104(1), 2-105(1).

      754. Pursuant to Md. Code §§ 2-314, a warranty that the Class Vehicles were

in merchantable condition was implied by law, and the Class Vehicles were bought

and sold subject to an implied warranty of merchantability.

      755. By placing the Class Vehicles in the stream of commerce, Honda

impliedly warranted that the Class Vehicles are safe, and that all claims in their

advertising and marketing of the Class Vehicles were true.

      756. The Class Vehicles did not comply with the implied warranty of

merchantability because, at the time of sale or lease and at all times thereafter, the

Class Vehicles were defective and not in merchantable condition, would not pass

without objection in the trade, and were not fit for the ordinary purpose for which

vehicles were used. Specifically, the Class Vehicles suffer from the Fuel Pump

Defect which causes the Class Vehicles’ Fuel Pump to prematurely fail, which can




                                          206
cause the engine to run rough, and the vehicle to stall while being driven or become

inoperable.

      757. Further, Honda has refused to provide an adequate warranty repair for

the Fuel Pump Defect, thus rendering the satisfaction of any notice requirement

futile. As stated above, customers that have presented their vehicles for warranty

repair due to Fuel Pump failure have been denied adequate repair.

      758. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and Honda’s breach of the warranty of

merchantability.

      759. At all times that Honda warranted and sold the Class Vehicles, they

knew or should have known that their warranties were false, and yet they did not

disclose the truth, or stop manufacturing or selling the Class Vehicles, and instead

continued to issue false warranties, and continued to insist the products were safe.

The Class Vehicles were defective when Honda delivered them to their resellers,

dealers, and distributors which sold the Class Vehicles, and the Class Vehicles were

therefore still defective when they reached Plaintiff and the Class.

      760.    Honda’s resellers, dealers, and distributors are intermediaries between

Honda and consumers. These intermediaries sell Class Vehicles to consumers and

are not, themselves, consumers of Class Vehicles, and therefore have no rights

against Honda with respect to Plaintiff’s and all other Class members’ acquisition of


                                         207
Class Vehicles. Honda’s warranties were designed to influence consumers who

purchased and/or owned Class Vehicles.

      761.    Plaintiff and each Class members’ acquisition of the Class Vehicles

suffices to create privity of contract between Plaintiff and all other members of the

Class, on the one hand, and Honda, on the other hand; however, privity of contract

need not be established nor is it required because Plaintiff and the Class members

are intended third-party beneficiaries of contracts between Honda and their resellers,

authorized dealers, and, specifically, of Honda’s implied warranties.

      762.    Honda had notice of its breach as alleged herein.

      763.    As a direct and proximate result of Honda’s breach of implied

warranties of merchantability, Plaintiff and the Class are entitled to damages in an

amount to be determined at trial.

                                    COUNT 36
                    NEGLIGENT RECALL/UNDERTAKING
                 (Individually and on behalf of the Statewide Class)
                                   (As to Honda)

      764. Plaintiff Lucas (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      765. Plaintiff brings this Count individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count).




                                          208
         766. Prior to the events made the basis of this action, Honda designed,

engineered, manufactured, marketed, and placed the Class Vehicles in the stream of

commerce.

         767. On January 29, 2019 Honda initiated a voluntary recall of the Recalled

Vehicles. Honda’s recall was voluntary and not initiated by NHTSA. The Recall was

expanded and amended in the May 28, 2020 Second Recall.

         768. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

         769. As described above, Honda breached its duty by conducting the Recall

negligently and/or wantonly by, among other things, failing to notify Plaintiff and

the Class of the Fuel Pump Defect, failing to direct Class members to stop driving

their Class Vehicles, and failing to offer Class members a free loaner vehicles of

comparable make, model, or value as their Class Vehicles until Honda is able to

devise a repair that works (if ever) and implement it in each Class Vehicle. Honda’s

failure to do so continues to expose Plaintiff and the Class to the risk of injury and

death.

         770. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.




                                         209
      771. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determine at trial.

                                     COUNT 37
                           FRAUDULENT OMISSION
                 (Individually and on behalf of the Statewide Class)
                                (As to all Defendants)

      772. Plaintiff Lucas (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      773. Plaintiff brings this Count individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count).

      774. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when they marketed and sold the Class Vehicles to Plaintiff and the other

members of the Class.

      775. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty

to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      776. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles.




                                          210
      777. For the reasons set forth above, the Fuel Pump Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      778. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

      779. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

      780. Through their omissions regarding the Fuel Pump Defect within the

Class Vehicles, Defendants intended to induce, and did induce, Plaintiff and the

other members of the Class to either purchase a Class Vehicle that they otherwise

would not have purchased, or pay more for a Class Vehicle than they otherwise

would have paid.

      781.    As a direct and proximate result of Defendants’ omissions, Plaintiff

and the other members of the Class either overpaid for the Class Vehicles or would

not have purchased the Class Vehicles at all if the Fuel Pump Defect had been

disclosed to them, and, therefore, have incurred damages in an amount to be

determined at trial.

             v.    MASSACHUSETTS CLASS


                                         211
                               COUNT 38
   VIOLATIONS OF MASSACHUSETTS REGULATION OF BUSINESS
          PRACTICE AND CONSUMER PRACTICE ACT
          MASS. GEN. LAWS ANN. CH. 93A, §§ 1, ET. SEQ.
           (Individually and on behalf of the Statewide Class)
                          (As to all Defendants)

      782. Plaintiff Kenneth Kansky (“Plaintiff” for purposes of this Count)

incorporates by reference each paragraph as if fully set forth herein.

      783. Plaintiff brings this claim individually and on behalf of the other

members of the Massachusetts Class (the “Class,” for purposes of this Count).

      784. The Massachusetts Regulation of Business Practice and Consumer

Practice Act (“MCPA”) prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.” Mass. Gen.

Laws Ann. Ch. 93A § 2(a). Defendants’ willful, knowing, and deceptive conduct fall

squarely within the prohibited acts of Mass. Gen. Laws Ch. 93A § 2(a).

      785. Plaintiff and the Massachusetts Class are “person[s]” within the

meaning of the MCPA. Mass. Gen. Laws Ann. Ch. 93A, § 1(a).

      786. Each Defendant is a “person[s]” as used in the MCPA. Mass. Gen.

Laws Ann. Ch. 93A, § 1(a).

      787. Defendants engaged in “Trade” or “Commerce” as defined in Mass.

Gen. Laws Ann. Ch. 93A § 1(b) including: “[t]he advertising, the offering for sale,

rent or lease, the sale, rent, lease or distribution of any services and any property,

tangible or intangible, real, personal or mixed, any security as defined in
                                         212
subparagraph (k) of section four hundred and one of chapter one hundred and ten A,

and any contract of sale of a commodity for future delivery, and any other article,

commodity, or thing of value wherever situate, and shall include any trade or

commerce directly or indirectly affecting the people of this commonwealth.” Mass.

Gen. Laws Ann. Ch. 93A § 1(b).

      788. By the conduct described in detail above and incorporated herein,

Defendants engaged in deceptive trade practices.

      789. Honda was provided notice of the Fuel Pump Defect through numerous

complaints filed against it directly and through its dealers, as well as its own internal

engineering knowledge.

      790. Defendants’ omissions regarding the Fuel Pump Defect, described

above, which causes the Fuel Pump to prematurely fail, are material facts that a

reasonable person would have considered in deciding whether or not to purchase (or

to pay the same price for) the Class Vehicles.

      791.    Defendants intended for Plaintiff and the other Class members to rely

on the omissions regarding the Fuel Pump Defect.

      792.    Plaintiff and the other Class members justifiably acted or relied to their

detriment upon Defendants’ omissions of fact concerning the above-described Fuel

Pump Defect, as evidenced by Plaintiff and the other Class members’ purchases of

Class Vehicles.


                                          213
      793.       Had Defendants disclosed all material information regarding the Fuel

Pump Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.

      794.       Defendants’ omissions have deceived Plaintiff, and those same

business practices have deceived or are likely to deceive members of the consuming

public and the other members of the Class.

      795.       Defendants’ actions impact the public interest because Plaintiff and the

Class have been injured in exactly the same way as hundreds of thousands of other

consumers by Defendants’ deceptive acts and practices as described herein.

      796.       As a direct and proximate result of Defendants’ deceptive trade

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members who purchased or leased the

Class Vehicles would not have purchased or leased the Class Vehicles, or,

alternatively, would have paid less for them had the truth about the Fuel Pump Defect

been disclosed. Plaintiff and the other Class members also suffered diminished value

of their vehicles.

      797.       Defendants had notice of their conduct as alleged herein.

      798.       Pursuant to Mass Gen. Laws Ann. Ch. 93A, §§ 1, et. seq., Plaintiff and

the Massachusetts Class seek actual damages, double or treble damages of such


                                            214
actual damages, attorneys’ fees, and any other just and proper relief available under

the MCPA.


                                      COUNT 39
                          STRICT PRODUCT LIABILITY
                  (Individually and on behalf of the Statewide Class)
                                 (As to all Defendants)

      799. Plaintiff Kansky (“Plaintiff” for purposes of this Count) incorporates

by reference each allegation as if fully set forth herein.

      800. Plaintiff brings this claim individually and on behalf of other members

of the Massachusetts Class (the “Class,” for purposes of this Count).

      801. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

      802. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      803. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.




                                          215
      804. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      805. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.

      806. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      807. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      808.   As a result of Defendants’ actions as described herein, Plaintiff and the

other Class members have been damaged in an amount to be determined at trial.

                                   COUNT 40
                    BREACH OF EXPRESS WARRANTY
                  MASS. GEN. LAWS ANN. CH. 106, § 2-313
                (Individually and on behalf of the Statewide Class)
                                         216
                                    (As to Honda)

      809. Plaintiff Kansky (“Plaintiff” for purposes of this Count) incorporates

by reference each allegation as if set forth fully herein.

      810. Plaintiff brings this claim individually and on behalf of the other

members of the Massachusetts Class (“Class” for the purposes of this Count).

      811. Honda is a “merchant” and the Class Vehicles are “goods” as defined

in Mass. Gen. Laws Ann. Ch. 106, §§ 2-104 and 2-105.

      812. Pursuant to Mass. Gen. Laws Ann. Ch. 106, § 2-313(1)(a) , “[a]ny

affirmation of fact or promise made by the seller to the buyer which relates to the

goods and becomes part of the basis of the bargain creates an express warranty that

the goods shall conform to the affirmation or promise.”

      813. In its written express warranties, Honda expressly warranted that it

would repair or replace defective parts free of charge if the defects became apparent

during the warranty period.

      814. Honda’s written express warranties formed the basis of the bargain that

was reached when Plaintiff and the other Class members purchased or leased their

Class Vehicles.

      815. Honda breached its express warranty to repair defective parts in the

Class Vehicles. Honda admittedly has not repaired the Class Vehicles’ Fuel Pump

Defect.


                                          217
      816. Further, Honda has refused to provide an adequate warranty repair for

the Fuel Pump Defect, thus rendering the satisfaction of any notice requirement

futile. As stated above, customers that have presented their vehicles for warranty

repair, as Plaintiff has, due to the Fuel Pump failure have been denied adequate

repairs.

      817. The written express warranties fail in their essential purpose because

the contractual remedy is insufficient to make Plaintiff and the other Class members

whole and because Honda has failed and/or has refused to adequately provide

effective remedies within a reasonable time.

      818.   Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited remedy of repair, and Plaintiff, individually and on behalf of

the other Class members, seeks all remedies as allowed by law.

      819.   Also, as alleged in more detail herein, at the time that Honda warranted

and sold or leased the Class Vehicles it knew that the Class Vehicles did not conform

to the warranty and were inherently defective, and Honda improperly concealed

material facts regarding its Class Vehicles. Plaintiff and the other Class members

were therefore induced to purchase or lease the Class Vehicles under false pretenses.

      820.   Honda had notice of its breach as alleged herein.




                                        218
      821.    As a direct and proximate result of Honda’s breach of its express

warranty, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.


                               COUNT 41
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
              MASS. GEN. LAWS ANN. CH. 106, § 2-314
            (Individually and on behalf of the Statewide Class)
                              (As to Honda)

      822. Plaintiff Kansky (“Plaintiff” for purposes of this Count) incorporates

by reference each allegation as if set forth fully herein.

      823. Plaintiff brings this claim individually and on behalf of the other

members of the Massachusetts Class (“Class” for the purposes of this Count).

      824. Honda is a “merchant” and the Class Vehicles are “goods” as defined

in Mass. Gen. Laws Ann. Ch. 106, §§ 2-104 and 2-105.

      825. Pursuant to Mass. Gen. Laws Ann. Ch. 106, § 2-314, a warranty that

the Class Vehicles were in merchantable condition was implied by law in the sale or

lease of the product. Honda impliedly warranted that the Class Vehicles were of a

merchantable quality.

      826. By placing the Class Vehicles in the stream of commerce, Honda

impliedly warranted that the Class Vehicles are safe, and that all claims in their

advertising and marketing of the Class Vehicles were true.



                                          219
      827. The Class Vehicles did not comply with the implied warranty of

merchantability because, at the time of sale or lease and at all times thereafter, the

Class Vehicles were defective and not in merchantable condition, would not pass

without objection in the trade, and were not fit for the ordinary purpose for which

vehicles were used. Specifically, the Class Vehicles suffer from the Fuel Pump

Defect which causes the Class Vehicles’ Fuel Pump to prematurely fail, which can

cause the engine to run rough, and the vehicle to stall while being driven or become

inoperable.

      828. Further, Honda has refused to provide an adequate warranty repair for

the Fuel Pump Defect, thus rendering the satisfaction of any notice requirement

futile. As stated above, customers that have presented their vehicles for warranty

repair, as Plaintiff has, due to the Fuel Pump failure have been denied adequate

repair.

      829. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and Honda’s breach of the warranty of

merchantability.

      830. At all times that Honda warranted and sold the Class Vehicles, they

knew or should have known that their warranties were false, and yet they did not

disclose the truth, or stop manufacturing or selling the Class Vehicles, and instead

continued to issue false warranties, and continued to insist the products were safe.


                                         220
The Class Vehicles were defective when Honda delivered them to their resellers,

dealers, and distributors which sold the Class Vehicles, and the Class Vehicles were

therefore still defective when they reached Plaintiff and the Class.

      831.   Honda’s resellers, dealers, and distributors are intermediaries between

Honda and consumers. These intermediaries sell Class Vehicles to consumers and

are not, themselves, consumers of Class Vehicles, and therefore have no rights

against Honda with respect to Plaintiff and all other Class members’ acquisition of

Class Vehicles. Honda’s warranties were designed to influence consumers who

purchased and/or owned Class Vehicles.

      832.   Plaintiff and each Class member’s acquisition of the Class Vehicles

suffices to create privity of contract between Plaintiff and all other members of the

Class, on the one hand, and Honda, on the other hand; however, privity of contract

need not be established nor is it required because Plaintiff and the Class members

are intended third-party beneficiaries of contracts between Honda and their resellers,

authorized dealers, and, specifically, of Honda’s implied warranties.

      833.   Honda had notice of its breach as alleged herein.

      834.   As a direct and proximate result of Honda’s breach of implied

warranties of merchantability, Plaintiff and the Class are entitled to damages in an

amount to be determined at trial.

                              COUNT 42
                   NEGLIGENT RECALL/UNDERTAKING
                                         221
                 (Individually and on behalf of the Statewide Class)
                                   (As to Honda)

      835. Plaintiff Kansky (“Plaintiff,” for purposes of this Count) incorporates

by reference all preceding allegations as if fully set forth herein.

      836. Plaintiff brings this Count individually and on behalf of the other

members of the Massachusetts Class (the “Class,” for purposes of this Count).

      837. Prior to the events made the basis of this action, Honda designed,

engineered, manufactured, marketed, and placed the Class Vehicles in the stream of

commerce.

      838. On January 29, 2019 Honda initiated a voluntary recall of the Recalled

Vehicles. Honda’s recall was voluntary and not initiated by NHTSA. The Recall was

expanded and amended in the May 28, 2020 Second Recall.

      839. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

      840. As described above, Honda breached its duty by conducting the Recall

negligently and/or wantonly by, among other things, failing to notify Plaintiff and

the Class of the Fuel Pump Defect, failing to direct Class members to stop driving

their Class Vehicles, and failing to offer Class members a free loaner vehicles of

comparable make, model, or value as their Class Vehicles until Honda is able to

devise a repair that works (if ever) and implement it in each Class Vehicle. Honda’s



                                          222
failure to do so continues to expose Plaintiff and the Class to the risk of injury and

death.

         841. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.

         842. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determine at trial.

                                      COUNT 43
                            FRAUDULENT OMISSION
                  (Individually and on behalf of the Statewide Class)
                                 (As to all Defendants)

         843. Plaintiff Kansky (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

         844. Plaintiff brings this Count individually and on behalf of the other

members of the Massachusetts Class (the “Class,” for purposes of this Count).

         845. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when the Class Vehicles were marketed and sold to Plaintiff and the other

members of the Class. Despite being aware of the fuel pump issue

         846. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty



                                          223
to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      847. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles. Such

information was not publicly available until January 29, 2019, well after Defendants

knew of the Fuel Pump Defect and breached their duty to disclose it to owners and

lessees of the Class Vehicles.

      848. For the reasons set forth above, the Fuel Pump Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      849. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles. Plaintiff’s and members of the Class reasonably relied

on Defendant’s representations and omissions because Defendants were in a superior

position to know the true qualities of the Class Vehicles and Defendants have a duty

to field merchantable vehicles into the stream of commerce.

      850. Plaintiff and members of the Class could not have discovered the Fuel

Pump Defect through the exercise of reasonable diligence and Defendants concealed

that fact from them at the time of purchase or lease.




                                         224
      851. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

      852.    As a result of withholding material information regarding the Fuel

Pump Defect, Defendants realized unjustifiable profits as they sold more Class

Vehicles, and at a higher price, than they would have had they disclosed the truth

about the Fuel Pump Defect.

      853.    Through their omissions regarding the Fuel Pump Defect within the

Class Vehicles, Defendants intended to induce, and did induce, Plaintiff and the

other members of the Class to either purchase a Class Vehicle that they otherwise

would not have purchased, or pay more for a Class Vehicle than they otherwise

would have paid.

      854.    As a direct and proximate result of Defendants’ omissions, Plaintiff

and the other members of the Class either overpaid for the Class Vehicles or would

not have purchased the Class Vehicles at all if the Fuel Pump Defect had been

disclosed to them, and, therefore, have incurred damages in an amount to be

determined at trial. Plaintiff and the other members of the Class have also suffered

damages resulting from loss of use, diminished value, increased transactional costs

and other losses to be proved at trial.

             vi.   NORTH CAROLINA CLASS


                                          225
                               COUNT 44
  VIOLATIONS OF NORTH CAROLINA’S UNFAIR AND DECPETIVE
        TRADE PRACTICES ACT N.C.G.S. §§ 75-1.1, et. seq.
         (Individually and on behalf of the North Carolina Class)
                          (As to all Defendants)

      855. Plaintiff Denese Cosper (“Plaintiff” for purposes of this Count)

incorporates by reference each allegation as if set forth fully herein.

      856. This Count is brought on behalf of Plaintiff and the North Carolina

Class (“Class” for the purposes of this Count) for violation of North Carolina’s

Unfair and Deceptive Trade Practices Act N.C.G.S. §§ 75-1.1, et. seq. (“UDTPA”),

which prohibits, “[u]nfair methods of competition in or affecting commerce, and

unfair or deceptive acts or practices in or affecting commerce.” N.C.G.S. § 75-1.1(a).

      857. Defendants’ design, engineering, testing, manufacture, distribution,

marketing, advertising, labeling, and sale of the Class Vehicles constitutes

“commerce” as defined by N.C.G.S. § 75-1.1(b).

      858. Defendants’ conduct violates UDTPA because Defendants engaged in

the deceptive acts and practices described above and those acts and/or omissions

possessed the tendency or capacity to mislead, or created the likelihood of deception

in the minds of consumers and the public at large and did so deceive them with

respect to the true qualities and characteristics of the Class Vehicles.

      859. Defendants’ deceptive conduct and its false and misleading statements

about Class Vehicle and Fuel Pump safety and dependability and omissions


                                         226
regarding the Fuel Pump Defect, which causes the Fuel Pumps to prematurely fail,

are facts that a reasonable person would have considered material in deciding

whether or not to purchase or lease (or how much they were willing to pay to

purchase or lease) the Class Vehicles.

      860. Defendants’ acts and practices are unfair because they offend the public

policy of the state of North Carolina and are immoral, unethical, oppressive,

unscrupulous, and substantially injurious to consumers.

      861. Defendants’ acts and practices described above were directed at

Plaintiff and the public at large and were likely to mislead a reasonable consumer

acting reasonably under the circumstances, including Plaintiffs and members of the

Class who justifiably acted or relied to their detriment upon Defendants’

misrepresentations and omissions of fact, as evidenced by Plaintiff and the other

Class members’ leasing and purchasing of Class Vehicles.

      862. Had Defendants disclosed all material information regarding the Fuel

Pump Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.

      863. Defendants’ unfair and deceptive acts and practices, and/or

misrepresentations and omissions, have deceived Plaintiff, and those same business




                                         227
practices have deceived or are likely to deceive members of the consuming public

and the other members of the Class.

      864.   Honda also engaged in unfair and deceptive conduct by issuing a

defective Recall that provides no remedy for the Fuel Pump Defect, does not notify

Class members about the Fuel Pump Defect, does not instruct consumers to stop

driving the dangerous Class Vehicles, does not notify consumers and offer them free

loaner vehicles of comparable make, model, or value as their own Class Vehicles to

enable them to cease driving their dangerous Class Vehicles until a remedy is

available and can be implemented.

      865. Denso also engaged in unfair and deceptive conduct by manufacturing

and placing in the stream of commerce a Fuel Pump it knew, or should have known,

was materially defective and posed substantial risk to the drivers and passengers of

the Class Vehicles and other motorists.

      866.   As a direct and proximate result of Defendants’ deceptive commercial

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members would not have purchased or

leased the Class Vehicles or would have paid less for them had Defendants disclosed

the truth about the Fuel Pump Defect. Plaintiff and the other Class members also

suffered diminished value of their vehicles and other losses.




                                          228
      867.    As a direct and proximate result of Defendants’ unfair and deceptive

commercial practices, Plaintiff and the other Class members were harmed by

Honda’s inadequate Recall, described above, including Defendants’ failure to notify

them of the Fuel Pump Defect, failure to direct them to stop driving their Class

Vehicles, and failure to offer Class members a free loaner vehicle of comparable

make, model, or value as their Class Vehicles until Defendants are able to devise a

remedy that that is safe and dependable (if ever) and implement it in each Class

Vehicle. Defendants’ failure to do so continues to expose Plaintiff and the Class to

the risk of serious injury and death.

      868.    N.C.G.S. § 75-16 provides that “if damages are assessed in such case

judgment shall be rendered in favor of the plaintiff and against the defendant for

treble the amount fixed by the verdict.” N.C.G.S. § 75-16.1(a) further provides that,

“the presiding judge may, in his discretion, allow a reasonable attorney fee to the

duly licensed attorney representing the prevailing party,” upon a finding that, “The

party charged with the violation has willfully engaged in the act or practice, and

there was an unwarranted refusal by such party to fully resolve the matter.”

      869.    Defendants’ violation of UDTPA was willful and Defendants refusal

to conform the vehicles to the warranties, and to reimburse consumers for their

reasonable losses which result from Defendant’s acts and omissions is unwarranted.

Defendants knowingly and willfully marketed the Class Vehicles as safe and


                                        229
dependable all the while knowing they were not; admit in the Recall Reports the fact

of the Fuel Pump Defect, the thousands of warranty claims and more than 60 field

technical reports it received about the Fuel Pump Defect, and that the Fuel Pump

Defect poses a serious risk of injury rendering the Class Vehicles unsafe; and the

facts of the defect Recall are incontrovertible. Defendants, through their willful and

knowing deceptive acts and practices, as detailed above, have willfully and

knowingly exposed Plaintiff and the Class to the risk of serious injury and death,

and continue to do so by virtue of having issued the deficient Recall.

      870.    Defendants had notice of their conduct as alleged herein.

      871.    As a direct and proximate result of Defendants’ conduct in violation of

UDTPA, Plaintiff and the members of the Class have been injured in an amount to

be proven at trial and are entitled to treble damages under N.C.G.S. § 75-16. Because

Defendants’ violation of UDTPA was willful and they unreasonably refused to

conform the Class Vehicles to the warranties and reimburse Class Vehicle owners

and lessees for their pecuniary losses Plaintiff and members of the Class are further

entitled to attorney’s fees under N.C.G.S. § 75-16.1.

                                    COUNT 45
                        STRICT PRODUCT LIABILITY
              (Individually and on Behalf of the North Carolina Class)
                               (As to all Defendants)

      872. Plaintiff Cosper (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.
                                          230
      873. Plaintiff brings this claim individually and on behalf of other members

of the North Carolina Class (the “Class,” for purposes of this Count).

      874. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

      875. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      876. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.

      877. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      878. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.


                                         231
      879. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      880. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      881.    As a result of Defendants’ actions as described herein, Plaintiff and the

other Class members have been damaged in an amount to be determined at trial.

                                    COUNT 46
                     BREACH OF EXPRESS WARRANTY
                                N.C.G.S. § 25-2-313
              (Individually and on Behalf of the North Carolina Class)
                                   (As to Honda)

      882. Plaintiff Cosper (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if set forth fully herein.

      883. Plaintiff brings this claim individually and on behalf of the other

members of the North Carolina Class (“Class” for the purposes of this Count).

      884. Honda is and was at all relevant times a merchant with respect to the

Class Vehicles.




                                          232
      885. Pursuant to N.C.G.S. § 25-2-313(A)(1), “[a]ny affirmation of fact or

promise made by the seller to the buyer which relates to the goods and becomes part

of the basis of the bargain creates an express warranty that the goods shall conform

to the affirmation or promise.”

      886. In its written express warranties, Honda expressly warranted that it

would repair or replace defective parts free of charge if the defects became apparent

during the warranty period.

      887. Honda’s written express warranties formed the basis of the bargain that

was reached when Plaintiff and the other Class members purchased or leased their

Class Vehicles.

      888. Honda breached its express warranty to repair defective parts in the

Class Vehicles. Honda admittedly has not repaired the Class Vehicles’ Fuel Pump

Defect.

      889. Further, Honda has refused to provide an adequate warranty repair for

the Fuel Pump Defect, thus rendering the satisfaction of any notice requirement

futile. As stated above, customers that have presented their vehicles for warranty

repair, as Plaintiff has, due to the Fuel Pump failure have been denied adequate

repairs.

      890. The written express warranties fail in their essential purpose because

the contractual remedy is insufficient to make Plaintiff and the other Class members


                                        233
whole and because Honda has failed and/or has refused to adequately provide

effective remedies within a reasonable time.

      891.    Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited remedy of repair, and Plaintiff, individually and on behalf of

the other Class members, seeks all remedies as allowed by law.

      892.    Also, as alleged in more detail herein, at the time that Honda warranted

and sold or leased the Class Vehicles it knew that the Class Vehicles did not conform

to the warranty and were inherently defective, and Honda improperly concealed

material facts regarding its Class Vehicles. Plaintiff and the other Class members

were therefore induced to purchase or lease the Class Vehicles under false pretenses.

      893.    Honda had notice of its breach as alleged herein.

      894.    As a direct and proximate result of Honda’s breach of its express

warranty, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                                COUNT 47
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                            N.C.G.S. § 25-2-314
          (Individually and on Behalf of the North Carolina Class)
                               (As to Honda)

      895. Plaintiff Cosper (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if set forth fully herein.




                                          234
      896. Plaintiff brings this claim individually and on behalf of the other

members of the North Carolina Class (“Class” for the purposes of this Count).

      897. Honda is a “merchant” and the Class Vehicles are “goods” as defined

in N.C.G.S. §§ 25-2-104 and 2-105.

      898. Pursuant to N.C.G.S. § 25-2-314, a warranty that the Class Vehicles

were in merchantable condition was implied by law in the sale or lease of the

product. Honda impliedly warranted that the Class Vehicles were of a merchantable

quality.

      899. By placing the Class Vehicles in the stream of commerce, Honda

impliedly warranted that the Class Vehicles are safe, and that all claims in their

advertising and marketing of the Class Vehicles were true.

      900. The Class Vehicles did not comply with the implied warranty of

merchantability because, at the time of sale or lease and at all times thereafter, the

Class Vehicles were defective and not in merchantable condition, would not pass

without objection in the trade, and were not fit for the ordinary purpose for which

vehicles were used. Specifically, the Class Vehicles suffer from the Fuel Pump

Defect which causes the Class Vehicles’ Fuel Pump to prematurely fail, which can

cause the engine to run rough, and the vehicle to stall while being driven or become

inoperable.




                                         235
      901. Further, Honda has refused to provide an adequate warranty repair for

the Fuel Pump Defect, thus rendering the satisfaction of any notice requirement

futile. As stated above, customers that have presented their vehicles for warranty

repair, as Plaintiff has, due to the Fuel Pump failure have been denied adequate

repair.

      902. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and Honda’s breach of the warranty of

merchantability.

      903. At all times that Honda warranted and sold the Class Vehicles, they

knew or should have known that their warranties were false, and yet they did not

disclose the truth, or stop manufacturing or selling the Class Vehicles, and instead

continued to issue false warranties, and continued to insist the products were safe.

The Class Vehicles were defective when Honda delivered them to their resellers,

dealers, and distributors which sold the Class Vehicles, and the Class Vehicles were

therefore still defective when they reached Plaintiff and the Class.

      904.   Honda’s resellers, dealers, and distributors are intermediaries between

Honda and consumers. These intermediaries sell Class Vehicles to consumers and

are not, themselves, consumers of Class Vehicles, and therefore have no rights

against Honda with respect to Plaintiff and all other Class members’ acquisition of




                                         236
Class Vehicles. Honda’s warranties were designed to influence consumers who

purchased and/or owned Class Vehicles.

      905.    Plaintiff and each Class member’s acquisition of the Class Vehicles

suffices to create privity of contract between Plaintiff and all other members of the

Class, on the one hand, and Honda, on the other hand; however, privity of contract

need not be established nor is it required because Plaintiff and the Class members

are intended third-party beneficiaries of contracts between Honda and their resellers,

authorized dealers, and, specifically, of Honda’s implied warranties.

      906.    Honda had notice of its breach as alleged herein.

      907.    As a direct and proximate result of Honda’s breach of implied

warranties of merchantability, Plaintiff and the Class are entitled to damages in an

amount to be determined at trial.

                                    COUNT 48
                   NEGLIGENT RECALL/UNDERTAKING
              (Individually and on behalf of the North Carolina Class)
                                   (As to Honda)

      908. Plaintiff Cosper (“Plaintiff,” for purposes of this Count) incorporates

by reference all preceding allegations as if fully set forth herein.

      909. Plaintiff brings this Count individually and on behalf of the other

members of the North Carolina Class (the “Class,” for purposes of this Count).




                                          237
         910. Prior to the events made the basis of this action, Honda designed,

engineered, manufactured, marketed, and placed the Class Vehicles in the stream of

commerce.

         911. On January 29, 2019 Honda initiated a voluntary recall of the Recalled

Vehicles. Honda’s recall was voluntary and not initiated by NHTSA. The Recall was

expanded and amended in the May 28, 2020 Second Recall.

         912. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

         913. As described above, Honda breached its duty by conducting the Recall

negligently and/or wantonly by, among other things, failing to notify Plaintiff and

the Class of the Fuel Pump Defect, failing to direct Class members to stop driving

their Class Vehicles, and failing to offer Class members a free loaner vehicles of

comparable make, model, or value as their Class Vehicles until Honda is able to

devise a repair that works (if ever) and implement it in each Class Vehicle. Honda’s

failure to do so continues to expose Plaintiff and the Class to the risk of injury and

death.

         914. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.




                                         238
      915. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determine at trial.

                                    COUNT 49
                           FRAUDULENT OMISSION
              (Individually and on behalf of the North Carolina Class)
                               (As to all Defendants)

      916. Plaintiff Cosper (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      917. Plaintiff brings this Count individually and on behalf of the other

members of the North Carolina Class (the “Class,” for purposes of this Count).

      918. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when the Class Vehicles were marketed and sold to Plaintiff and the other

members of the Class. Despite being aware of the fuel pump issue

      919. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty

to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      920. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles. Such

information was not publicly available until January 29, 2019, well after Defendants



                                          239
knew of the Fuel Pump Defect and breached their duty to disclose it to owners and

lessees of the Class Vehicles.

      921. For the reasons set forth above, the Fuel Pump Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      922. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles. Plaintiff’s and members of the Class reasonably relied

on Defendant’s representations and omissions because Defendants were in a superior

position to know the true qualities of the Class Vehicles and Defendants have a duty

to field merchantable vehicles into the stream of commerce.

      923. Plaintiff and members of the Class could not have discovered the Fuel

Pump Defect through the exercise of reasonable diligence and Defendants concealed

that fact from them at the time of purchase or lease.

      924. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

      925.   As a result of withholding material information regarding the Fuel

Pump Defect, Defendants realized unjustifiable profits as they sold more Class




                                         240
Vehicles, and at a higher price, than they would have had they disclosed the truth

about the Fuel Pump Defect.

      926.     Through their omissions regarding the Fuel Pump Defect within the

Class Vehicles, Defendants intended to induce, and did induce, Plaintiff and the

other members of the Class to either purchase a Class Vehicle that they otherwise

would not have purchased, or pay more for a Class Vehicle than they otherwise

would have paid.

      927.     As a direct and proximate result of Defendants’ omissions, Plaintiff

and the other members of the Class either overpaid for the Class Vehicles or would

not have purchased the Class Vehicles at all if the Fuel Pump Defect had been

disclosed to them, and, therefore, have incurred damages in an amount to be

determined at trial. Plaintiff and the other members of the Class have also suffered

damages resulting from loss of use, diminished value, increased transactional costs

and other losses to be proved at trial.

             vii.   OHIO CLASS

                             COUNT 50
  VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT
           OHIO REV. CODE ANN. §§ 1345.01, ET SEQ.
            (Individually and on Behalf of the Ohio Class)
                        (As to all Defendants)

      928. Plaintiff Donald Hackman (“Plaintiff,” for purposes of this Count)

incorporates by reference all preceding allegations as if fully set forth herein.


                                          241
      929. Plaintiff brings this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count).

      930. Defendants, Plaintiff, and the other Class members are “persons”

within the meaning of Ohio Rev. Code Ann. § 145.01(B). Defendants are a

“supplier” as defined by Ohio Rev. Code Ann. § 1345.01(c).

      931. Plaintiff and the other Class members are “consumers” as that term is

defined in Ohio Rev. Code Ann. § 1345.01(D), and their purchase and lease of the

Class Vehicles are “consumer transactions” within the meaning of Ohio Rev. Code

Ann. § 1345.01(A).

      932. Ohio Rev. Code Ann. § 1345.02 prohibits unfair or deceptive acts or

practices in connection with consumer transactions, such as those described herein.

      933. In the course of Defendants’ business, Defendants violated the Ohio

Consumer Sales Practices Act (“CSPA”) by selling Class Vehicles with the Fuel

Pump Defect that may result in Fuel Pumps failing prematurely, leading to an

unreasonable likelihood of serious bodily injury or death to vehicle occupants, or

negligently concealing or suppressing material facts concerning the Fuel Pump

Defect in the Class Vehicles.

      934. Further, as a result of placing a defective product into the stream of

commerce, Defendants have breached their implied warranty in tort, which is an

unfair and deceptive act, as defined in Ohio Rev. Code Ann. § 1345.09(B).


                                       242
      935. Defendants have committed unfair and deceptive acts in violation of

the Ohio CSPA by knowingly placing into the stream of commerce the Class

Vehicles with the Fuel Pump Defect.

      936. Moreover, Defendants have committed an unfair and deceptive act by

knowingly concealing the Fuel Pump Defect in the Class Vehicles and failing to

inform Plaintiff and the other Class members of this defect.

      937.    The Ohio Attorney General has made available for public inspection

prior state court decisions which have held that the acts and omissions of Defendants

as detailed in this Complaint, including, but not limited to, the failure to honor both

its express and implied warranties; and the concealment and/or non-disclosure of a

substantial defect, constitute deceptive practices in violations of the CSPA. These

cases include, but are not limited to:

          a. Mason v. Mercedes Benz USA, LLC (OPIF #10002382);

          b. State ex rel. Betty D. Montgomery v. Ford Motor Co. (OPIF

             #10002123);

          c. State ex rel. Betty D. Montgomery v. Bridgestone/Firestone, Inc. (OPIF

             #10002025);

          d. Bellinger v. Hewlett-Packard Co., No. 20744, 2002 Ohio App. LEXIS

             1573 (Ohio Ct. App. Apr. 10, 2002) (OPIF #10002077);




                                         243
          e. Borror v. MarineMax of Ohio, No. OT-06-010, 2007 Ohio App.

               LEXIS 525 (Ohio Ct. App. Feb. 9, 2007) (OPIF #10002388);

          f. State ex rel. Jim Petro v. Craftmatic Organization, Inc. (OPIF

               #10002347);

          g. Cranford v. Joseph Airport Honda, Inc. (OPIF #10001586);

          h. Brown v. Spears (OPIF #10000403);

          i.   Brinkman v. Mazda Motor of America, Inc. (OPIF #10001427);

          j.   Mosley v. Performance Mitsubishi AKA Automanage (OPIF

               #10001326); and

          k. Walls v. Harry Williams dba Butch’s Auto Sales (OPIF #10001524).

      938.     Defendants’ unfair or deceptive acts or practices were likely to, and

did, in fact, deceive consumers, including Plaintiff and the other Class members,

about the true reliability, dependability, efficiency, and quality of the Class Vehicles.

      939.     Plaintiff and the other Class members suffered ascertainable loss and

actual damages as a direct result of Defendants’ concealment of and failure to

disclose material information, namely, the Fuel Pump Defect. Plaintiff and the other

Class members who purchased or leased the Class Vehicles would not have done so,

or would have paid significantly less, if the true nature of the Class Vehicles had

been disclosed. Plaintiff and the other Class members also suffered diminished value

of their vehicles.


                                          244
      940.    Defendants had notice of their conduct as alleged herein.

      941.    Defendants are liable to Plaintiff and the other Class members for

compensatory damages, injunctive/equitable relief, and attorneys’ fees pursuant to

Ohio Rev. Code Ann. § 1345.09.

                                    COUNT 51
                        STRICT PRODUCT LIABILITY
                   (Individually and on behalf of the Ohio Class)
                               (As to all Defendants)

      942. Plaintiff Hackman (“Plaintiff” for purposes of this Count) incorporates

by reference each allegation as if fully set forth herein.

      943. Plaintiff brings this claim individually and on behalf of other members

of the Ohio Class (the “Class,” for purposes of this Count).

      944. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

      945. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      946. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.
                                          245
      947. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.

      948. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.

      949. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      950. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      951.   As a result of Defendants’ actions as described herein, Plaintiff and the

other Class members have been damaged in an amount to be determined at trial.

                                  COUNT 52
                   BREACH OF EXPRESS WARRANTY
              OHIO REV. CODE ANN. §§ 1302.26 AND 1310.17
                 (Individually and on behalf of the Ohio class)
                                         246
                                    (As to Honda)

      952. Plaintiff Hackman (“Plaintiff,” for purposes of this Count) incorporates

by reference all preceding allegations as if fully set forth herein.

      953. Plaintiff brings this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count).

      954. Honda is a merchant with respect to the Class Vehicles.

      955. In their written express warranty, Defendants expressly warranted that

it would repair or replace defects in material or workmanship free of charge if they

became apparent during the warranty period.

      956. Honda’s Limited Warranty formed the basis of the bargain that was

reached when Plaintiff and the other Class members purchased or leased their Class

Vehicles equipped with the defective Fuel Pumps.

      957. Honda breached the express warranty to repair defects in materials and

workmanship within the Class Vehicles. Honda has not repaired, and has been

unable to repair, the Class Vehicles’ materials and workmanship defects.

      958. Honda was notified of its breach and the Fuel Pump Defect when

Plaintiff Hackman brought his Class Vehicle into the Honda dealership complaining

of the vehicle’s hesitation and stalling, yet Honda dismissed Plaintiff’s complaints

and concerns without providing a remedy. Honda was also provided notice of the




                                          247
Fuel Pump Defect through numerous complaints filed against it directly and through

its dealers, as well as its own internal engineering knowledge.

      959. Furthermore, the limited warranty of repair fails in its essential purpose

because the contractual remedy is insufficient to make Plaintiff and the other Class

members whole and because Honda has failed and/or have refused to adequately

provide effective remedies within a reasonable time.

      960. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited warranty of repair to parts defective in materials and

workmanship, and Plaintiff, individually and on behalf of the other Class members,

seeks all remedies as allowed by law.

      961.   Also, as alleged in more detail herein, at the time that Honda warranted

and sold the Class Vehicles it knew that the Class Vehicles did not conform to the

warranty and were inherently defective, and Honda improperly concealed material

facts regarding its Class Vehicles. Plaintiff and the other Class members were,

therefore, induced to purchase or lease the Class Vehicles under false pretenses.

      962. Moreover, much of the damage flowing from the Class Vehicles cannot

be resolved through the limited remedy of repairs, as those incidental and

consequential damages have already been suffered due to Honda’s improper conduct

as alleged herein, and due to its failure and/or continued failure to provide such

limited remedy within a reasonable time, and any limitation on Plaintiff and the other


                                         248
Class members’ remedies would be insufficient to make Plaintiff and the other Class

members whole.

      963.    Honda had notice of its breach as alleged herein.

      964. As a direct and proximate result of Honda’s breach of express warranty,

Plaintiff and the other Class members have been damaged in an amount to be

determined at trial.

                                        COUNT 53
                         BREACH OF IMPLIED WARRANTY
                       (Individually and on behalf of the Ohio class)
                                       (As to Honda)

      965. Plaintiff Hackman (“Plaintiff,” for purposes of this Count) incorporates

by reference all preceding allegations as if fully set forth herein.

      966. Plaintiff brings this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count).

      967. Honda manufactured and sold the defective Class Vehicles to Plaintiff

and the other Class members.

      968. The Class Vehicles are defective because they have a defective Fuel

Pump, which may result in Fuel Pumps failing prematurely, leading to an

unreasonable likelihood of serious bodily injury or death to vehicle occupants.

      969. These defects existed at the time the Class Vehicles left the control of

Honda.



                                            249
      970. Based upon these defects, Honda has failed to meet the expectations of

a reasonable consumer. The Class Vehicles have failed in their ordinary, intended

use, because they suffer from the Fuel Pump Defect, causing Fuel Pumps to

potentially fail to deploy in a crash event, leading to an unreasonable likelihood of

serious bodily injury or death to vehicle occupants.

      971. Honda had notice of its breach as alleged herein.

      972. The above-described defects in the Class Vehicles were the direct and

proximate cause of economic damages to Plaintiff and the other Class members.

                                    COUNT 54
                   NEGLIGENT RECALL/UNDERTAKING
                   (Individually and on behalf of the Ohio class)
                                   (As to Honda)

      973. Plaintiff Hackman (“Plaintiff,” for purposes of this Count) incorporates

by reference all preceding allegations as if fully set forth herein.

      974. Plaintiff brings this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count).

      975. Prior to the events made the basis of this action, Honda designed,

engineered, manufactured, marketed, and placed the Class Vehicles in the stream of

commerce.

      976. On January 29, 2019 Honda initiated a voluntary recall of the Recalled

Vehicles. Honda’s recall was voluntary and not initiated by NHTSA. The Recall was

expanded and amended in the May 28, 2020 Second Recall.
                                          250
         977. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

         978. As described above, Honda breached its duty by conducting the Recall

negligently and/or wantonly by, among other things, failing to notify Plaintiff and

the Class of the Fuel Pump Defect, failing to direct Class members to stop driving

their Class Vehicles, and failing to offer Class members a free loaner vehicles of

comparable make, model, or value as their Class Vehicles until Honda is able to

devise a repair that works (if ever) and implement it in each Class Vehicle. Honda’s

failure to do so continues to expose Plaintiff and the Class to the risk of injury and

death.

         979. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.

         980. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determine at trial.

                                      COUNT 55
                            FRAUDULENT OMISSION
                     (Individually and on behalf of the Ohio class)
                                 (As to all Defendants)

         981. Plaintiff Hackman (“Plaintiff,” for purposes of this Count) incorporates

by reference all preceding allegations as if fully set forth herein.



                                          251
      982. Plaintiff brings this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count).

      983. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when it marketed and sold the Class Vehicles to Plaintiff and the other

Class members.

      984. Having been aware of the Fuel Pump Defect, and having known that

Plaintiff and the other Class members could not have reasonably been expected to

know of this defect, Defendants had a duty to disclose the Fuel Pump Defect to

Plaintiff and the other Class members in connection with the sale or lease of the

Class Vehicles.

      985. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other Class members in connection with the sale or lease of the Class Vehicles.

      986. For the reasons set forth above, the Fuel Pump Defect in the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      987. In purchasing or leasing the Class Vehicles, Plaintiff and the other Class

members reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles. Had Plaintiff and the other Class members known of

the Fuel Pump Defect in the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.


                                         252
        988. Through their omissions regarding the Fuel Pump Defect in the Class

Vehicles, Defendants intended to induce, and did induce, Plaintiff and the other

Class members to purchase or lease a Class Vehicle that they otherwise would not

have purchased, or to pay more for a Class Vehicle than they otherwise would have

paid.

        989. As a direct and proximate result of Defendants’ omissions, Plaintiff and

the other Class members either paid too much for the Class Vehicles or would not

have purchased the Class Vehicles if the Fuel Pump Defect had been disclosed to

them, and, therefore, have incurred damages in an amount to be determined at trial.

   C. Claims Brought on Behalf of the Nationwide Class

                               COUNT 56
 BREACH OF EXPRESS WARRANTY ALA. CODE §§ 7-2-313 AND 7-2A-
     210, AND MATERIALLY IDENTICAL STATE STATUTES
           (Individually and on behalf of the Nationwide Class)
                              (As to Honda)

        990. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

        991. Plaintiff brings this claim individually and on behalf of the other

members of the Nationwide Class (the “Class” for purposes of this Count).

        992. Honda is a merchant with respect to the Class Vehicles.




                                          253
      993. In its written express warranties, Honda expressly warranted that it

would repair or replace defective parts free of charge if the defects became apparent

during the warranty period.

      994. Honda’s written express warranties formed the basis of the bargain that

was reached when Plaintiff and the other Class members purchased or leased their

Class Vehicles.

      995. Honda breached its express warranty to repair defective parts in the

Class Vehicles. Honda admittedly has not repaired the Class Vehicles’ Fuel Pump

Defect.

      996. Honda was provided notice of the Fuel Pump Defect as alleged in detail

herein. Honda has not remedied its breach.

      997. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. Customers that have presented their vehicles for warranty repair

due to Fuel Pump failure have been denied adequate repairs.

      998. The written express warranties fail in their essential purpose because

the contractual remedy is insufficient to make Plaintiff and the other Class members

whole and because Honda has failed and/or has refused to adequately provide the

promised remedies within a reasonable time.




                                        254
      999. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited remedy of repair, and Plaintiff, individually and on behalf of

the other Class members, seeks all remedies as allowed by law.

      1000. Also, as alleged in more detail herein, at the time that Honda warranted

and sold the Class Vehicles it knew that the Class Vehicles did not conform to the

warranty and were inherently defective, and Honda improperly concealed material

facts regarding its Class Vehicles. Plaintiff and the other Class members were

therefore induced to purchase or lease the Honda Vehicles under false pretenses.

      1001. As a direct and proximate result of Honda’s breach of its express

warranty, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                               COUNT 57
    BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
 ALA. CODE §§ 7-2-314 AND 7-2A-314, AND MATERIALLY IDENTICAL
                           STATE STATUES
            (Individually and on behalf of the Statewide Class)
                              (As to Honda)

      1002. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      1003. Plaintiff brings this Count individually and on behalf of the other

members of the Nationwide Class (the “Class,” for purposes of this Count).

      1004. Honda is a merchant with respect to motor vehicles under Ala. Code §

§ 7-2-104 and 7-2A-103.
                                          255
      1005. Pursuant to Ala. Code §§ 7-2-314 and 7-2A-212, a warranty that the

Class Vehicles were in merchantable condition was implied by law, and the Class

Vehicles were bought and sold subject to an implied warranty of merchantability.

      1006. The Class Vehicles do not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were

defective and not in merchantable condition, would not pass without objection in the

trade, and were not fit for the ordinary purpose for which vehicles were used.

Specifically, the Class Vehicles suffer from the Fuel Pump Defect which causes the

Class Vehicles’ Fuel Pump to prematurely fail.

      1007. Honda was provided notice of the Fuel Pump Defect as alleged in detail

herein. Honda has not remedied its breach.

      1008. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. As stated above, customers that have presented their vehicles for

warranty repair due to Fuel Pump failure have been denied adequate repair.

      1009. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and Honda’s breach of the warranty of

merchantability.




                                        256
      1010. As a direct and proximate result of Honda’s breach of the warranty of

merchantability, Plaintiff and the other Class members have been damaged in an

amount to be proven at trial.

                               COUNT 58
      COMMON LAW FRAUDULENT OMISSION/CONCEALMENT
          (Individually and on Behalf of the Nationwide Class)
                        (As to Honda and Denso)

      1011. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if set forth fully herein.

      1012. Plaintiff brings this claim individually and on behalf of the Nationwide

Class (“Class” for purposes of this Count).

      1013. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when the Class Vehicles were marketed and sold to Plaintiff and the other

members of the Class.

      1014. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty

to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      1015. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles.



                                          257
      1016. For the reasons set forth above, the Fuel Pump Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      1017. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

      1018. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not purchased or leased the

Class Vehicles or would have paid less for the Class Vehicles.

      1019. Through their omissions regarding the Fuel Pump Defect within the

Class Vehicles, Defendants intended to induce, and did induce, Plaintiff and the

other members of the Class to either purchase or lease a Class Vehicle that they

otherwise would not have purchased or leased, or pay more for a Class Vehicle than

they otherwise would have paid.

      1020. As a direct and proximate result of Defendants’ omissions, Plaintiff and

the other members of the Class either overpaid for the Class Vehicles or would not

have purchased or leased the Class Vehicles at all if the Fuel Pump Defect had been

disclosed to them, and, therefore, have incurred damages in an amount to be

determined at trial.

                          COUNT 59
       VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                                         258
                             15 U.S.C. §§ 2301, et seq.
                (Individually and on behalf of the Nationwide Class)
                                   (As to Honda)

      1021. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporates by

reference each allegation as if fully set forth herein.

      1022. Plaintiff brings this Count individually and on behalf of the other

members of the Nationwide Class (the “Class,” for purposes of this Count).

      1023. This Court has jurisdiction to decide claims brought under 15 U.S.C. §

2301 by virtue of 28 U.S.C. §§ 1332 (a) and (d).

      1024. Plaintiff and Class members are “consumers” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

      1025. Honda is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301(4)-(5).

      1026. The Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      1027. 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written warranty.

      1028. In its express written warranties, Honda expressly warranted that it

would repair or replace defects in material or workmanship free of charge if those

defects become apparent during the warranty period.




                                          259
      1029. Honda’s warranties are written warranties within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’ implied

warranty of merchantability is covered by 15 U.S.C. § 2301(7).

      1030. With respect to Class members’ purchases or leases of the Class

Vehicles, the terms of Honda’s written warranties and implied warranty became part

of the basis of the bargain between Honda and Plaintiff and other Class members.

      1031. Honda breached the implied warranty of merchantability. Without

limitation, the Class Vehicles have Fuel Pumps that prematurely fail, as described

above, which renders the Class Vehicles unmerchantable.

      1032. Honda breached its express warranties by not offering a functioning

repair for the defective Fuel Pump in the Class Vehicles as evidenced by Honda’s

own admission in the Recall Report that it has not identified a remedy.

      1033. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. As stated above, Class members report Fuel Pump failure to their

dealer, but Honda has failed to repair the defect.

      1034. At the time of sale or lease of each Class Vehicle, Honda knew, should

have known, or was reckless in not knowing of the Class Vehicles’ inability to

perform as warranted, but nonetheless failed to rectify the situation and/or disclose

the Fuel Pump Defect.


                                         260
       1035. The amount in controversy of Plaintiff’ individual claims exceed the

sum of $25. The amount in controversy in this action exceeds the sum of $50,000,

exclusive of costs and interest, computed on the basis of all claims to be determined

in this lawsuit.

       1036. Plaintiff, individually and on behalf of the Class members, seek all

damages permitted by law, including diminution in value of their vehicles, in an

amount to be proven at trial.




                                        261
                            REQUEST FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request relief against Defendants as set

forth below:

 1.    Certifying the proposed Nationwide, Multi-State and Statewide Classes;

 2.    Appointing Plaintiffs as the Class representatives and their undersigned

       counsel as Class counsel;

 3.    Ordering Defendants to pay actual and statutory damages (including punitive

       damages) and restitution to Plaintiffs and the other Class members, as

       allowable by law;

 4.    Enjoining Defendants from continuing the unfair business practices alleged

       in this Complaint;

 5.    Ordering Defendants to pay both pre- and post-judgment interest on any

       amounts awarded;

 6.    Ordering Defendants to pay attorneys’ fees and costs of suit;

 7.    Awarding injunctive relief requiring Honda to promptly and fully inform

       Class members of the Fuel Pump Defect and its associated dangers and

       instructing such Class members to cease driving their vehicles, and ordering

       Honda to provide free loaner vehicles of comparable make, model, or value

       to the Class Vehicle each Class member owns or leases until a remedy for

       the Fuel Pump Defect is installed in the Class Vehicles; and


                                       262
 8.    Granting such additional relief as the Court deems just and proper.


                           JURY TRIAL DEMANDED

      Plaintiffs demand a jury trial on all issues so triable.

Dated: August 10, 2020
                                        /s/ W. Daniel “Dee” Miles, III
                                        W. Daniel “Dee” Miles, III
                                        Demet Basar (pro hac vice)
                                        H. Clay Barnett, III
                                        J. Mitch Williams
                                        BEASLEY, ALLEN, CROW,
                                        METHVIN, PORTIS & MILES, P.C.
                                        272 Commerce Street
                                        Montgomery, Alabama 36104
                                        Telephone: 334-269-2343
                                        Dee.Miles@Beasleyallen.com
                                        Demet.Basar@BeasleyAllen.com
                                        Clay.Barnett@BeasleyAllen.com
                                        Mitch.williams@Beasleyallen.com

                                        Adam J. Levitt (pro hac vice)
                                        John E. Tangren*
                                        Daniel R. Ferri*
                                        DICELLO LEVITT GUTZLER LLC
                                        Ten North Dearborn Street, Sixth Floor
                                        Chicago, Illinois 60602
                                        Telephone: 312-214-7900
                                        alevitt@dicellolevitt.com
                                        jtangren@dicellolevitt.com
                                        dferri@dicellolevitt.com

                                        Counsel for Plaintiffs and Proposed
                                        Interim Class Counsel




                                          263
Timothy G. Blood (pro hac vice)
BLOOD HURST & O’REARDON, LLP
501 West Broadway, Suite 1490
San Diego, California 92101
Telephone: 619-338-1100
tblood@bholaw.com

Additional counsel for Plaintiffs

*pro hac vice forthcoming




                                    264
